Exhibit 10.1

EXECUTION COPY

$125.0 MILLION

CREDIT AGREEMENT

dated as of March 20, 2006,

among

HARRY & DAVID OPERATIONS CORP.,

as Borrower,

HARRY & DAVID HOLDINGS, INC.

and

THE OTHER GUARANTORS PARTY HERETO,

as Guarantors,

THE LENDERS PARTY HERETO,

GMAC COMMERCIAL FINANCE LLC,

as Collateral Agent and Documentation Agent,

UBS SECURITIES LLC,

as Arranger,

UBS AG, STAMFORD BRANCH,

as Issuing Bank, Administrative Collateral Agent and Administrative Agent,

and

UBS LOAN FINANCE LLC,

as Swingline Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I. DEFINITIONS

   1

SECTION 1.01

   Defined Terms    1

SECTION 1.02

   Classification of Loans and Borrowings    39

SECTION 1.03

   Terms Generally    39

SECTION 1.04

   Accounting Terms; GAAP    40

SECTION 1.05

   Resolutions of Drafting Ambiguities    40

ARTICLE II. THE CREDITS

   40

SECTION 2.01

   Commitments    40

SECTION 2.02

   Loans    41

SECTION 2.03

   Borrowing Procedure    42

SECTION 2.04

   Evidence of Debt; Repayment of Loans    43

SECTION 2.05

   Fees    44

SECTION 2.06

   Interest on Loans and Default Compensation    45

SECTION 2.07

   Termination and Reduction of Commitments    46

SECTION 2.08

   Interest Elections    47

SECTION 2.09

   [Intentionally Omitted.]    48

SECTION 2.10

   Optional and Mandatory Prepayments of Loans    48

SECTION 2.11

   Alternate Rate of Interest    53

SECTION 2.12

   Increased Costs    53

SECTION 2.13

   Breakage Payments    54

SECTION 2.14

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs    55

SECTION 2.15

   Taxes    57

SECTION 2.16

   Mitigation Obligations; Replacement of Lenders    59

SECTION 2.17

   Swingline Loans    60

SECTION 2.18

   Letters of Credit    62

SECTION 2.19

   Determination of Borrowing Base    68

ARTICLE III. REPRESENTATIONS AND WARRANTIES

   72

SECTION 3.01

   Organization; Powers    72

SECTION 3.02

   Authorization; Enforceability    72

SECTION 3.03

   Governmental Approvals; No Conflicts    73

SECTION 3.04

   Financial Statements    73

SECTION 3.05

   Properties    74

SECTION 3.06

   Equity Interests and Subsidiaries    75

SECTION 3.07

   Litigation; Compliance with Laws    76

SECTION 3.08

   Agreements    76

SECTION 3.09

   Federal Reserve Regulations    76

 

i



--------------------------------------------------------------------------------

SECTION 3.10

   Investment Company Act; Public Utility Holding Company Act    76

SECTION 3.11

   Use of Proceeds    77

SECTION 3.12

   Taxes    77

SECTION 3.13

   No Material Misstatements    77

SECTION 3.14

   Labor Matters    77

SECTION 3.15

   Solvency    78

SECTION 3.16

   Employee Benefit Plans    78

SECTION 3.17

   Environmental Matters    78

SECTION 3.18

   Insurance    80

SECTION 3.19

   Security Documents    80

SECTION 3.20

   Senior Note Documents    81

SECTION 3.21

   Location of Material Inventory    81

SECTION 3.22

   Accuracy of Borrowing Base    81

SECTION 3.23

   Holdings    81

SECTION 3.24

   Common Enterprise    81

SECTION 3.25

   Anti-Terrorism Laws    82

SECTION 3.26

   PACA and FSA    82

SECTION 3.27

   Farmer Bankruptcy    83

SECTION 3.28

   Water Availability    83

ARTICLE IV. CONDITIONS TO EFFECTIVENESS OF AGREEMENT AND INITIAL CREDIT
EXTENSIONS HEREUNDER

   83

SECTION 4.01

   Conditions to Initial Credit Extension    83

SECTION 4.02

   Conditions to All Credit Extensions    88

ARTICLE V. AFFIRMATIVE COVENANTS

   88

SECTION 5.01

   Financial Statements, Reports, etc.    88

SECTION 5.02

   Litigation and Other Notices    92

SECTION 5.03

   Existence; Businesses and Properties    92

SECTION 5.04

   Insurance    93

SECTION 5.05

   Obligations and Taxes    94

SECTION 5.06

   Employee Benefits    94

SECTION 5.07

   Maintaining Records; Access to Properties and Inspections    95

SECTION 5.08

   Use of Proceeds    95

SECTION 5.09

   Compliance with Environmental Laws; Environmental Reports    95

SECTION 5.10

   Real Property    95

SECTION 5.11

   Additional Collateral; Additional Guarantors    96

SECTION 5.12

   Security Interests; Further Assurances    98

SECTION 5.13

   Information Regarding Collateral    98

SECTION 5.14

   Post-Closing Collateral Matters    99

SECTION 5.15

   Borrowing Base-Related Reports    99

SECTION 5.16

   Evidence of Water Availability    100

 

ii



--------------------------------------------------------------------------------

ARTICLE VI. NEGATIVE COVENANTS

   100

SECTION 6.01

   Indebtedness    100

SECTION 6.02

   Liens    102

SECTION 6.03

   Sale and Leaseback Transactions    105

SECTION 6.04

   Investment, Loan and Advances    105

SECTION 6.05

   Mergers, Consolidations, Sales of Assets and Acquisitions    107

SECTION 6.06

   Dividends    109

SECTION 6.07

   Transactions with Affiliates    110

SECTION 6.08

   Financial Covenants    111

SECTION 6.09

   Limitation on Modifications of Indebtedness; Modifications of Certificate of
Incorporation, or Other Constitutive Documents, By-laws and Certain Other
Agreements, etc.    111

SECTION 6.10

   Limitation on Certain Restrictions on Subsidiaries    113

SECTION 6.11

   Limitation on Issuance of Capital Stock    113

SECTION 6.12

   Limitation on Creation of Subsidiaries    113

SECTION 6.13

   Business    114

SECTION 6.14

   Limitation on Accounting Changes    114

SECTION 6.15

   Fiscal Year    114

SECTION 6.16

   No Negative Pledges    114

SECTION 6.17

   Lease Obligations    114

SECTION 6.18

   Intentionally Omitted    114

SECTION 6.19

   Anti-Terrorism Law; Anti-Money Laundering    114

SECTION 6.20

   Embargoed Person    115

SECTION 6.21

   PACA License    115

ARTICLE VII. GUARANTEE

   115

SECTION 7.01

   The Guarantee    115

SECTION 7.02

   Obligations Unconditional    116

SECTION 7.03

   Reinstatement    117

SECTION 7.04

   Subrogation; Subordination    118

SECTION 7.05

   Remedies    118

SECTION 7.06

   Instrument for the Payment of Money    118

SECTION 7.07

   Continuing Guarantee    118

SECTION 7.08

   General Limitation on Guarantee Obligations    118

ARTICLE VIII. EVENTS OF DEFAULT

   119

ARTICLE IX. COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS

   122

SECTION 9.01

   Accounts and Account Collections    122

SECTION 9.02

   Inventory    125

SECTION 9.03

   Equipment, Real Property and Appraisals    126

SECTION 9.04

   Cash Collateral Account    126

SECTION 9.05

   Application of Proceeds    126

 

iii



--------------------------------------------------------------------------------

ARTICLE X. THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

   127

SECTION 10.01

   Appointment    127

SECTION 10.02

   Administrative Agent, Collateral Agent and Administrative Collateral Agent in
Their Individual Capacities; Conflicts Among Agents    128

SECTION 10.03

   Exculpatory Provisions    128

SECTION 10.04

   Reliance by Agents    129

SECTION 10.05

   Delegation of Duties    129

SECTION 10.06

   Successor Administrative Agent, Collateral Agent and Administrative
Collateral Agent    129

SECTION 10.07

   Non-Reliance on Agents and Other Lenders    130

SECTION 10.08

   No Other Administrative Agent, Collateral Agent or Administrative Collateral
Agent    130

SECTION 10.09

   Indemnification    131

SECTION 10.10

   Overadvances    131

SECTION 10.11

   Collateral Matters    132

SECTION 10.12

   Administrative Collateral Agent    132

ARTICLE XI. MISCELLANEOUS

   133

SECTION 11.01

   Notices    133

SECTION 11.02

   Waivers; Amendment    135

SECTION 11.03

   Expenses; Indemnity    137

SECTION 11.04

   Successors and Assigns    138

SECTION 11.05

   Survival of Agreement    142

SECTION 11.06

   Counterparts; Integration; Effectiveness    142

SECTION 11.07

   Severability    142

SECTION 11.08

   Right of Setoff    142

SECTION 11.09

   Governing Law; Jurisdiction; Consent to Service of Process    143

SECTION 11.10

   Waiver of Jury Trial    143

SECTION 11.11

   Headings    144

SECTION 11.12

   Confidentiality    144

SECTION 11.13

   Interest Rate Limitation    144

SECTION 11.14

   Lender Addendum    145

SECTION 11.15

   USA Patriot Act Notice    145

 

iv



--------------------------------------------------------------------------------

ANNEXES

 

Annex I

 

Applicable Margin

SCHEDULES

 

Schedule 1.01(a)

 

Mortgaged Real Property

Schedule 1.01(c)

 

Appraised Value of Eligible Equipment and Eligible Real Property

Schedule 1.01(d)

 

Locations of Eligible Equipment

Schedule 2.18(n)

 

Outstanding Letters of Credit

Schedule 3.03

 

Governmental Approvals; Compliance with Laws

Schedule 3.05(b)

 

Real Property

Schedule 3.05(c)

 

Existing Intellectual Property Violations

Schedule 3.06(a)

 

Subsidiaries

Schedule 3.06(c)

 

Corporate Organizational Chart

Schedule 3.08(c)

 

Material Agreements

Schedule 3.17

 

Environmental Matters

Schedule 3.18

 

Insurance

Schedule 3.21

 

Location of Material Inventory

Schedule 4.01(g)

 

Local Counsel

Schedule 4.01(o)(iii)

 

Title Insurance Amounts

Schedule 5.14

 

Post-Closing Matters

Schedule 6.01(b)

 

Existing Indebtedness

Schedule 6.01(m)

 

Existing Documentary Letters of Credit

Schedule 6.02(c)

 

Existing Liens

Schedule 6.02(g)

 

Existing Leases

Schedule 6.03

 

Permitted Sale Leasebacks

Schedule 6.04(a)

 

Existing Investments

Schedule 9.01(d)

 

Blocked Accounts

EXHIBITS

 

Exhibit A-1

 

Form of Administrative Questionnaire

Exhibit A-2

 

Form of Compliance Certificate

Exhibit A-3

 

Form of LC Request

Exhibit A-4

 

Form of Lender Addendum

Exhibit B

 

Form of Assignment and Acceptance

Exhibit C

 

Form of Borrowing Request

Exhibit D

 

Form of Interest Election Request

Exhibit E

 

Form of Joinder Agreement

Exhibit F

 

Form of Landlord Lien Waiver and Access Agreement

Exhibit G

 

Form of Mortgage

Exhibit H-1

 

Form of Revolving Note

Exhibit H-2

 

Form of Swingline Note

Exhibit I-1

 

Form of Perfection Certificate

 

v



--------------------------------------------------------------------------------

Exhibit I-2

 

Form of Perfection Certificate Supplement

Exhibit J

 

Form of Security Agreement

Exhibit K-1

 

Form of Opinion of Company Counsel

Exhibit K-2

 

Form of Opinion of Local Counsels

Exhibit L

 

Form of Intercompany Note

Exhibit M

 

Form of Solvency Certificate

Exhibit N

 

Form of Borrowing Base Certificate

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) dated as of March 20, 2006 is among
HARRY & DAVID OPERATIONS CORP., a Delaware corporation (the “Borrower”), HARRY &
DAVID HOLDINGS, INC., a Delaware corporation (“Holdings”), the other Guarantors
(such term and each other capitalized term used but not defined herein having
the meaning given to it in Article I), the Lenders, UBS SECURITIES LLC, as lead
arranger (in such capacity, “Arranger”), UBS LOAN FINANCE LLC, as a Lender and
as swingline lender (in such capacity, “Swingline Lender”), UBS AG, STAMFORD
BRANCH (“UBS AG”), as issuing bank (in such capacity, “Issuing Bank”), as the
administrative collateral agent (in such capacity, the “Administrative
Collateral Agent”) and as administrative agent (in such capacity,
“Administrative Agent”) for the Lenders and GMAC COMMERCIAL FINANCE LLC, as
collateral agent (in such capacity, the “Collateral Agent”) for the Secured
Parties and Issuing Bank and as documentation Agent.

WITNESSETH:

WHEREAS, Borrower has requested the Lenders to extend credit in the form of
Revolving Loans at any time and from time to time prior to the Final Maturity
Date, in an aggregate principal amount at any time outstanding not in excess of
$125 million;

WHEREAS, Borrower has requested the Swingline Lender to make Swingline Loans, at
any time and from time to time prior to the Final Maturity Date, in an aggregate
principal amount at any time outstanding not in excess of $10 million;

WHEREAS, Borrower has requested the Issuing Bank to issue letters of credit, in
an aggregate face amount at any time outstanding not in excess of $10 million,
to support payment obligations incurred in the ordinary course of business by
Borrower and/or any Subsidiary Guarantor; and

WHEREAS, the proceeds of the Loans are to be used in accordance with
Section 3.11.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Revolving Loan bearing interest at a rate determined
by reference to the Alternate Base Rate in accordance with the provisions of
Article II.

“Account Debtor” shall mean any Person who may become obligated to another
Person under, with respect to, or on account of, an Account.



--------------------------------------------------------------------------------

“Accounting Changes” shall have meaning assigned to such term in Section 1.04.

“Accounts” shall mean, with respect to any Loan Party, all “accounts,” as such
term is defined in the UCC as in effect on the date hereof in the State of New
York, in which such Loan Party now or hereafter has rights.

“Acquisition” shall mean the acquisition by Holdings of all of the issued and
outstanding common stock of the Borrower pursuant to the Acquisition Agreement.

“Acquisition Agreement” shall mean that certain Stock Purchase Agreement dated
as of April 1, 2004 among Holdings, YCI, Yamanouchi Pharmaceutical Co., Ltd. and
Yamanouchi U.S. Holding Inc., as amended or otherwise modified from time to time
in accordance with the provisions hereof and thereof.

“Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition and all other payments by Holdings or any of its
Subsidiaries in exchange for, or as part of, or in connection with, any
Permitted Acquisition, whether paid in cash or by exchange of Equity Interests
or of properties or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, “earn-outs” and other agreements to make
any payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business; provided that any such future payment
that is subject to a contingency shall be considered Acquisition Consideration
only to the extent of the reserve, if any, required under GAAP at the time of
such sale to be established in respect thereof by Holdings or any of its
Subsidiaries.

“Acquisition Documents” shall mean the collective reference to the Acquisition
Agreement and all other documents, instruments and agreements executed in
connection therewith or delivered pursuant thereto, in each case, by any Loan
Party.

“Activation Notice” shall have the meaning assigned to such term in
Section 9.01(e).

“Additional Senior Note Prepayment Amount” means in connection with any
prepayment, redemption or repurchase of Senior Notes during the Borrower’s
fiscal quarters ending in March 2007 or June 2007 the lesser of (i) an aggregate
amount for all two such fiscal quarters equal to $15 million and (ii) the amount
by which the aggregate balance of Borrower’s cash and Cash Equivalents as of the
end of its fiscal quarter ending in December 2006 exceeded $155 million;
provided that (1) at any time that any Revolving Loans shall be outstanding the
“Additional Senior Prepayment Amount” shall be $0 and (ii) for all fiscal
quarters other than the fiscal quarters ending in March 2007 or June 2007,
unless otherwise consented to by the Required Lenders, the “Additional Senior
Prepayment Amount” shall be $0.

“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upward, if necessary,
to the next 1/100 of 1%) determined by the Administrative Agent to be equal to
(a) the LIBOR Rate for such

 

2



--------------------------------------------------------------------------------

Eurodollar Borrowing in effect for such Interest Period divided by (b) 1 minus
the Statutory Reserves (if any) for such Eurodollar Borrowing for such Interest
Period.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other Person appointed as the successor of the
Administrative Agent pursuant to Article X.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b)(i).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A-1, or such other form as may be supplied from time to time by
the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified;
provided, however, that, for purposes of Section 6.07, the term “Affiliate”
shall also include any Person that directly or indirectly owns more than 10% of
any class of Equity Interests of the Person specified or that is an executive
officer or director of the Person specified.

“Agents” shall mean the Arranger, Administrative Agent, the Administrative
Collateral Agent, the Collateral Agent, and any syndication agent, documentation
agent or other agent appointed pursuant to the provisions of Article X.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the next 1/100 of 1%) equal to the greater of (a) the Base Rate
in effect on such day and (b) the Federal Funds Effective Rate in effect on such
day plus 0.50%. If the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b) of the preceding sentence until
the circumstances giving rise to such inability no longer exist. Any change in
the Alternate Base Rate due to a change in the Base Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in the
Base Rate or the Federal Funds Effective Rate, respectively.

“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.25.

“Applicable Margin” shall mean, for any day, the applicable percentage set forth
in Annex I under the appropriate caption.

“Arranger” shall have the meaning assigned to such term in the preamble hereto.

“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any sale and

 

3



--------------------------------------------------------------------------------

leaseback transaction) of any Property (including stock of any Subsidiary of
Holdings by the holder thereof) by Holdings, the Borrower or any of their
Subsidiaries to any Person other than Borrower or any Subsidiary Guarantor
(excluding (i) Inventory sold in the ordinary course of business, (ii) any sale
or discount, in each case without recourse, of accounts receivable arising in
the ordinary course of business, but only in connection with the compromise or
collection thereof, (iii) disposals of obsolete, uneconomical, negligible, worn
out or surplus Property in the ordinary course of business, (iv) licenses of
intellectual property not intended to effect a disposition thereof and leases of
Real Property not intended to effect a disposition thereof or (v) sales of Cash
Equivalents and marketable securities) and (b) any issuance or sale by any
Subsidiary of Holdings of its Equity Interests to any Person (other than to the
Borrower or any Subsidiary Guarantor or, in the case of the Borrower, to
Holdings).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B, or such other form as shall be approved by the Administrative
Agent.

“Attributable Indebtedness” shall mean, when used with respect to any sale and
leaseback transaction, as at the time of determination, the present value
(discounted at a rate equivalent to the then-current weighted average cost of
funds for borrowed money of Holdings and all of its Domestic Subsidiaries as at
the time of determination, compounded on a semi-annual basis) of the total
obligations of the lessee for rental payments during the remaining term of the
lease included in any such sale and leaseback transaction.

“Available Cash” means, as of any date, the sum as of such date of all cash and
Cash Equivalents of Holdings and its Consolidated Subsidiaries that is not
subject to any Lien (other than Permitted Liens described in Sections 6.02(a),
6.02(b), 602(j) and 6.02(l)), minus all accounts payable of Holdings and/or any
of its Consolidated Subsidiaries.

“Base Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest established by the Administrative Agent from
time to time; each change in the Base Rate shall be effective on the date such
change is publicly announced as being effective. The corporate base rate is not
necessarily the lowest rate charged by the Administrative Agent to its
customers.

“BCO” shall mean Bear Creek Operations, Inc., a Delaware corporation.

“Blocked Accounts” shall have the meaning assigned to such term in
Section 9.01(d).

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

“Borrowing” shall mean (a) a Revolving Loan or (b) a Swingline Loan.

“Borrowing Base” shall mean at any time, subject to adjustment as provided in
Section 2.19, an amount equal to the sum of, without duplication:

(a) the book value of Eligible Accounts of Borrower and the Subsidiary
Guarantors multiplied by the advance rate of 80%, plus

 

4



--------------------------------------------------------------------------------

(b) the lesser of (i) the sum of (A) during the months of January through and
including September in each calendar year, the advance rate of 55%, (B) at all
other times, the advance rate of 75%, in each case, of the Cost of Eligible
Inventory of Borrower and the Subsidiary Guarantors, and (C) at all times, the
lesser of (1) the advance rate of 25% of the Cost of Eligible Shipping and
Packing Supplies of the Borrower and the Subsidiary Guarantors and
(2) $4,500,000, and (ii) the advance rate of 85% of the product of (A) the
product of (1) net book value (after reserves as determined in accordance with
GAAP) of Inventory of Borrower and the Subsidiary Guarantors and (2) the
Inventory Eligibility Factor and (B) the Net Orderly Liquidation Percentage,
plus

(c) during the Fixed Asset Loan Period of each fiscal year, the Fixed Asset Loan
Value of Borrower and the Subsidiary Guarantors; provided, that the Fixed Asset
Loan Value of Borrower and the Subsidiary Guarantors shall in no event exceed
$50.0 million, plus

(d) for the time period beginning on the first Monday after Labor Day of each
calendar year through and including the first Monday after Christmas of each
calendar year, the book value of Eligible Credit Card Receivables of Borrower
and the Subsidiary Guarantors multiplied by the advance rate of 80%, minus

(e) the Hedging Reserve, minus

(f) effective immediately upon notification thereof to Borrower by the
Collateral Agent, any Reserves established from time to time by the Collateral
Agent in the exercise of its reasonable credit judgment; provided, that the
failure to provide such notice shall not affect the application of such
Reserves; minus

(g) $12,000,000 (except that such amount shall be $6,000,000 in fiscal months
October and November);

The Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate theretofore delivered to the Collateral Agent
and the Administrative Agent with such adjustments as Administrative Agent and
Collateral Agent deem appropriate in their collective reasonable credit judgment
to assure that the Borrowing Base is calculated in accordance with the terms of
this Agreement.

“Borrowing Base Certificate” shall mean an Officer’s Certificate from Borrower,
substantially in the form of, and containing the information prescribed by,
Exhibit N, delivered to the Administrative Agent and the Collateral Agent
setting forth the calculation of the Borrowing Base with respect to the Borrower
and all Subsidiary Guarantors.

“Borrowing Request” shall mean a request by Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

 

5



--------------------------------------------------------------------------------

“Breakage Prepayment Account” shall have the meaning assigned to such term in
Section 2.10(j).

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

“Capital Expenditures” shall mean, with respect to any Person, for any period,
the aggregate amount of all expenditures by such Person and its Subsidiaries
during that period for fixed or capital assets that, in accordance with GAAP,
are or should be classified as capital expenditures in the consolidated balance
sheet of such Person and its Consolidated Subsidiaries, including, without
limitation, expenditures made for and in connection with any acquisition of any
Person the primary purpose of which is to acquire fixed or capital assets of
such Person (to the extent of the purchase price attributed to such fixed or
capital assets), but excluding any portion of such expenditures attributable
solely to acquisitions of fixed or capital assets pursuant to any other
Permitted Acquisition.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) Property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateral Account” shall have the meaning assigned to such term in
Section 9.04.

“Cash Dominion Trigger Event” shall mean the occurrence of any one of the
following events: (i) the aggregate outstanding principal balance of the
Revolving Loans shall exceed $0 on the first Business Day after December 25th of
any calendar year or (ii) an Event of Default shall occur and be continuing;
provided, that, to the extent that the Cash Dominion Trigger Event has occurred
due to clause (i) of this definition, if Excess Availability shall be equal to
or greater than $30.0 million at the end of the period specified in
Section 2.10(i), the Cash Dominion Trigger Event shall be deemed to be over. At
any time that a Cash Dominion Trigger Event shall be deemed to be over or
otherwise cease to exist, the Agents shall take such actions, including
delivering such notices and directions to depositary institutions at which
Blocked Accounts are established, to terminate the cash sweeps and other
transfers existing pursuant to Section 9.01(e) as a result of any Activation
Notice or other notices or directions given by any Agent during the existence of
such Cash Dominion Trigger Event.

“Cash Equivalents” shall mean, as to any Person: (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof (provided, that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than one year from the date of acquisition by such Person;
(b) securities issued, or directly, unconditionally and fully guaranteed or
insured, by any state of the United States of America or any political
subdivision of any such state or any public instrumentality thereof maturing
within one year from the date of acquisition thereof and, at the

 

6



--------------------------------------------------------------------------------

time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Ratings Group or Moody’s Investors Services, Inc.;
(c) time deposits and certificates of deposit or bankers’ acceptances of any
Lender or any commercial bank having, or which is the principal banking
subsidiary of a bank holding company organized under the laws of the United
States, any state thereof or the District of Columbia having, capital and
surplus aggregating in excess of $500.0 million and a rating of “A” (or such
other similar equivalent rating) or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities
Act) with maturities of not more than one year from the date of acquisition by
such Person; (d) repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (a) or (b) above entered
into with any bank meeting the qualifications specified in clause (c) above,
which repurchase obligations are secured by a valid perfected security interest
in the underlying securities; (e) commercial paper issued by any Person
incorporated in the United States rated at least A-1 or the equivalent thereof
by Standard & Poor’s Rating Service or at least P-1 or the equivalent thereof by
Moody’s Investors Service, Inc., and in each case maturing not more than one
year after the date of acquisition by such Person; (f) investments in money
market funds substantially all of whose assets are comprised of securities of
the types described in clauses (a) through (e) above; and (g) demand deposit
accounts maintained in the ordinary course of business.

“Casualty Event” shall mean, with respect to any Property (including Real
Property) of any Person, any loss of title with respect to such Property or any
loss of or damage to or destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, such Property for which such
Person or any of its Subsidiaries receives insurance proceeds or proceeds of a
condemnation award or other compensation. “Casualty Event” shall include but not
be limited to any taking of all or any part of any Real Property of any Person
or any part thereof, in or by condemnation or other eminent domain proceedings
pursuant to any law, or by reason of the temporary requisition of the use or
occupancy of all or any part of any Real Property of any Person or any part
thereof by any Governmental Authority, civil or military.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

A “Change in Control” shall be deemed to have occurred if: (a) Holdings at any
time ceases to own 100% of the capital stock of Borrower; (b) at any time a
change of control occurs under and as defined in any documentation relating to
any Material Indebtedness; (c) prior to an IPO, (i) the Permitted Holders cease
to own, or to have the power to vote or direct the voting of, Voting Stock
representing a majority of the voting power of the total outstanding Voting
Stock of Holdings or (ii) the Permitted Holders cease to own Equity Interests
representing a majority of the total economic interests of the Equity Interests
of Holdings; (d) following an IPO, (i) the Permitted Holders shall fail to own,
or to have the power to vote or direct the voting of, Voting Stock representing
more than 35% of the voting power of the total outstanding Voting Stock of
Holdings, (ii) the Permitted Holders cease to own Equity Interests representing
more than 35% of the total economic interests of the Equity Interests of
Holdings or (iii) any “Person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act), other than one or more Permitted Holders,
is or becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that for purposes of this clause such Person or group
shall be deemed to have “beneficial ownership” of all securities that any such
Person or group has the

 

7



--------------------------------------------------------------------------------

right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of Voting Stock representing more
than 25% of the voting power of the total outstanding Voting Stock of Holdings;
or (e) following an IPO, during any period of two consecutive years, individuals
who at the beginning of such period constituted the Board of Directors of
Holdings (together with any new directors whose election to such Board of
Directors or whose nomination for election was approved by a vote of 51% of the
directors of Holdings then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of Holdings.

“Change in Law” shall mean (a) the adoption of any law, treaty, order, rule or
regulation after the date of this Agreement, (b) any change in any law, treaty,
order, rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or Issuing Bank (or for purposes of Section 2.12(b), by any lending
office of such Lender or by such Lender’s or Issuing Bank’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the date of this
Agreement.

“Charges” shall have the meaning assigned to such term in Section 11.13.

“Chattel Paper” shall mean all “chattel paper,” as such term is defined in the
UCC as in effect on the date hereof in the State of New York, in which any
Person now or hereafter has rights.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment, Swingline Commitment or LC Commitment.

“Closing Date” shall mean March 20, 2006.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean, collectively, all of the Security Agreement Collateral,
the Mortgaged Real Property and all other Property of whatever kind and nature
pledged as collateral under any Security Document.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto and includes each other Person appointed as a successor Collateral Agent
pursuant to Article X.

“Collateral Agent Fee” shall have the meaning ascribed to such term in
Section 2.05(b)(ii).

“Collection Account” shall have the meaning assigned to such term in
Section 9.01(e).

“Commercial Letter of Credit” shall mean any letter of credit or similar
instrument issued for the account of the Borrower for the benefit of Borrower,
any Subsidiary Guarantor or any of their respective Subsidiaries, for the
purpose of providing the primary payment

 

8



--------------------------------------------------------------------------------

mechanism in connection with the purchase of materials, goods or services by
Borrower, any Subsidiary Guarantor or any of their respective Subsidiaries in
the ordinary course of their businesses.

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment, LC Commitment or Swingline Commitment.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Commitments” shall mean the aggregate sum of each Lender’s Commitment.

“Companies” shall mean Holdings and its Subsidiaries; and “Company” shall mean
any one of them.

“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit A-2.

“Concentration Account” shall have the meaning assigned to such term in
Section 9.01(e).

“Consolidated Companies” shall mean Holdings and its Consolidated Subsidiaries.

“Consolidated Current Assets” shall mean, with respect to any Person as at any
date of determination, the total assets of such Person and its Consolidated
Subsidiaries which may properly be classified as current assets on a
consolidated balance sheet of such Person and its Consolidated Subsidiaries in
accordance with GAAP.

“Consolidated Current Liabilities” shall mean, with respect to any Person as at
any date of determination, the total liabilities of such Person and its
Consolidated Subsidiaries which may properly be classified as current
liabilities (other than the current portion of any Loans) on a consolidated
balance sheet of such Person and its Consolidated Subsidiaries in accordance
with GAAP.

“Consolidated EBITDA” shall mean, for any applicable measurement period,
Consolidated Net Income for such period, as adjusted by adding thereto to the
extent deducted in calculating Consolidated Net Income during such measurement
period, without duplication, (a) any provision for (or less any benefit from)
income and franchise taxes, (b) the amount of Consolidated Interest Expense,
(c) amortization and depreciation, (d) losses (or less gains) from Asset Sales
(excluding sales expenses or losses related to current assets),
(e) non-recurring charges and expenses in an amount, when combined with any such
charges relating to any prior measurement period, not to exceed $2.0 million in
the aggregate, (f) the amount of severance paid by Borrower and Subsidiary
Guarantors during fiscal years 2006, 2007 and 2008 in an aggregate amount not
exceed $5 million, (g) the amount of expenses associated with the closing of
retail stores of Borrower or any of its Subsidiaries in an amount not to exceed
$1.5 million in the aggregate in any fiscal year, (h) non-cash charges (or less
gains) relating to the marked to market provision for, the termination of, or
terminated, Hedging Agreements, (i) an amount representing the write down of or
yield impairment in respect of roses Inventory of the Companies in fiscal year
2006 (which when combined with such amount for fiscal year 2005

 

9



--------------------------------------------------------------------------------

shall not exceed $926,000), (j) any amount paid to Wasserstein & Co., LP
pursuant to the Management Services Agreement, (k) to the extent not adjusted
for pursuant to clause (e) in the definition of “Consolidated Net Income”, the
amount of the increase in non-cash rent expense (not to exceed $994,000 in the
aggregate) arising as a result of the Borrower’s change in accounting treatment
relating to the loss of deferred straight-line rental benefit, (l) non-cash
expenses arising in connection with the grant of stock options (not to exceed
$800,000 in any fiscal year), (m) to the extent not adjusted for pursuant to
clause (f) of the definition of “Consolidated Net Income”, non-cash purchase
accounting adjustments related to inventory step-ups and write-ups of valuations
of leasehold improvements (not to exceed $1,126,000 in the aggregate for all
such adjustments made after February 2005), (n) accounting fees incurred in
connection with the change of the Borrower’s fiscal year, the issuance of the
Senior Notes and the initial public offering of the Borrower’s common stock in
an aggregate amount not to exceed $751,000, (o) non-cash accruals of expenses
related to Borrower’s “Liquidity Event Award” implemented by Borrower in
February 2005, (p) other additional non-cash expenses arising in connection with
the grant of stock options which constitute so called “cheap stock” expenses,
(q) any Management Services Termination Fee paid during such period and
(r) expenses incurred in fiscal year 2006 in connection with the preparation of
an initial public offering (whether or not consummated) of the Borrower’s common
stock in an aggregate amount not to exceed $2,200,000.

“Consolidated Fixed Charge Coverage Ratio” shall mean, for any Test Period, the
ratio of (a) Consolidated EBITDA for such Test Period to (b) Consolidated Fixed
Charges for such Test Period.

“Consolidated Fixed Charges” shall mean, for any period, the sum, without
duplication, of (a) Consolidated Interest Expense for such period; (b) the
amount of all Capital Expenditures made by Holdings and its Subsidiaries during
such period; (c) all cash payments in respect of income taxes made during such
period (net of any cash refund in respect of income taxes actually received
during such period); (d) the scheduled principal amount of all amortization
payments on all Indebtedness (including the principal component of all Capital
Lease Obligations) of Holdings and its Subsidiaries for such period (as
determined on the first day of the respective period); (e) the product of
(i) all dividend payments on any series of Disqualified Capital Stock of
Holdings during such period multiplied by (ii) a fraction, the numerator of
which is one and the denominator of which is one minus the then current combined
federal, state and local statutory tax rate of Holdings, expressed as a decimal;
(f) the product of (i) all cash dividend payments on any Preferred Stock (other
than Disqualified Capital Stock) of Holdings during such period, multiplied by
(ii) a fraction, the numerator of which is one and the denominator of which is
one minus the then current combined federal, state and local statutory tax rate
of Holdings, expressed as a decimal and (g) if and when the amounts described in
clauses (o) and (p) of the definition of “Consolidated EBITDA” are subsequently
paid in cash, the amount of such payments.

“Consolidated Indebtedness” shall mean, as at any date of determination, without
duplication, the aggregate amount of all Indebtedness (but including in any
event the then outstanding principal amount of all Loans, all Capital Lease
Obligations and all LC Exposure) of Holdings and its Consolidated Subsidiaries
on a consolidated basis as determined in accordance with GAAP.

 

10



--------------------------------------------------------------------------------

“Consolidated Interest Expense” shall mean, for any period, without duplication,
the total consolidated interest expense of Holdings and its Consolidated
Subsidiaries for such period (calculated without regard to any limitations on
the payment thereof and including, capitalized interest, commitment fees, letter
of credit fees and net amounts payable under Interest Rate Protection
Agreements, but excluding any interest paid in kind) determined in accordance
with GAAP plus, without duplication, (a) the portion of Capital Lease
Obligations of Holdings and its Consolidated Subsidiaries representing the
interest factor for such period, (b) imputed interest on Attributable
Indebtedness, (c) cash contributions to any employee stock ownership plan or
similar trust to the extent such contributions are used by such plan or trust to
pay interest or fees to any Person (other than Holdings or a Wholly Owned
Subsidiary) in connection with Indebtedness incurred by such plan or trust,
(d) the product of (i) all dividend payments on any series of any Preferred
Stock of any Subsidiary of Holdings (other than any Preferred Stock held by
Holdings or a Wholly Owned Subsidiary), multiplied by (ii) a fraction, the
numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of Holdings and its
Subsidiaries, expressed as a decimal, and (e) all interest on any Indebtedness
of the type described in clause (e) or (j) of the definition of “Indebtedness”
with respect to Holdings or any of its Subsidiaries. Notwithstanding the
foregoing, for any period, Consolidated Interest Expense shall be calculated
without regard to (i) amortization of the financing fees incurred in connection
with the Borrower’s February 2005 refinancing (including amortization of fees
paid in connection with the Original Credit Agreement) and the Refinancing of
the Existing Credit Agreement pursuant to the terms hereto and (ii) prepayment
premiums incurred in connection with, and the write-off of financing fees in
connection with, the Refinancing and the prepayment or redemption of the Senior
Fixed Rate Notes or the Senior Floating Rate Notes to the extent such repayment
or redemption is permitted pursuant to Section 6.09(ii)(B).

“Consolidated Net Income” shall mean, for any period, the consolidated net
income of Holdings and its Consolidated Subsidiaries determined in accordance
with GAAP, but excluding in any event (a) after-tax extraordinary gains or
extraordinary losses; (b) after-tax gains or losses realized from (i) the
acquisition of any securities, or the extinguishment or conversion of any
Indebtedness or Equity Interest, of Holdings or any of its Subsidiaries or
(ii) any sales of assets (other than Inventory in the ordinary course of
business); (c) net earnings or losses of any other Person (other than a
Subsidiary of Holdings) in which Holdings or any Consolidated Subsidiary has an
ownership interest, except (in the case of any such net earnings) to the extent
such net earnings shall have actually been received by Holdings or such
Consolidated Subsidiary (subject to the limitation in clause (d) below) in the
form of cash dividends or distributions; (d) the net income of any Consolidated
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Consolidated Subsidiary of its net income is not at the
time of determination permitted without approval under applicable law or
regulation or under such Consolidated Subsidiary’s organizational documents or
any agreement or instrument applicable to such Consolidated Subsidiary or its
stockholders which approval has not been obtained; (e) gains or losses from the
cumulative effect of any change in accounting principles; (f) earnings resulting
from any reappraisal, revaluation or write-up of assets; and (g) the income (or
loss) of any Person accrued prior to the date it becomes a Subsidiary of
Holdings or any Consolidated Subsidiary or is merged into or consolidated with
Holdings or any Consolidated Subsidiary or that Person’s assets are acquired by
Holdings or such Consolidated Subsidiary (other than pursuant to the
Acquisition).

 

11



--------------------------------------------------------------------------------

“Consolidated Subsidiary” shall mean, as to any Person, all Subsidiaries of such
Person which are consolidated with such Person for financial reporting purposes
in accordance with GAAP.

“Contested Collateral Lien Conditions” shall mean, with respect to any Permitted
Lien of the type described in paragraphs (a) and (f) of Section 6.02, the
following conditions:

(a) Loan Party shall be contesting such Lien in good faith;

(b) to the extent such Lien is in an amount in excess of $250,000, in the
aggregate with all other such Liens, the Collateral Agent shall have, at the
election of the Borrower, either (i) established a Reserve (to the extent of
such Lien on Eligible Accounts, Eligible Inventory, Eligible Equipment or
Eligible Real Property) with respect thereto and the Administrative Agent shall
endeavor to provide the Borrower with no less than two (2) Business Days prior
notice of the amount of any such Reserve or (ii) obtained a bond in an amount
sufficient to pay and discharge such Lien and the Administrative Agent’s
reasonable estimate of all interest and penalties related thereto; provided,
that the failure to provide such notice shall not affect the application of such
Reserve; and

(c) such Lien shall in all respects be subject and subordinate in priority to
the Lien and security interest created and evidenced by the Security Documents,
except if and to the extent that the law or regulation creating, permitting or
authorizing such Lien provides that such Lien is or must be superior to the Lien
and security interest created and evidenced by the Security Documents.

“Contingent Obligation” shall mean, as to any Person, any obligation, agreement,
understanding or arrangement of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (a) to purchase any such primary obligation
or any Property constituting direct or indirect security therefor; (b) to
advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor; (c) to purchase Property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation; (d) guaranteeing
bankers’ acceptances and letters of credit, until a reimbursement obligation
arises; or (e) otherwise to assure or hold harmless the holder of such primary
obligation against loss in respect thereof; provided, however, that the term
“Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or any product
warranties for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable, whether severally or jointly,
pursuant to the terms of the instrument evidencing such Contingent Obligation)
or, if not stated or

 

12



--------------------------------------------------------------------------------

determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Control Agreement” shall have the meaning assigned to such term in the Security
Agreement.

“Cost” shall mean, as determined by the Collateral Agent in good faith, with
respect to Inventory, the lower of (a) landed cost computed on first-in a
first-out basis in accordance with GAAP or (b) market value; provided, that for
purposes of the calculation of the Borrowing Base, (i) the Cost of the Inventory
shall not include: (A) the portion of the cost of Inventory equal to the profit
earned by any Affiliate on the sale thereof to Borrower or the Subsidiary
Guarantors or (B) write-ups or write-downs in cost with respect to currency
exchange rates, and (ii) notwithstanding anything to the contrary contained
herein, the cost of the Inventory shall be computed in the same manner and
consistent with the most recent Inventory Appraisal which has been approved by
Collateral Agent in its reasonable credit judgment.

“Credit Card Receivables” means amounts due to any Loan Party from any major
credit card company acceptable to the Collateral Agent in its reasonable credit
judgment, and subject to such terms and conditions as may be acceptable to the
Collateral Agent in its reasonable credit judgment.

“Credit Card Receivables Control Agreement” means an agreement in form and
substance reasonably satisfactory to the Collateral Agent among the Collateral
Agent, Borrower or a Subsidiary Guarantor to which any Credit Card Receivable is
owing, and the credit card company obligated on such Credit Card Receivable,
which agreement provides, among other things, that (a) such credit card company
shall comply with instructions originated by the Collateral Agent directing the
payment of such Credit Card Receivables and (b) such credit card company shall
agree that it shall have no Lien on, or right of setoff against, such Credit
Card Receivable other than as may be reasonably acceptable to the Collateral
Agent.

“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit, or the amendment,
extension or renewal of any existing Letter of Credit, by the Issuing Bank;
provided, that “Credit Extensions” shall not include conversions and
continuations of outstanding Loans.

“Debt Issuance” shall mean the incurrence by Holdings, Borrower or any of their
Subsidiaries of any Indebtedness after the Closing Date (other than as permitted
by Section 6.01).

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

 

13



--------------------------------------------------------------------------------

“Default Allocation Percentage” as to any Lender shall mean the quotient
(determined as a percentage) determined as of the date of an Event of Default,
whose numerator equals the principal, interest, fees and other Obligations owing
to such Lender (including all advances made by such Lender following such Event
of Default) plus, without duplication, the amount of such Lender’s (and such
Lender’s Affiliate’s) marked-to-market exposure under Hedging Agreements as of
such date and all obligations in respect of overdrafts and related liabilities
owed to such Lender (and such Lender’s Affiliates) arising from treasury,
depositary and cash management services, or in connection with any automated
clearinghouse transfers of funds (subject in each case to the limitations on
such obligations set forth in the definition of “Obligations”) and whose
denominator equals the principal, interest, fees and other Obligations owing to
all Lenders (including all advances made by the Lenders following such Event of
Default) plus, without duplication, the amount of all Lenders’ (and such
Lenders’ Affiliates) marked-to-market exposure under Hedging Agreements as of
such date and all obligations in respect of overdrafts and related liabilities
owed to such Lenders (and such Lenders’ Affiliates) arising from treasury,
depositary and cash management services, or in connection with any automated
clearinghouse transfers of funds (subject in each case to the limitations on
such obligations set forth in the definition of “Obligations”).

“Deposit Account Control Agreement” shall have the meaning assigned to such term
in the Security Agreement.

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Final Maturity Date, (b) is convertible
into or exchangeable (unless at the sole option of the issuer thereof) for
(i) debt securities or (ii) any Equity Interests referred to in (a) above, in
each case at any time prior to the first anniversary of the Final Maturity Date,
or (c) contains any repurchase obligation which may come into effect prior to
payment in full of all Obligations.

“Dividend” with respect to any Person shall mean that such Person has declared
or paid a dividend or returned any equity capital to its equityholders or
authorized or made any other distribution, payment or delivery of Property
(other than Equity Interests or warrants or options having customary terms to
acquire common stock or other Equity Interests of such Person) or cash to its
equityholders as such, or redeemed, retired, purchased or otherwise acquired,
directly or indirectly, for a consideration any shares of any class of its
Equity Interests outstanding (or any options or warrants issued by such Person
with respect to its capital stock), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for a consideration any shares of any class of the Equity
Interests of such Person outstanding (or any options or warrants issued by such
Person with respect to its Equity Interests). Without limiting the foregoing,
“Dividends” with respect to any Person shall also include all payments made or
required to be made by such Person with respect to any stock appreciation
rights, plans, equity incentive or achievement plans or any similar plans or
setting aside of any funds for the foregoing purposes.

 

14



--------------------------------------------------------------------------------

“Documents” shall mean all “documents,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, in which any Person now or
hereafter has rights.

“Dollars” or “$” shall mean lawful money of the United States.

“Eligible Accounts” shall have the meaning assigned to such term in
Section 2.19(a).

“Eligible Credit Card Receivables” shall means all Credit Card Receivables other
than any of the following: (i) any Credit Card Receivable in which the
Collateral Agent, on behalf of the Secured Parties, does not have a first
priority and perfected Lien subject to Permitted Liens described in Sections
6.02(a), (b), and (e); (ii) any Credit Card Receivable with respect to which a
Credit Card Receivables Control Agreement is not in full force and effect;
(iii) any Credit Card Receivable that is not owned by Borrower or a Subsidiary
Guarantor; (iv) any Credit Card Receivable that is payable in any currency other
than Dollars; (v) any Credit Card Receivable that does not comply in all
material respects with all applicable legal requirements, including, without
limitation, all laws, rules, regulations and orders of any Governmental
Authority; (vi) any Credit Card Receivable (A) upon which Borrower’s or a
Subsidiary Guarantor’s, as applicable, right to receive payment is not absolute
or is contingent upon the fulfillment of any condition whatsoever unless such
condition is satisfied or (B) as to which Borrower or a Subsidiary Guarantor, as
applicable, is not able to bring suit or otherwise enforce its remedies against
the obligor on such Credit Card Receivable through judicial or administrative;
(vii) to the extent that any defense, counterclaim, chargeback, setoff or
dispute is asserted as to such Credit Card Receivable, it being understood that
the remaining balance of the Credit Card Receivable shall be eligible;
(viii) any Credit Card Receivable that is in default; provided, that, without
limiting the generality of the foregoing, a Credit Card Receivable shall be
deemed in default upon the occurrence of any of the following: (A) the Person
obligated upon such Credit Card Receivable suspends business, makes a general
assignment for the benefit of creditors or fails to pay its debts generally as
they come due; or (B) a petition is filed by or against any Person obligated
upon such Credit Card Receivable under any bankruptcy law or any other federal,
state or foreign (including any provincial) receivership, insolvency relief or
other law or laws for the relief of debtors; and (ix) any Credit Card Receivable
as to which any of the representations or warranties in the Loan Documents are
untrue in any material respect (without duplication of any materiality qualifier
contained therein).

“Eligible Equipment” shall mean any Equipment owned by Borrower or a Subsidiary
Guarantor which is acceptable to Collateral Agent in its reasonable credit
judgment for lending purposes and which, without limiting Collateral Agent’s
discretion, meets, and so long as it continues to meet, the following
requirements:

(a) is located at one of the business locations in the United States of such
Persons set forth on Schedule 1.01(d) (except that Equipment used in the
Companies’ “outside pack” operations with a fair market value not to exceed
$500,000 in the aggregate may be located at locations other than those set forth
on Schedule 1.01(d)),

(b) is subject to a valid and perfected first priority lien in favor of
Collateral Agent subject to the Liens permitted under Sections 6.02(a), (b) and
(e),

 

15



--------------------------------------------------------------------------------

(c) is owned by Borrower or Subsidiary Guarantor free and clear of all liens and
rights of any other Person, except the valid and perfected first priority Lien
in favor of Collateral Agent and Permitted Liens, if any, which are subordinated
to the Lien of Collateral Agent or are described in paragraph (b) above,

(d) does not breach any of the representations or warranties pertaining to such
Equipment set forth in this Agreement or the other Loan Documents in any
material respect (without duplication of any materiality qualifier contained
therein),

(e) is covered by insurance reasonably acceptable to Collateral Agent,

(f) is appraised by an independent appraisal or audit firm designated by
Collateral Agent and reasonably acceptable to Borrower, and

(g) is not ineligible by virtue of one or more of the criteria set forth below;
provided, however, that such criteria may be revised from time to time by
Collateral Agent in its reasonable credit judgment to address the results of any
audit or appraisal performed by Collateral Agent from time to time after the
date hereof.

An item of Equipment shall be excluded from Eligible Equipment if:

(i) Borrower or Subsidiary Guarantor does not have good, valid, and saleable
title thereto;

(ii) except as provided in clause (a) above, or otherwise agreed to by the
Collateral Agent, it is located on Real Property leased by Borrower or a
Subsidiary Guarantor, unless it is subject to a Landlord Lien Waiver and Access
Agreement executed by the lessor, or other third party, as the case may be, and
unless it is segregated or otherwise separately identifiable from goods of other
Persons, if any, stored on such leased premises;

(iii) it is damaged, defective or obsolete, or it constitutes furnishings or
parts or fixtures affixed to Real Property, unless such Equipment is affixed to
the Mortgaged Real Property listed on Schedule 1.01(d);

(iv) Collateral Agent has not received evidence of the property or casualty
insurance required by this Agreement with respect to such Equipment;

(v) it is subject to a lease with any Person (other than Borrower or a
Subsidiary Guarantor, unless a Lien on and security interest in the related
lease shall be granted to the Collateral Agent and Collateral Agent shall have
received all control agreements and instruments and all actions shall be taken
as reasonably requested by the Collateral Agent to perfect the Collateral
Agent’s security interest in such lease); or

(vi) it is located at an owned location subject to a mortgage in favor of a
lender other than the Collateral Agent (unless a reasonably satisfactory
mortgagee waiver has been delivered to the Collateral Agent) or the removal of
which is subject to restrictions relating to financing arrangement, including
any industrial revenue bond financing.

 

16



--------------------------------------------------------------------------------

“Eligible Inventory” shall mean, subject to adjustment as set forth in
Section 2.19(b), items of Inventory of the Borrower and the Subsidiary
Guarantors.

“Eligible Real Property” shall mean the Real Properties which (a) are set forth
on Schedule 1.01(c), or (b) are owned by Borrower or a Subsidiary Guarantor and
designated from time to time by the Collateral Agent as being Eligible Real
Property, provided, that with respect to each such parcel of Eligible Real
Property, each of the material improvements thereon is acceptable to the
Collateral Agent in its reasonable credit judgment for lending purposes and each
of which, without limiting such reasonable credit judgment, meets, or continues
to meet, the following requirements: (i) it is subject to a first priority
mortgage or leasehold mortgage and lien in favor of Collateral Agent, (ii) it is
owned by the Borrower or the applicable Subsidiary Guarantor free and clear of
all liens and rights of any other Person, except the mortgage or leasehold
mortgage and lien in favor of Collateral Agent and Permitted Liens permitted
under Sections 6.02(a), (b), (d), (e), (g), (p), (r) and (v), (iii) it does not
breach any of the representations or warranties pertaining to such property set
forth in this Agreement or any other Loan Documents in any material respect
(without duplication of any materiality qualifier contained therein), (iv) it is
covered by title insurance with respect to the Lien of Collateral Agent and
casualty and property insurance reasonably acceptable to the Collateral Agent,
(v) it is appraised by an independent appraisal or audit firm designated by
Collateral Agent and reasonably acceptable to Borrower and (vi) it is the
subject of an environmental report reasonably requested by, and reasonably
acceptable to, the Collateral Agent.

“Eligible Shipping and Packing Supplies” means packing and shipping materials,
which but for the requirements of Section 2.19(b)(vii), would constitute
“Eligible Inventory.”

“Environment” shall mean ambient air, surface water and groundwater (including,
without limitation, potable water, navigable water and wetlands), the land
surface or subsurface strata, natural resources, the workplace or as such term
is otherwise defined in any Environmental Law.

“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other communication in each case alleging liability for
investigation, remediation, removal, cleanup, response, corrective action,
damages to natural resources, personal injury, Property damage, fines, penalties
or other costs resulting from, related to or arising out of (i) the presence,
Release or threatened Release in or into the Environment of Hazardous Material
at any location or (ii) any violation of Environmental Law, and shall include,
without limitation, any claim seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from, related to or
arising out of the presence, Release or threatened Release of Hazardous
Materials or alleged injury or threat of injury to health, safety, or the
Environment.

“Environmental Law” shall mean any and all applicable present and future
treaties, laws, statutes, ordinances, regulations, rules, decrees, orders,
judgments, consent orders, consent decrees or other binding requirements, and
the common law, relating to protection of public health or the Environment, the
Release or threatened Release of Hazardous Materials, natural resources or
natural resource damages, or occupational safety or health.

 

17



--------------------------------------------------------------------------------

“Environmental Liabilities” shall mean, all liabilities, obligations,
responsibilities, Responses, losses, damages, costs and expenses, fines,
penalties, sanctions arising under any Environmental Law, Environmental Permit,
order or agreement with any Governmental Authority relating to any Release or
threatened Release and resulting from the operation of the Companies.

“Environmental Permit” shall mean any permit, license, approval, consent or
other authorization required by or from a Governmental Authority under
Environmental Law.

“Equipment” shall have the meaning assigned such term in the Security Agreement.

“Equity Financing” shall mean the $82.6 million cash equity investment invested
in Holdings by the Permitted Holders and their designees on or about the
Original Closing Date as the same has been further invested, directly or
indirectly, in Borrower.

“Equity Interest” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, whether outstanding on the date
hereof or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.

“Equity Issuance” shall mean, without duplication, any issuance or sale by
Holdings or Borrower (other than to Holdings) after the Closing Date of (a) any
Equity Interests (including any Equity Interests issued upon exercise of any
warrant or option) or any warrants or options to purchase Equity Interests or
(b) any other security or instrument representing an Equity Interest (or the
right to obtain any Equity Interest) in the issuing or selling Person.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as such term is defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Plan (other than an event for which the 30-day notice period is waived by
regulation); (b) the existence with respect to any Plan of an “accumulated
funding deficiency” (as defined in Section 412 of the Code or Section 302 of
ERISA), whether or not waived, the failure to make by its due date a required
installment under Section 412(m) of the Code with respect to any Plan or the
failure to make any required contribution to a Multiemployer Plan; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Company or any of its ERISA Affiliates from the PBGC or a
plan

 

18



--------------------------------------------------------------------------------

administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, or the occurrence of any
event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (f) the incurrence by any Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal from any Plan or
Multiemployer Plan; (g) the receipt by any Company or its ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (h) the making of any
amendment to any Plan which could result in the imposition of a lien or the
posting of a bond or other security; and (i) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could result in liability to any Company.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Article VIII.

“Excess Availability” shall mean (a) the lesser of (i) the Revolving Commitments
of all of the Lenders and (ii) the Borrowing Base on the date of determination
less (b) all outstanding Loans and LC Exposure less (c) in the Collateral
Agent’s reasonable credit judgment, the aggregate amount of all the outstanding
and unpaid trade payables and other obligations of Borrower or any Subsidiary
Guarantor which are not paid within 60 days past the due date according to their
original terms of sale, in each case as of such date of determination less
(d) in the Collateral Agent’s reasonable credit judgment, the amount of checks
issued by Borrower or any Subsidiary Guarantor to pay trade payables and other
obligations which are not paid within 60 days past the due date according to
their original terms of sale, in each case as of such date of determination, but
which checks either have not yet been sent or are subject to other arrangements
which are expected to delay the prompt presentation of such checks for payment.

“Excess Cash Flow” shall mean, for any fiscal year of Borrower, the sum, without
duplication, of

(a) Consolidated EBITDA for such fiscal year, plus

(b) cash gains excluded from Consolidated Net Income (other than any such gains
in connection with a sale permitted by Section 6.05(m)), plus

(c) reductions to non-cash working capital of Borrower and its Consolidated
Subsidiaries for such fiscal year (i.e., the decrease, if any, in noncash
Consolidated Current Assets minus Consolidated Current Liabilities from the
beginning to the end of such fiscal year), minus

(d) the amount of any cash income taxes paid or payable by Holdings and its
consolidated Subsidiaries with respect to such fiscal year, net of any cash tax
refunds received or receivable by Holdings or any of its Subsidiaries in such
fiscal year, minus

 

19



--------------------------------------------------------------------------------

(e) cash interest paid by Holdings and its Consolidated Subsidiaries during such
fiscal year, minus

(f) Capital Expenditures made in cash in accordance with Section 6.08(d) during
such fiscal year, to the extent funded from internally generated funds, minus

(g) other than repayments and prepayments of the Senior Notes made with the
proceeds of a Qualified Equity Offering as permitted by Section 6.09(ii)(B) or
pursuant to Section 6.09(ii)(C), permanent repayments and prepayments of
Indebtedness made by Holdings and its Consolidated Subsidiaries during such
fiscal year, but only to the extent such repayments do not occur in connection
with a refinancing of all or any portion of the Loans, minus

(h) extraordinary cash losses from the sale of assets during such fiscal year
and not included in Consolidated Net Income, minus

(i) additions to noncash working capital for such fiscal year (i.e., the
increase, if any, in noncash Consolidated Current Assets minus Consolidated
Current Liabilities from the beginning to the end of such fiscal year); minus

(j) Dividends paid by Holdings or any of its Subsidiaries.

provided, that, to the extent otherwise included therein, the Net Cash Proceeds
of Asset Sales and Casualty Events shall be excluded from the calculation of
Excess Cash Flow.

From and after any sale permitted by Section 6.05(m), the determination of
“Excess Cash Flow” shall be made excluding any amounts set forth above related
to the entities or assets so sold, except to the extent that such Excess Cash
Flow has been otherwise paid to the Borrower and not returned to such sold
entities.

“Excess Cash Flow Prepayment Amount” means an amount equal to (i) 50% of Excess
Cash Flow for each full fiscal year of the Borrower ending after the Closing
Date and for which the Borrower has delivered the annual financial statements
required by Section 5.01(a), and computed on a cumulative consolidated basis,
less (ii) the amount of all prepayments, redemptions and repurchases of Senior
Notes made in reliance on the provisions of Section 6.09(ii)(C)(1); provided
that prepayments, redemptions and repurchases made pursuant to
Section 6.09(ii)(C) shall be deemed to be made in reliance on
Section 6.09(ii)(C)(1) until such amount is utilized in full, and thereafter
shall be deemed to be made in reliance on Section 6.09(ii)(C)(2).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States, or by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or carries on
business (other than as a result of a connection arising solely from the Lender,
Issuing

 

20



--------------------------------------------------------------------------------

Bank or Administrative Agent having executed, delivered or performed its
obligations or received a payment under this Agreement or any other Loan
Document) or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits tax imposed by the United States or any
similar tax imposed by any other jurisdiction in which such lending office is
located, and (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by Borrower under Section 2.16), withholding tax that is
imposed on amounts payable to such Foreign Lender (x) at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
(y) that is attributable to such Foreign Lender’s failure or inability to
deliver or furnish to Borrower the documentation specified in Section 2.15(e)
where the provision of such documentation would have resulted in such Foreign
Lender’s entitlement to an exemption from or reduction of withholding tax,
except to the extent that such Foreign Lender (or its assignor or seller of a
participation interest, if any) was entitled, at the time of designation of a
new lending office (or in the case of an assignment or sale of a participation
interest, at the time of assignment or acquisition of such participation
interest), to receive additional amounts from Borrower with respect to such
withholding tax pursuant to Section 2.15(a) (it being understood and agreed, for
the avoidance of doubt, that any withholding tax imposed on a Foreign Lender as
a result of a Change in Law or regulation or interpretation thereof occurring
after the time such Foreign Lender became a party to this Agreement shall not be
an Excluded Tax).

“Existing Credit Agreement” means that certain Credit Agreement dated as of
February 25, 2005 among the Loan Parties, Agents and the lenders party thereto.

“Existing Leases” shall have the meaning assigned to such term in
Section 6.02(g).

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

“Fee Letter” shall mean that certain letter agreement dated as of March 20, 2006
among Holdings, UBS Loan Finance LLC and UBS Securities LLC.

“Fees” shall mean the Commitment Fee, the Administrative Agent Fee, the
Collateral Agent Fee, the LC Participation Fee and the Fronting Fee.

“Final Maturity Date” shall mean March 20, 2011.

“Financial Officer” of any Person shall mean the Chief Financial Officer,
Treasurer or Controller of such Person.

“FIRREA” shall mean the Federal Institutions Reform, Recovery and Enforcement
Act of 1989.

 

21



--------------------------------------------------------------------------------

“Fixed Asset Loan Period” shall mean, in any fiscal year, the five fiscal month
period beginning with the first day of the fiscal month of the Borrower
commencing closest to July 31 of such fiscal year.

“Fixed Asset Loan Value” shall mean an amount equal to the sum of (a) the
advance rate of 55% of the appraised net orderly liquidation value of the
Eligible Equipment plus (b) the advance rate of 55% of the appraised fair market
value of the Eligible Real Property. The appraised net orderly liquidation value
of Eligible Equipment and the appraised fair market value of Eligible Real
Property are set forth on Schedule 1.01(c), as Schedule 1.01(c) may be amended
from time to time as provided herein. If any Eligible Equipment or Eligible Real
Property listed on Schedule 1.01(c) is sold, liquidated or otherwise ceases to
be Eligible Equipment or Eligible Real Property, the Fixed Asset Loan Value
shall be determined without giving effect to the appraised net orderly
liquidation value of such Eligible Equipment or the appraised fair market value
of such Eligible Real Property and such Eligible Equipment and Eligible Real
Property shall be deleted from Schedule 1.01(c) and the Collateral Agent shall
correspondingly amend Schedule 1.01(c) without any further action of any party
hereto. The Collateral Agent may also amend Schedule 1.01(c) in its reasonable
credit judgment upon the receipt of any updated appraisal that is receives
pursuant to Section 9.03.

“Foreign Lender” shall mean any Lender or any Issuing Bank that is not, for
United States federal income tax purposes, (i) a citizen or resident of the
United States, (ii) a corporation or partnership or entity treated as a
corporation or partnership created or organized in or under the laws of the
United States, or any political subdivision thereof, (iii) an estate the income
of which is subject to U.S. federal income taxation regardless of its source or
(iv) a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
Persons have the authority to control all substantial decisions of such trust.

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.

“Fronting Fee” shall have the meaning assigned to such term in Section 2.05(c).

“FSA” shall mean the Food Security Act of 1985 (codified in 7 U.S.C. § 1631).

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

“Governmental Authority” shall mean any federal, state, local or foreign court,
central bank or governmental agency, authority, instrumentality or regulatory
body.

“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including, without limitation, any transfer of
control) of any Real Property, facility, establishment or business, of the
actual or threatened presence or Release in or into the Environment, or the use,
disposal or handling of Hazardous

 

22



--------------------------------------------------------------------------------

Materials on, at, under or near the Real Property, facility, establishment or
business to be sold, leased, mortgaged, assigned or transferred.

“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.

“Guarantees” shall mean the guarantees issued pursuant to Article VII by the
Guarantors.

“Guarantors” shall mean Holdings and each Subsidiary Guarantor.

“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or hazardous, toxic or dangerous
chemicals, wastes, materials, compounds, constituents or substances, as all such
terms are used in their broadest sense and defined by or under any Environmental
Laws.

“Hedging Agreement” shall mean any Interest Rate Protection Agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Hedging Reserve” shall mean a reserve determined by the Administrative Agent in
its reasonable credit judgment and giving effect to the aggregate amount owing
to Loan Parties by a counterparty to a Hedging Agreement, less the amount the
applicable Loan Party owes such counterparty thereunder, less the aggregate
amount of Property pledged to cash collateralize such obligation (other than the
Collateral granted under the Loan Documents), in each case valued on a
mark-to-market basis as of the last Business Day of the month (or if not
available, the nearest prior Business Day for which such evaluation is
available). The Administrative Agent shall endeavor to provide the Borrower with
no less than two (2) Business Days prior notice of any such Hedging Reserve;
provided, that the failure to provide such notice shall not affect the
application of such Hedging Reserve.

“Holdings” shall have the meaning assigned to such term in the preamble hereto.

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or advances; (b) all obligations
of such Person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to Property purchased by such Person; (d) all
obligations of such Person issued or assumed as the deferred purchase price of
Property or services (excluding trade accounts payable and accrued obligations
incurred in the ordinary course of business on normal trade terms and not
overdue by more than 90 days); (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on Property owned or acquired by such
Person, whether or not the obligations secured thereby have been assumed;
(f) the principal portion of all Capital Lease Obligations, Purchase Money
Obligations and synthetic lease obligations of such Person; (g) all obligations
of such Person in respect of Hedging Agreements

 

23



--------------------------------------------------------------------------------

to the extent required to be reflected on a balance sheet of such Person;
(h) all Attributable Indebtedness of such Person; (i) all obligations for the
reimbursement of any obligor in respect of letters of credit, letters of
guaranty, bankers’ acceptances and similar credit transactions; and (j) all
Contingent Obligations of such Person in respect of Indebtedness or obligations
of others of the kinds referred to in clauses (a) through (i) above. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent that
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 11.03(b).

“Information” shall have the meaning assigned to such term in Section 11.12.

“Instruments” shall mean all “instruments,” as such term is defined in the UCC
as in effect on the date hereof in the State of New York, in which any Person
now or hereafter has rights.

“Intellectual Property” shall have the meaning assigned to such term in
Section 3.05(c).

“Intercompany Note” shall mean a subordinated promissory note substantially in
the form of Exhibit L.

“Interest Election Request” shall mean a request by Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08(b), substantially
in the form of Exhibit D.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (other than
a Swingline Loan), the last day of each March, June, September and December to
occur during the period that such Loan is outstanding and the Final Maturity
Date, (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Loan with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be

 

24



--------------------------------------------------------------------------------

the effective date of the most recent conversion or continuation of such
Borrowing; provided, however, that an Interest Period shall be limited to two
weeks to the extent required under Section 2.03(e).

“Interest Rate Protection Agreement” shall mean any swap, cap, collar, forward
purchase or similar agreements or arrangements dealing with interest rates,
either generally or under specific contingencies, which agreements or
arrangements shall not have been entered into for speculative purposes.

“Inventory” shall mean all “inventory,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, wherever located, in which
any Person now or hereafter has rights.

“Inventory Appraisal” shall mean (a) on the Closing Date, the audit prepared by
Hilco Appraisal Services, LLC, dated February 24, 2005 and (b) following the
Closing Date, the most recent inventory appraisal approved by the Collateral
Agent (by written notice to the Borrower as soon as practicable after the
Collateral Agent’s receipt thereof) in its reasonable credit judgment.

“Inventory Eligibility Factor” shall mean, (a) until the Collateral Agent, in
its reasonable credit judgment, approves an Inventory Appraisal after the
Closing Date, (i) during the months of January through and including September
in each calendar year, 81.38% and (ii) at all other times, 79.45% and
(b) thereafter, as of any date of determination, the percentage set forth in the
most recent Inventory Appraisal.

“Investments” shall have the meaning assigned to such term in Section 6.04.

“IPO” shall mean the first underwritten public offering of Equity Interests of
Holdings after the Closing Date pursuant to a registration statement filed with
the Securities and Exchange Commission in accordance with the Securities Act.

“Issuing Bank” shall mean, as the context may require, (a) UBS AG, Stamford
Branch, with respect to Letters of Credit issued by it; (b) any other Lender
that may become an Issuing Bank pursuant to Section 2.18(k), with respect to
Letters of Credit issued by such Lender; or (c) collectively, all of the
foregoing.

“Joinder Agreement” shall mean that certain joinder agreement substantially in
the form of Exhibit E.

“Landlord Lien Waiver and Access Agreement” shall mean the Landlord Lien Waiver
and Access Agreement, substantially in the form of Exhibit F, with such
modifications thereto as shall be acceptable to the Collateral Agent and the
Administrative Agent, in their reasonable credit judgment.

“LC Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.18.

“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

 

25



--------------------------------------------------------------------------------

“LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all LC Disbursements that have not yet been reimbursed at
such time. The LC Exposure of any Revolving Lender at any time shall mean its
Pro Rata Percentage of the aggregate LC Exposure at such time.

“LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

“LC Request” shall mean a request by Borrower in accordance with the terms of
Section 2.18(b) and substantially in the form of Exhibit A-3, or such other form
as shall be approved by the Administrative Agent.

“Leases” shall mean any and all leases, subleases, tenancies, lease options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, granting to another the right to use or possess all or any portion
of any Real Property.

“Lender Addendum” shall mean with respect to any Lender on the Closing Date, a
lender addendum in the form of Exhibit A-4¸ to be executed and delivered by such
Lender on the Closing Date as provided in Section 11.14.

“Lender Affiliate” shall mean with respect to any Lender that is a fund or
similar investment vehicle that makes or invests in bank loans or other
commercial loans, any other fund or similar investment vehicle that invests in
commercial loans and is managed or advised by the same investment advisor as
such Lender or by an Affiliate of such advisor.

“Lenders” shall mean (a) the financial institutions that have become a party
hereto pursuant to a Lender Addendum (other than any such financial institution
that has ceased to be a party hereto pursuant to an Assignment and Acceptance)
and (b) any financial institution that has become a party hereto pursuant to an
Assignment and Acceptance. Unless the context clearly indicates otherwise, the
term “Lenders” shall include the Swingline Lender.

“Letter of Credit” shall mean any (i) Standby Letter of Credit and
(ii) Commercial Letter of Credit, in each case, issued or to be issued by an
Issuing Bank for the account of Borrower pursuant to Section 2.18.

“Letter of Credit Expiration Date” shall mean the date which is three
(3) Business Days prior to the Final Maturity Date.

“Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Indebtedness (other than Subordinated Debt issued to and held by
any Permitted Holder) on such date to Consolidated EBITDA for the Test Period
then most recently ended.

“LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period therefor, the rate per annum determined by the Administrative
Agent to be the arithmetic mean (rounded upwards, if necessary, to the nearest
1/100th of 1%) of the offered rates for

 

26



--------------------------------------------------------------------------------

deposits in Dollars with a term comparable to such Interest Period that appears
on the Telerate British Bankers Assoc. Interest Settlement Rates Page (as
defined below) at approximately 11:00 a.m., London, England time, on the second
full Business Day preceding the first day of such Interest Period; provided,
however, that (i) if no comparable term for an Interest Period is available, the
LIBOR Rate shall be determined using the weighted average of the offered rates
for the two terms most nearly corresponding to such Interest Period and (ii) if
there shall at any time no longer exist a Telerate British Bankers Assoc.
Interest Settlement Rates Page, “LIBOR Rate” shall mean, with respect to each
day during each Interest Period pertaining to Eurodollar Borrowings comprising
part of the same Borrowing, the rate per annum equal to the rate at which the
Administrative Agent is offered deposits in Dollars at approximately 11:00 a.m.,
London, England time, two (2) Business Days prior to the first day of such
Interest Period in the London interbank market for delivery on the first day of
such Interest Period for the number of days comprised therein and in an amount
comparable to its portion of the amount of such Eurodollar Borrowing to be
outstanding during such Interest Period. “Telerate British Bankers Assoc.
Interest Settlement Rates Page” shall mean the display designated as Page 3750
on the Telerate System Incorporated Service (or such other page as may replace
such page on such service for the purpose of displaying the rates at which
Dollar deposits are offered by leading banks in the London interbank deposit
market).

“Lien” shall mean, with respect to any Property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind, any other type of preferential
arrangement having the practical effect of any of the foregoing in respect of
such Property or any filing of any financing statement under the UCC or any
other similar notice of Lien under any similar notice or recording statute of
any Governmental Authority, including any easement, right-of-way or other
encumbrance on title to Real Property, in each of the foregoing cases whether
voluntary or imposed by law, and any agreement to give any of the foregoing;
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
Property; and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Line Reserve” shall have the meaning assigned to such term in Section 2.10(g).

“Loan Documents” shall mean this Agreement, any Borrowing Base Certificate, the
Letters of Credit, the Notes (if any), the Security Documents, the Fee Letter,
the Management Fee Subordination Agreement and each Hedging Agreement entered
into with any counterparty that was a Lender or an Affiliate of a Lender at the
time such Hedging Agreement was entered into.

“Loan Parties” shall mean Holdings, Borrower and the Subsidiary Guarantors.

“Loans” shall mean advances made to or at the instructions of Borrower pursuant
to Article II hereof and may constitute Revolving Loans or Swingline Loans.

“Management Fee Subordination Agreement” shall mean that certain Management Fee
Subordination Agreement, dated as of March 20, 2006, among Borrower, Holdings,
each Subsidiary Guarantor, Wasserstein & Co., LP, the Administrative Agent and
certain other parties.

 

27



--------------------------------------------------------------------------------

“Management Services Agreement” shall mean the management services agreement
dated as of June 17, 2004 between Wasserstein & Co., LP and the Borrower having
terms and conditions reasonably acceptable to the Administrative Agent.

“Management Services Agreement Termination Fee” means a termination fee in an
amount not to exceed $10 million paid by the Borrower or Holdings to
Wasserstein & Co., LP with the proceeds of an IPO in connection with the
termination of the Management Services Agreement.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, Property, results of operations, prospects or financial condition of
Borrower and the Subsidiaries, taken as a whole; (b) a material impairment of
the ability of the Loan Parties to fully and timely perform any of their
obligations under any Loan Document; (c) a material impairment of the rights of
or benefits or remedies available to the Lenders or the Collateral Agent under
any Loan Document; or (d) a material adverse effect on the Collateral or the
Liens in favor of the Collateral Agent (for its benefit and for the benefit of
the other Secured Parties) on the Collateral or the priority of such Liens.

“Material Indebtedness” shall mean (a) Indebtedness evidenced by the Senior
Notes and (b) any other Indebtedness (other than the Loans and Letters of Credit
or trade payables in the ordinary course of business), or obligations in respect
of one or more Hedging Agreements, of any Loan Party evidencing an aggregate
outstanding principal amount exceeding $3.0 million. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of such Loan
Party in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Loan Party
would be required to pay if such Hedging Agreement were terminated at such time.

“Maximum Rate” shall have the meaning assigned to such term in Section 11.13.

“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a Lien on a
Mortgaged Real Property, which shall be substantially in the form of Exhibit G,
with such schedules and including such provisions as shall be necessary to
conform such document to applicable local or foreign law or as shall be
customary under applicable local or foreign law.

“Mortgaged Real Property” shall mean (a) each parcel of Real Property identified
on Schedule 1.01(a) hereto, which schedule shall list, among other things, each
county in which such Real Property is located and (b) each parcel of Real
Property, if any, which shall be subject to a Mortgage delivered after the
Closing Date pursuant to Section 5.11(c).

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any

 

28



--------------------------------------------------------------------------------

ERISA Affiliate has within the preceding five plan years made contributions; or
(c) with respect to which any Company could incur material liability.

“Net Cash Proceeds” shall mean:

(a) with respect to any Asset Sale, the cash proceeds received by any Loan Party
(including cash proceeds subsequently received (as and when received by any Loan
Party) in respect of noncash consideration initially received) net of
(i) selling expenses (including reasonable brokers’ fees or commissions, legal,
accounting and other professional and transactional fees, transfer and similar
taxes and Borrower’s good faith estimate of income taxes paid or payable in
connection with such sale); (ii) amounts provided as a reserve, in accordance
with GAAP, against any liabilities under any indemnification obligations
associated with such Asset Sale (provided, that, to the extent and at the time
any such amounts are released from such reserve, such amounts shall constitute
Net Cash Proceeds); (iii) Borrower’s good faith estimate of payments required to
be made with respect to unassumed liabilities relating to the assets sold within
90 days of such Asset Sale (provided, that, to the extent such cash proceeds are
not used to make payments in respect of such unassumed liabilities within 90
days of such Asset Sale, such cash proceeds shall constitute Net Cash Proceeds);
and (iv) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money which is secured by a Lien on the
asset sold in such Asset Sale and which is repaid with such proceeds (other than
any such Indebtedness assumed by the purchaser of such asset);

(b) with respect to any Debt Issuance the cash proceeds thereof, net of
customary fees, commissions, costs and other expenses incurred in connection
therewith; and

(c) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable costs and expenses incurred in connection with the collection of
such proceeds, awards or other compensation in respect of such Casualty Event.

For purposes of determining the amount of any prepayments required pursuant to
this Agreement except to the extent needed to make a prepayment or other payment
or cash collateralization required pursuant to Section 2.10(b)(iii), “Net Cash
Proceeds” shall not include any of the foregoing amounts to the extent at the
time of the receipt thereof (i) a Cash Dominion Trigger Event shall not be
continuing and (ii) such amounts are not prohibited under Section 6.09 of this
Agreement from being used to prepay the Senior Notes.

“Net Orderly Liquidation Percentage” shall mean (i) for the months of January
through and including September of each calendar year, 48.99% and (ii) at all
other times, 70.36% or such other percentages as determined by the Collateral
Agent in the exercise of its reasonable credit judgment in connection with the
most recent Inventory Appraisal.

 

29



--------------------------------------------------------------------------------

“Notes” shall mean any notes evidencing the Revolving Loans or Swingline Loans
issued pursuant to this Agreement, if any, substantially in the form of Exhibit
H-1 or H-2, as the case may be.

“Obligations” shall mean (a) obligations of Borrower and any and all of the
other Loan Parties from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by Borrower and any and all of
the other Loan Parties under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of Borrower and any and all of the
other Loan Parties under this Agreement and the other Loan Documents, (b) the
due and punctual performance of all covenants, agreements, obligations and
liabilities of Borrower and each Loan Party under or pursuant to this Agreement
and the other Loan Documents, (c) the due and punctual payment and performance
of all obligations of Borrower and any and all of the other Loan Parties under
each Hedging Agreement entered into with any counterparty that was a Lender or
an Affiliate of a Lender at the time such Hedging Agreement was entered into;
provided that the aggregate amount of such obligations described in this clause
(c) and owing by the Borrower and such Loan Parties (determined on a net basis
under each Hedging Agreement) and included in the “Obligations” shall not exceed
$5,000,000 in the aggregate, and (d) the due and punctual payment and
performance of all obligations in respect of overdrafts and related liabilities
owed to any Lender, any Affiliate of a Lender, the Administrative Agent or the
Collateral Agent arising from treasury, depositary and cash management services
or in connection with any automated clearinghouse transfer of funds; provided
that the aggregate amount of such obligations described in this clause (d) and
included in the “Obligations” shall not exceed $5,000,000 in the aggregate.

“Officer’s Certificate” shall mean a certificate executed by the Chief Executive
Officer, the President, or the Chief Financial Officer, each in his or her
official (and not individual) capacity.

“Original Closing Date” means June 17, 2004.

“Original Credit Agreement” shall mean that certain Credit Agreement dated as of
June 17, 2004 among the Loan Parties party thereto, the Agents and the lenders
party thereto.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or Property taxes, charges or similar levies
(including interest, fines solely in respect of the payment of such Other Taxes,
penalties and additions to tax) arising from any payment made or required to be
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.

 

30



--------------------------------------------------------------------------------

“Overadvance” shall have the meaning assigned to such term in Section 10.10.

“PACA” shall mean the Perishable Agricultural Commodities Act, 17 U.S.C.
499.e(c) (or any successor legislation thereto), as amended from time to time,
and any regulations promulgated thereunder.

“Participant” shall have the meaning assigned to such term in Section 11.04(e).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean a certificate in the form of Exhibit I-1 or
any other form approved by the Collateral Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit I-2 or any other form approved by the Collateral Agent.

“Permitted Acquisition” shall mean any transaction or series of related
transactions for the direct or indirect (a) acquisition of all or substantially
all of the property of any Person, or of any business or division of any Person,
by Borrower or any of its Subsidiaries or (b) acquisition of 100% of the Equity
Interests of any Person by Borrower or any of its Subsidiaries, and otherwise
causing such Person to become a Subsidiary of Borrower, if in any such case,
each of the following conditions is met:

(i) No Default or Event of Default then exists or would occur as a result of the
consummation of any such transaction,

(ii) after giving effect to such transaction on a Pro Forma Basis, Holdings
shall be in compliance with all covenants set forth in Section 6.08 as of the
most recent Test Period (assuming, for purposes of Section 6.08, that such
transaction, and all other Permitted Acquisitions consummated since the first
day of the relevant Test Period for each of the financial covenants set forth in
Section 6.08 ending on or prior to the date of such transaction, had occurred on
the first day of such relevant Test Period),

(iii) no Company shall, in connection with any such transaction, assume or
remain liable with respect to any Indebtedness or other liability (including any
material tax or ERISA liability) of the related seller or the business, person
or properties acquired, except (A) to the extent permitted under Section 6.01
and (B) obligations not constituting Indebtedness permitted to be assumed or
otherwise supported by any Company hereunder;

(iv) the person or business to be acquired shall be, or shall be engaged in, a
business of the type that Borrower and its Subsidiaries are permitted to be
engaged in under Section 6.13 and the property acquired in connection with any
such transaction shall be made subject to the Lien of the Security Documents (to
the extent permitted by applicable law) and shall be free and clear of any
Liens, other than Permitted Liens;

 

31



--------------------------------------------------------------------------------

(v) the Board of Directors of the person to be acquired shall not have indicated
publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);

(vi) all transactions in connection therewith shall be consummated in accordance
with all applicable Requirements of Law;

(vii) at least ten (10) Business Days prior to the proposed date of consummation
of the transaction, Borrowers shall have delivered to the Agents and the Lenders
an Officers’ Certificate certifying that (A) such transaction complies with this
definition, and (B) such transaction could not reasonably be expected to result
in a Material Adverse Effect; and

(viii) the aggregate amount of the Acquisition Consideration for all Permitted
Acquisitions since the Closing Date (net of purchase price adjustments or
similar payments) shall not exceed $30.0 million.

“Permitted Holders” shall mean each Sponsor and each of its Affiliates.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership or
government, or any agency or political subdivision thereof.

“Plan” shall mean any “employee pension benefit plan” as such term is defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA which is maintained or contributed to by any Company or its ERISA
Affiliate or with respect to which any Company could incur liability (including,
without limitation, under Section 4069 of ERISA).

“Preferred Stock” shall mean, with respect to any Person, any and all preferred
or preference Equity Interests (however designated) of such Person whether now
outstanding or issued after the Closing Date.

“Prior Lien” shall have the meaning assigned to such term in the applicable
Security Document.

“Pro Forma Basis” shall mean on a basis in accordance with GAAP and Regulation
S-X and otherwise reasonably satisfactory to the Administrative Agent.

“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitment represented by such Lender’s
Revolving Commitment.

“Property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
Person and whether now in existence or owned or hereafter entered into or
acquired, including, without limitation, all Real Property.

 

32



--------------------------------------------------------------------------------

“Purchase Money Obligation” shall mean, for any Person, the obligations of such
Person in respect of Indebtedness incurred for the purpose of financing all or
any part of the purchase price of any Property (including Equity Interests of
any Person) and/or the cost of installation, construction or improvement of any
Property or assets and any refinancing thereof; provided, however, that such
Indebtedness is incurred within 90 days after such acquisition of such Property
by such Person.

“Qualified Capital Stock” of any Person shall mean any capital stock of such
Person that is not Disqualified Capital Stock.

“Qualified Equity Offering” shall mean a Qualified Equity Offering as defined in
the Senior Notes Indenture, as in effect on the Closing Date.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned, leased or operated by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, and all general intangibles and contract
rights and other Property and rights incidental to the ownership, lease or
operation thereof.

“Refinancing” shall mean the repayment in full and the termination of any
commitment to make extensions of credit under the Existing Credit Agreement.

“Register” shall have the meaning assigned to such term in Section 11.04(c).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Reinvestment Reserves” shall have the meaning assigned to such term in
Section 2.10(g).

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Materials in,
into, onto or through the Environment.

 

33



--------------------------------------------------------------------------------

“Required Lenders” shall mean, at any time, Lenders having more than fifty
percent (50%) of the Revolving Commitments or, if the Revolving Commitments have
been terminated, more than fifty percent (50%) of the Revolving Exposure.

“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including any and all laws, ordinances, rules,
regulations or similar statutes or case law.

“Reserves” shall mean reserves established against the Borrowing Base that the
Collateral Agent may, in its reasonable credit judgment, establish from time to
time, including, without limitation, reserves with respect to any potential
claims against any Company or its respective Property pursuant to PACA. The
Administrative Agent shall endeavor to provide the Borrower with no less than
two (2) Business Days prior notice of any such Reserve; provided, that the
failure to provide such notice shall not affect the application of such Reserve.

“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to: (i) clean up, remove, treat, abate or in
any other way address any Hazardous Materials in the environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Materials; or (iii) perform studies and investigations in connection
with, or as a precondition to, clause (i) or (ii) above.

“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
corporation in respect of this Agreement.

“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of the Final Maturity Date and the
date of termination of the Revolving Commitments.

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans hereunder up to the amount set
forth on Schedule I to the Lender Addendum executed and delivered by such
Lender, or in the Assignment and Acceptance pursuant to which such Lender
assumed its Revolving Commitment, as applicable, as the same may be (a) reduced
from time to time pursuant to Section 2.07 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 11.04. The aggregate amount of the Lenders’ Revolving Commitments on the
Closing Date is $125.0 million.

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, plus the aggregate amount at such of such Lender’s Swingline Exposure.

“Revolving Lender” shall mean a Lender with a Revolving Commitment.

 

34



--------------------------------------------------------------------------------

“Revolving Loans” shall mean the Loans made by the Lenders to Borrower pursuant
to Section 2.01(b).

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders (and Affiliates thereof with
respect to overdrafts and related liabilities as described in clause (d) of the
definition of “Obligations”), each Issuing Bank and each party to a Hedging
Agreement if at the date of entering into such Hedging Agreement such Person was
a Lender or an Affiliate of a Lender and such Affiliate executes and delivers to
the Administrative Agent a letter agreement in form and substance acceptable to
the Administrative Agent pursuant to which such Person (i) appoints the
Collateral Agent as its agent under the applicable Loan Documents and
(ii) agrees to be bound by the provisions of Section 9.05.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Agreement” shall mean a Security Agreement substantially in the form
of Exhibit J among the Loan Parties and the Collateral Agent for the benefit of
the Secured Parties.

“Security Agreement Collateral” shall mean all Property pledged or granted as
collateral pursuant to the Security Agreement delivered on the Closing Date or
thereafter pursuant to Section 5.11.

“Security Documents” shall mean the Security Agreement, the Mortgages, the
Perfection Certificate and each other security document or pledge agreement
delivered in accordance with applicable local or foreign law to grant a valid,
perfected Lien in any Property, and all UCC or other financing statements or
instruments of perfection required by this Agreement, the Security Agreement or
any Mortgage to be filed with respect to the Liens in Property and fixtures
created pursuant to the Security Agreement or any Mortgage and any other
document or instrument utilized to pledge as collateral for the Obligations any
Property of whatever kind or nature.

“Senior Fixed Rate Notes” shall mean Borrower’s 9.0% Senior Notes due 2013
issued pursuant to the Senior Notes Indenture in an aggregate principal amount
not to exceed $175 million, and any registered notes issued by Borrower in
exchange for, and as contemplated by, such notes with substantially identical
terms as such notes.

“Senior Floating Rate Notes” shall mean Borrower’s Floating Rate Senior Notes
due 2012 issued pursuant to the Senior Notes Indenture in an aggregate principal
amount not to exceed $70 million and any registered notes issued by Borrower in
exchange for, and as contemplated by, such notes with substantially identical
terms as such notes.

“Senior Note Documents” shall mean the Senior Notes, the Senior Notes Indenture,
the Senior Note Guarantees and all other documents executed and delivered with
respect to the Senior Notes or the Senior Notes Indenture.

“Senior Note Guarantees” shall mean the guarantees of Holdings and the
Subsidiary Guarantors pursuant to the Senior Notes Indenture.

 

35



--------------------------------------------------------------------------------

“Senior Notes” shall mean the Senior Fixed Rate Notes and the Senior Floating
Rate Notes.

“Senior Notes Indenture” shall mean any indenture, note purchase agreement or
other agreement pursuant to which the Senior Notes are issued as in effect on
the date hereof and thereafter amended from time to time subject to the
requirements of this Agreement.

“Senior Notes Offering Memorandum” shall mean that certain Offering Memorandum
dated as of February 18, 2005, relating to the issuance of the Senior Notes.

“Senior Notes Trustee” shall mean Wells Fargo Bank, N.A., as trustee, and its
successors and assigns.

“Special Agent Advance” shall have the meaning assigned to such term in
Section 10.11.

“Sponsor” shall mean each of U.S. Equity Partners II, LP and Highfields Capital
Management LP.

“Standby Letter of Credit” shall mean any standby letter of credit or similar
instrument issued for the purpose of supporting (a) workers’ compensation
liabilities of Borrower, any Subsidiary Guarantor or their respective
Subsidiaries, (b) the obligations of third-party insurers of Borrower, any
Subsidiary Guarantor or any of their respective Subsidiaries arising by virtue
of the laws of any jurisdiction requiring third-party insurers to obtain such
letters of credit, or (c) performance, payment, deposit or surety obligations of
Borrower, any Subsidiary Guarantor or any of their respective Subsidiaries if
required by law or governmental rule or regulation or in accordance with custom
and practice in the relevant industry.

“Statutory Reserves” shall mean, for any Interest Period for any Eurodollar
Borrowing in Dollars, the average maximum rate at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained
during such Interest Period under Regulation D by member banks of the United
States Federal Reserve System in New York City with deposits exceeding one
billion Dollars against “Eurodollar liabilities” (as such term is used in
Regulation D). Eurodollar Borrowings shall be deemed to constitute Eurodollar
liabilities and to be subject to such reserve requirements without benefit of or
credit for proration, exceptions or offsets which may be available from time to
time to any Lender under Regulation D.

“Subordinated Debt” means unsecured Indebtedness of Holdings that (i) has a
final maturity date no earlier than one year after the Final Maturity Date and
that requires no mandatory prepayments or redemptions or other scheduled
repayments prior to one year after the Final Maturity Date, (ii) contains
covenants, events of default, remedies and terms of subordination reasonably
satisfactory to the Administrative Agent (as evidenced by the written approval
of the Administrative Agent) and (iii) does not have the benefit of a guarantee
or any other credit support from the Borrower or any other Subsidiary of
Holdings.

“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial

 

36



--------------------------------------------------------------------------------

statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity of which securities or other ownership
interests representing more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, by the parent or one or more
Subsidiaries of the parent or by the parent and one or more Subsidiaries of the
parent. Unless otherwise set forth herein, reference in this Agreement to
“Subsidiary” shall mean Holdings’ direct and indirect Subsidiaries.

“Subsidiary Guarantors” shall mean each of (a) Bear Creek Orchards, Inc.,
Jackson & Perkins Wholesale, Inc., BCO, Bear Creek Direct Marketing, Inc.,
Jackson & Perkins Company, Jackson & Perkins Operations, Inc., Harry and David
and Bear Creek Stores, Inc. and (b) any other Wholly Owned Subsidiary of
Borrower which (i) is organized in a State within the United States, (ii) has
executed and delivered to Collateral Agent such joinder agreements to
guarantees, contribution and set-off agreements and other Security Documents as
Collateral Agent has reasonably requested and has otherwise complied with the
requirements of Section 5.11(b), and so long as Collateral Agent has received
and approved, in its reasonable discretion, (A) a collateral audit and Inventory
Appraisal and (B) all UCC search results necessary to confirm Collateral Agent’s
first priority Lien on all of such Subsidiary Guarantor’s personal Property,
encumbered by no Lien other than Permitted Liens.

“Supermajority Lenders” shall mean at any time, Lenders having at least 66 2/3%
of the Revolving Commitments and, if the Revolving Commitments have been
terminated, at least 66 2/3% of the sum of Revolving Exposure.

“Survey” shall mean a survey of any Mortgaged Real Property (and all
improvements thereon) (i) prepared by a surveyor or engineer licensed to perform
surveys in the state where such Mortgaged Real Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Real Property,
in which event such survey shall be dated (or redated) after the completion of
such construction or if such construction shall not have been completed as of
such date of delivery, not earlier than 20 days prior to such date of delivery,
(iii) certified by the surveyor (in a manner reasonably acceptable to the
Administrative Agent) to the Administrative Agent, the Collateral Agent and the
Title Company, (iv) complying in all respects with the minimum detail
requirements of the American Land Title Association as such requirements are in
effect on the date of preparation of such survey and (v) sufficient for the
Title Company to remove all standard survey exceptions from the title insurance
policy (or commitment) relating to such Mortgaged Real Property and issue the
endorsements of the type required by Section 4.01(o)(iii).

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.17, as the same may be reduced from time to time
pursuant to Section 2.07 or Section 2.17.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

 

37



--------------------------------------------------------------------------------

“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.

“Swingline Loan” shall mean any Loan made by the Swingline Lender pursuant to
Section 2.17.

“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.

“Tax Sharing Agreements” shall mean all tax sharing, tax allocation and other
similar agreements entered into by Holdings or any Subsidiary of Holdings.

“Taxes” shall mean any and all present or future taxes, duties, levies, fees,
imposts, assessments, deductions, withholdings or other charges imposed by a
Governmental Authority and any and all liabilities (including interest, fines
solely in respect of any payment of such Taxes, penalties or additions to tax)
with respect to the foregoing.

“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
Borrower then last ended (in each case taken as one accounting period).

“Title Company” shall mean any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Administrative Agent.

“Title Policy” shall have the meaning assigned to such term in
Section 4.01(o)(iii).

“Total Liquidity” shall mean at any time, the sum of (i) Excess Availability at
such time plus (ii) the sum of cash and Cash Equivalents of Holdings and its
Consolidated Subsidiaries at such time.

“Transaction Documents” shall mean the Acquisition Documents, the Loan Documents
and the Senior Note Documents.

“Transactions” shall mean, collectively, the transactions to occur on or prior
to the Closing Date pursuant to the Transaction Documents, including (a) the
execution and delivery of the Loan Documents and the initial borrowings
hereunder; (b) the Refinancing; and (c) the payment of all fees and expenses to
be paid on or prior to the Closing Date and owing in connection with the
foregoing.

“Treasury Regulation” means the regulations promulgated under the Code.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

“UBS AG” shall have the meaning assigned to such term in the preamble hereto.

“UCC” shall mean the Uniform Commercial Code as in effect in the applicable
state or jurisdiction.

 

38



--------------------------------------------------------------------------------

“Voting Participant” shall have the meaning assigned to such term in
Section 11.04(e).

“Voting Participant Notification” shall have the meaning assigned to such term
in Section 11.04(e).

“Voting Stock” shall mean any class or classes of capital stock of Holdings
pursuant to which the holders thereof have the general voting power under
ordinary circumstances to elect at least a majority of the Board of Directors of
Holdings.

“Wholly Owned Subsidiary” shall mean, as to any Person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such Person and/or one or more Wholly Owned Subsidiaries of such Person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such Person and/or one or more Wholly Owned
Subsidiaries of such Person has or have a 100% Equity Interest at such time.
Unless otherwise set forth herein, reference in this Agreement to “Wholly Owned
Subsidiary” shall mean Holding’s direct and indirect Wholly Owned Subsidiaries.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“YCI” shall mean Yamanouchi Consumer, Inc., a Delaware corporation.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”). Borrowings also may be classified
and referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
Loan Document, agreement, instrument of other document herein shall be construed
as referring to such agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (f) the
words “asset” and “Property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (g) an
Event of Default shall exist or continue or be continuing until such Event of
Default is waived in accordance with Section 11.02 or is cured in a manner
satisfactory to Administrative Agent, if such Event of

 

39



--------------------------------------------------------------------------------

Default is capable of being cured as determined by the Administrative Agent and
(h) the word “month,” for the purposes of Sections 5.01(c), 5.15 and 6.06(e),
shall be construed as referring to fiscal months and not calendar months.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with GAAP as in effect from time to time and all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect on the date hereof unless agreed to by Borrower and the
Required Lenders. In the event that any “Accounting Change” (as defined below)
shall occur and such change results in a change in the method of calculation of
financial covenants, standards or terms in this Agreement or if the Borrower
shall change its fiscal year at any time (as may be permitted by this
Agreement), then the Borrower and the Administrative Agent agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower and the Required Lenders, all financial covenants, standards and
terms in this Agreement shall continue to be calculated or construed as if such
Accounting Changes had not occurred. “Accounting Changes” refers to changes in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the
Securities and Exchange Commission (or successors thereto or agencies with
similar functions).

SECTION 1.05 Resolutions of Drafting Ambiguities. Each Loan Party acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of the Loan Documents to which it is a party, that it and its
counsel reviewed and participated in the preparation and negotiation hereof and
thereof and that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation hereof or thereof.

ARTICLE II.

THE CREDITS

SECTION 2.01 Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly to make Revolving Loans to Borrower, at any time and
from time to time after the Closing Date until the earlier of one Business Day
prior to the Final Maturity Date and the termination of the Commitment of such
Lender in accordance with the terms hereof, in an aggregate principal amount at
any time outstanding that will not (subject to the provisions of Sections 10.10
and 10.11) result in such Lender’s Revolving Exposure exceeding the lesser of
(A) such Lender’s Revolving Commitment less such Lender’s Pro Rata Percentage of
any Line Reserve and (B) such Lender’s Pro Rata Percentage multiplied by the
Borrowing Base then in effect.

Within the limits set forth above and subject to the terms, conditions and
limitations set forth herein, Borrower may borrow, pay or prepay and reborrow
Revolving Loans.

 

40



--------------------------------------------------------------------------------

SECTION 2.02 Loans. (a) Each Loan (other than Swingline Loans) shall be made as
part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their applicable Commitments; provided, that the failure of any
Lender to make any Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender). Except for Loans deemed made pursuant to
Section 2.02(f), Loans (other than Swingline Loans) comprising any Borrowing
shall be in an aggregate principal amount that is (i) (A) in the case of ABR
Loans, integral multiples of $1.0 million and not less than $5.0 million, or
(B) in the case of Eurodollar Loans, integral multiples of $1.0 million and not
less than $5.0 million or (ii) equal to the remaining available balance of the
applicable Revolving Commitments.

(a) Subject to Sections 2.11 and 2.12, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as Borrower may request pursuant to
Section 2.03. Each Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided, that any exercise of such option shall not affect the obligation of
Borrower to repay such Loan in accordance with the terms of this Agreement.
Borrowings of more than one Type may be outstanding at the same time; provided
further that Borrower shall not be entitled to request any Borrowing that, if
made, would result in more than ten Eurodollar Borrowings outstanding hereunder
at any one time. For purposes of the foregoing, Borrowings having different
Interest Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.

(b) Except with respect to Loans made pursuant to Section 2.02(f), each Lender
shall make each Loan (other than Swingline Loans) to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds to
such account in New York City as the Administrative Agent may designate not
later than 11:00 a.m., New York City time, and the Administrative Agent shall
promptly credit the amounts so received to an account maintained with the
Administrative Agent as directed by Borrower in the applicable Borrowing Request
or, if a Borrowing shall not occur on such date because any condition precedent
herein specified shall not have been met, return the amounts so received to the
respective Lenders.

(c) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above, and the Administrative Agent may, in reliance upon such
assumption, make available to Borrower on such date a corresponding amount. If
the Administrative Agent shall have so made funds available then, to the extent
that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and Borrower severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
Borrower until the date such amount is repaid to the Administrative Agent at
(i) in the case of Borrower, the interest rate applicable at the time

 

41



--------------------------------------------------------------------------------

to the Loans comprising such Borrowing and (ii) in the case of such Lender, a
rate determined by the Administrative Agent to represent its cost of overnight
or short-term funds (which determination shall be conclusive absent manifest
error). If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.

(d) Notwithstanding any other provision of this Agreement, Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Final
Maturity Date.

(e) If the Issuing Bank shall not have received from Borrower the payment
required to be made by Section 2.18(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Administrative Agent of the
LC Disbursement and the Administrative Agent will promptly notify each Revolving
Lender of such LC Disbursement and its Pro Rata Percentage thereof. Each
Revolving Lender shall pay by wire transfer of immediately available funds to
the Administrative Agent on such date (or, if such Revolving Lender shall have
received such notice later than 12:00 (noon), New York City time, on any day,
not later than 11:00 a.m., New York City time, on the immediately following
Business Day), an amount equal to such Lender’s Pro Rata Percentage of such LC
Disbursement (it being understood that such amount shall be deemed to constitute
an ABR Loan of such Lender, and such payment shall be deemed to have reduced the
LC Exposure), and the Administrative Agent will promptly pay to the Issuing Bank
amounts so received by it from the Revolving Lenders. The Administrative Agent
will promptly pay to the Issuing Bank any amounts received by it from Borrower
pursuant to Section 2.18(e) prior to the time that any Revolving Lender makes
any payment pursuant to this paragraph (f); any such amounts received by the
Administrative Agent thereafter will be promptly remitted by the Administrative
Agent to the Revolving Lenders that shall have made such payments and to the
Issuing Bank, as their interests may appear. If any Revolving Lender shall not
have made its Pro Rata Percentage of such LC Disbursement available to the
Administrative Agent as provided above, such Lender and Borrower severally agree
to pay interest on such amount, for each day from and including the date such
amount is required to be paid in accordance with this paragraph (f) to but
excluding the date such amount is paid, to the Administrative Agent for the
account of the Issuing Bank at (i) in the case of Borrower, a rate per annum
equal to the interest rate applicable to Revolving Loans pursuant to
Section 2.06(a), and (ii) in the case of such Lender, for the first such day,
the Federal Funds Effective Rate, and for each day thereafter, the Alternate
Base Rate.

SECTION 2.03 Borrowing Procedure. To request a Revolving Borrowing, Borrower
shall notify the Administrative Agent of such request by telephone (promptly
confirmed by telecopy) (i) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., New York City time, three (3) Business Days before the date of the
proposed Borrowing or (ii) in the case of an ABR Borrowing (other than Swingline
Loans), not later than 9:00 a.m., New York City time, on the Business Day of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and

 

42



--------------------------------------------------------------------------------

signed by Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(a) whether the requested Borrowing is to be a Revolving Borrowing;

(b) the aggregate amount of such Borrowing;

(c) the date of such Borrowing, which shall be a Business Day;

(d) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(e) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; provided, that until the earlier of (i) the date on
which the Administrative Agent shall have notified Borrower that the primary
syndication of the Commitments has been completed and (ii) the date which is 60
days after the Closing Date, the Interest Period shall be two weeks;

(f) the location and number of Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.02; and

(g) that the conditions set forth in Section 4.02 (b) and (c) are satisfied as
of the date of the notice.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then Borrower shall be deemed to
have selected an Interest Period of one month’s duration (subject to the proviso
in clause (e) above). Promptly following receipt of a Borrowing Request in
accordance with this Section 2.03, the Administrative Agent shall advise each
Lender of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing.

SECTION 2.04 Evidence of Debt; Repayment of Loans. (a) Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Lender, the then unpaid principal amount of each Revolving
Loan of such Lender on the Final Maturity Date and (ii) to the Swingline Lender
the then unpaid principal amount of each Swingline Loan on the earlier of the
Final Maturity Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least three (3) Business Days
after such Swingline Loan is made; provided, that on each date that a Revolving
Borrowing is made, Borrower shall repay all Swingline Loans that were
outstanding on the date such Borrowing was requested.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

 

43



--------------------------------------------------------------------------------

(b) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type and Class thereof and the
Interest Period applicable thereto; (ii) the amount of any principal or interest
due and payable or to become due and payable from Borrower to each Lender
hereunder; and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(c) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of Borrower to repay the Loans in accordance
with their terms.

(d) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, Borrower shall prepare, execute and deliver to
such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) in the form
of Exhibit H-1, or H-2, as the case may be. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 11.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

(e) All funds held by Borrower or any other Loan Party shall be deposited in one
or more dominion and control bank or investment accounts, in form and substance
reasonably satisfactory to Collateral Agent or in other accounts permitted under
Section 9.01(e)(iii), in each case, to be used by the Borrower and the other
Loan Parties for purposes permitted or required hereby, and, following the
occurrence and during the continuance of a Cash Dominion Trigger Event, shall be
forwarded daily to the Concentration Account and applied in accordance with
Section 9.01(f).

SECTION 2.05 Fees. (a) Commitment Fee. Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee (a
“Commitment Fee”), equal to 0.375% per annum on the average daily unused amount
of each Commitment of such Lender during the period from and including the
Closing Date to but excluding the date on which such Commitment terminates.
Accrued Commitment Fees shall be payable in arrears on the last day of March,
June, September and December of each calendar year and on the date on which the
Revolving Commitments terminate, commencing on the first such date to occur
after the date hereof. All Commitment Fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
Commitment Fees with respect to Revolving Commitments, a Revolving Commitment of
a Lender shall be deemed to be used to the extent of the outstanding Revolving
Loans and LC Exposure of such Lender (and the Swingline Exposure of such Lender
shall be disregarded for such purpose).

(a) Administrative Agent Fees; Collateral Agent Fees. Borrower agrees to pay to
the (i) the Administrative Agent, for its own account, the administrative fees
set forth in

 

44



--------------------------------------------------------------------------------

the Fee Letter or such other fees payable in the amounts and at the times
separately agreed upon between Borrower and the Administrative Agent (the
“Administrative Agent Fees”) and (ii) Collateral Agent, for its own account, a
collateral monitoring fee payable in the amounts and at the times mutually
agreed upon in writing between Borrower and the Collateral Agent (the
“Collateral Agent Fees”).

(b) LC and Fronting Fees. Borrower agrees to pay (i) to the Administrative Agent
for the account of each Revolving Lender a participation fee (“LC Participation
Fee”) with respect to its participations in Letters of Credit, which shall
accrue at a rate equal to the Applicable Margin from time to time used to
determine the interest rate on Eurodollar Loans pursuant to Section 2.06 on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to but excluding the later of the date on which such
Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee
(“Fronting Fee”), which shall accrue at the rate of 0.25% per annum on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to but excluding the later of the date of termination
of the Revolving Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. LC Participation Fees and Fronting Fees accrued through
and including the last day of March, June, September and December of each
calendar year shall be payable on the third Business Day following such last
day, commencing on the first such date to occur after the Closing Date;
provided, that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All LC Participation Fees and Fronting Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
During the continuance of an Event of Default, the LC Participation Fee shall be
increased to a per annum rate equal to 2% plus the otherwise applicable rate
with respect thereto.

(c) All Fees shall be paid on the dates due, in immediately available funds in
Dollars, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that the Fronting Fees shall be paid directly to the
Issuing Bank. Once paid, none of the Fees shall be refundable under any
circumstances.

SECTION 2.06 Interest on Loans and Default Compensation. (a) Subject to the
provisions of Section 2.06(c), the Loans comprising each ABR Borrowing,
including each Swingline Loan, shall bear interest at a rate per annum equal to
the Alternate Base Rate plus the Applicable Margin in effect from time to time.

(a) Subject to the provisions of Section 2.06(c), the Loans comprising each
Eurodollar Borrowing shall bear interest at a rate per annum equal to the
Adjusted

 

45



--------------------------------------------------------------------------------

LIBOR Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin in effect from time to time.

(b) Notwithstanding the foregoing, during the continuance of an Event of
Default, all Obligations shall bear interest, after as well as before judgment,
at a per annum rate equal to (i) in the case of principal of or interest on any
Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section 2.06, (ii) in the case of the LC
Participation Fee, such increase as provided in Section 2.05(c), and (iii) in
the case of any other amount then due and payable, 2% plus the rate applicable
to ABR Loans as provided in paragraph (a) of this Section 2.06.

(c) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided, that (i) interest accrued pursuant to
paragraph (c) of this Section 2.06 shall be payable on demand (provided, that,
absent demand, such interest shall be payable on each Interest Payment Date and
upon termination of the Revolving Commitments), (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Revolving Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(d) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBOR Rate shall be determined by the Administrative Agent in
accordance with the provisions of this Agreement and such determination shall be
conclusive absent manifest error.

SECTION 2.07 Termination and Reduction of Commitments. (a) The Revolving
Commitments, the Swingline Commitment, and the LC Commitment shall automatically
terminate on the Final Maturity Date.

(a) Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided, that (i) each reduction of the Commitments
of any Class shall be in an amount that is an integral multiple of $1.0 million
and not less than $3.0 million and (ii) the Commitments shall not be terminated
or reduced if, after giving effect to any concurrent prepayment, the Swingline
Exposures would exceed the Swingline Commitment Loans in accordance with
Section 2.10, the sum of the Revolving Exposures would exceed the aggregate
amount of Revolving Commitments or the LC Exposures would exceed the LC
Commitment.

(b) Borrower shall notify the Administrative Agent of any election to terminate
or reduce the Commitments under paragraph (b) of this Section 2.07 at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying

 

46



--------------------------------------------------------------------------------

such election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by Borrower pursuant to this Section 2.07 shall
be irrevocable. Any termination or reduction of the Commitments of any Class
shall be permanent. Each reduction of the Commitments of any Class shall be made
ratably among the Lenders in accordance with their respective Commitments of
such Class.

SECTION 2.08 Interest Elections. (a) Each Revolving Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.08. Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. Notwithstanding anything to the contrary, Borrower shall not be
entitled to request any conversion or continuation that, if made, would result
in more than ten Eurodollar Borrowings outstanding hereunder at any one time.
This Section 2.08 shall not apply to Swingline Borrowings, which may not be
converted or continued.

(a) To make an election pursuant to this Section 2.08, Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if Borrower was requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request
substantially in the form of Exhibit D.

(b) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”; provided,
that until the earlier of (i) the date on which the Administrative Agent shall
have notified Borrower that the primary syndication of the

 

47



--------------------------------------------------------------------------------

Commitments has been completed and (ii) the date which is 60 days after the
Closing Date, the Interest Period shall be two weeks.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one month’s duration (subject to the proviso in clause
(iv) above).

(c) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(d) If an Interest Election Request with respect to a Eurodollar Borrowing is
not timely delivered prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to a Eurodollar Borrowing with
a one month Interest Period. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies Borrower, then, after the
occurrence and during the continuance of such Event of Default (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.09 [Intentionally Omitted.]

SECTION 2.10 Optional and Mandatory Prepayments of Loans.

(a) Optional Prepayments. Borrower shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of this Section 2.10; provided, that each partial prepayment shall
be in an amount that is an integral multiple of $1.0 million and not less than
$3.0 million.

(b) Revolving Loan Prepayments.

(i) In the event of the termination of all the Revolving Commitments, Borrower
shall, on the date of such termination, repay or prepay all its outstanding
Revolving Borrowings and all outstanding Swingline Loans and replace all
outstanding Letters of Credit or cash collateralize outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.18(j).

(ii) In the event of any partial reduction of the Revolving Commitments, then
(x) at or prior to the effective date of such reduction, the Administrative
Agent shall notify Borrower and the Revolving Lenders of the sum of the
Revolving Exposures after giving effect to such reduction and (y) if the sum of
the Revolving Exposures would exceed the aggregate amount of Revolving
Commitments after giving effect to such reduction, then Borrower shall, on the
date of such reduction, first, repay or prepay all Swingline Loans, second,
repay or prepay Revolving Borrowings and third, replace or cash collateralize
outstanding Letters of Credit in accordance with the procedures set forth in
Section 2.18(j), in an amount sufficient to eliminate such excess.

 

48



--------------------------------------------------------------------------------

(iii) In the event that the sum of all Lenders’ Revolving Exposures exceeds the
Borrowing Base then in effect, the Borrower shall, without notice or demand,
immediately apply an amount equal to such excess to prepay the Loans and any
interest accrued thereon, in accordance with this Section 2.10(b)(iii). The
Borrower shall, first, repay or prepay all Swingline Loans, second, repay or
prepay Revolving Borrowings, and third, replace or cash collateralize
outstanding Letters of Credit in accordance with the procedures set forth in
Section 2.18(j), in an amount sufficient to eliminate such excess.

(iv) In the event that the sum of all Lenders’ Revolving Exposures exceeds the
Revolving Commitments then in effect, the Borrower shall, without notice or
demand, immediately first, repay or prepay all Swingline Loans, second, repay or
prepay Revolving Borrowings, and third, replace or cash collateralize
outstanding Letters of Credit in accordance with the procedures set forth in
Section 2.18(j), in an amount sufficient to eliminate such excess.

(v) In the event that the aggregate LC Exposure exceeds the LC Commitment then
in effect, the Borrower shall, without notice or demand, immediately replace or
cash collateralize outstanding Letters of Credit in accordance with the
procedures set forth in Section 2.18(j), in an amount sufficient to eliminate
such excess.

(c) Asset Sales. Not later than one Business Day following the receipt of any
Net Cash Proceeds of any Asset Sale by a Loan Party, Borrower shall, and shall
cause the applicable Loan Party (with appropriate adjustments to any
intercompany loan account balances), to, apply 100% of the Net Cash Proceeds
received with respect thereto to make prepayments in accordance with Sections
2.10(j); provided, that:

(i) no such prepayment shall be required with respect to (A) any Asset Sale
permitted by Section 6.05(b)(ii), (d), (e), (i) or (m), (B) the disposition of
assets subject to a condemnation or eminent domain proceeding or insurance
settlement to the extent such proceeding or settlement does not constitute a
Casualty Event, or (C) Asset Sales for fair market value resulting in no more
than $250,000 in Net Cash Proceeds per Asset Sale (or series of related Asset
Sales) and less than $1.0 million in Net Cash Proceeds in any four consecutive
fiscal quarters of the Borrower; and

(ii) subject to Section 2.10(g) and so long as no Event of Default shall then
exist or would arise therefrom and the aggregate of such Net Cash Proceeds of
Asset Sales shall not exceed $5.0 million in any four consecutive fiscal
quarters of Borrower, such proceeds shall not be required to be so applied on
such date to the extent that Borrower shall have delivered an Officer’s
Certificate to the Administrative Agent on or prior to such date stating that
such Net Cash Proceeds shall be used to purchase replacement assets or other
assets useful in the business of the Companies or acquire 100% of the Equity
Interests of any Person that owns such assets no later than one year following
the date of such Asset Sale (which Officer’s Certificate shall set forth the
estimates of the proceeds to be so expended); provided, that if the Property
subject to such Asset Sale constituted Collateral, then all Property purchased
with the Net Cash Proceeds thereof pursuant to this subsection shall be made
subject to the Lien of the applicable Security Documents in favor of the
Collateral Agent, for its benefit and for the benefit of the other Secured
Parties in accordance with Sections 5.11 and 5.12; provided, further, that if
the Property subject to such Asset Sale did not constitute Collateral but the
Property purchased with the net

 

49



--------------------------------------------------------------------------------

cash proceeds thereof is intended to be subject to the Lien created by any of
the Security Documents, then all such Property purchased with the net cash
proceeds thereof pursuant to this subsection shall be made subject to the Lien
of the applicable Security Documents in favor of the Collateral Agent, for its
benefit and for the benefit of the other Secured Parties in accordance with
Sections 5.11 and 5.12.

(d) Debt Issuance. Upon any Debt Issuance, Borrower shall, and shall cause the
other Loan Parties to, make prepayments in accordance with Sections 2.10(j) in
an aggregate principal amount equal to 100% of the Net Cash Proceeds of such
Debt Issuance.

(e) [Intentionally Omitted.]

(f) Casualty Events. Not later than one Business Day following the receipt of
any net cash proceeds (whether or not otherwise constituting Net Cash Proceeds)
in excess of $250,000 from a Casualty Event, Borrower shall, and shall cause the
other Loan Parties, to apply an amount equal to 100% of the Net Cash Proceeds to
make prepayments required pursuant to Section 2.10(b)(iii), or to the extent
that a Cash Dominion Trigger Event has occurred and is continuing, in accordance
with Section 2.10(j); provided, that subject to Section 2.10(g) and so long as
no Event of Default shall then exist or arise therefrom, such proceeds shall not
be required to be so applied on such date to the extent that (A) Borrower shall
have delivered an Officer’s Certificate to the Administrative Agent on or prior
to such date stating that such proceeds shall be used to repair, replace or
restore any Property the subject of a Casualty Event (which Officer’s
Certificate shall set forth the estimates of the proceeds to be so expended) and
(B) the Administrative Agent shall have determined that (i) such proceeds,
together with Borrower’s cash on hand (or reasonably projected to be on hand)
and Excess Availability shall be adequate to enable Borrower to complete any
such repairs, replacements, or restorations to any such Property and that such
repairs, replacements and restorations shall be completed within 360 days after
the receipt of such proceeds and (ii) such Property, after the completion of
such repairs, replacements or restorations, shall provide the Companies with
substantially similar or greater benefits as were provided by the Property
subject to such Casualty Event; provided, that if the Property subject to such
Casualty Event constituted Collateral under the Security Documents, then all
Property purchased with the Net Cash Proceeds thereof pursuant to this
subsection shall be made subject to the Lien of the applicable Security
Documents in favor of the Collateral Agent, for its benefit and for the benefit
of the other Secured Parties in accordance with Sections 5.11 and 5.12;

(g) In the event that Borrower has delivered an Officer’s Certificate in
accordance with Section 2.10(c)(ii) or in accordance with Section 2.10(f),
(i) the applicable Net Cash Proceeds shall be applied in accordance with
Section 2.10(j), without a permanent reduction in the Commitments, (ii) both a
Reserve and a reserve against the Commitments (“Line Reserve”; and together with
the other Reserve established pursuant to this clause (ii), the “Reinvestment
Reserves”) shall be established (in the amount of the Net Cash Proceeds less, in
the case of a Casualty Event, the Net Cash Proceeds attributable to lost or
destroyed Inventory) to the extent of the prepayment required under clause
(g)(i) above, which shall each be released simultaneously with and to the extent
of

 

50



--------------------------------------------------------------------------------

any Loans advanced to the Borrower for the purpose of purchasing or replacing or
repairing or restoring assets in accordance with Section 2.10(c)(ii) or 2.10(f),
as applicable (including the making of progress payments therefor); provided,
that, Borrower submits (with the applicable Borrowing Request) an Officer’s
Certificate setting forth the use of proceeds of the requested Loan and
confirming that such use is in compliance with Section 2.10(c)(ii) or 2.10(f),
as applicable, and (iii) in the event that any part or all of the Reinvestment
Reserves remain in place at the end of the time period set forth in
Section 2.10(c)(ii) or 2.10(f), as applicable, such remaining Reinvestment
Reserves shall be released; provided, that, if such Reinvestment Reserves relate
to Eligible Equipment or Eligible Real Property, (x) such Eligible Equipment or
Eligible Real Property shall be deleted from Schedule 1.01(c) and Schedule
1.01(c) shall be amended in accordance with the definition of the term “Fixed
Asset Loan Value”, and (y) the Fixed Asset Loan Value of the Person owning such
Eligible Equipment or such Eligible Real Property shall be calculated without
giving effect to an amount equal to the appraised net orderly liquidation value
of such Eligible Equipment or the appraised fair market value of such Eligible
Real Property, as applicable.

(h) [Intentionally Omitted.]

(i) Pay-Downs. The Borrower shall make a mandatory payment during the month of
December in each year (which payment shall be made on or prior to the first
Business Day after December 25th of each year) of all outstanding Revolving
Loans and Swingline Loans. In addition, for 30 consecutive days during each
period commencing on the Business Day after December 25th of each year through
but excluding February 1 of the immediately succeeding year, the Borrower shall
not have outstanding any Revolving Loans or Swingline Loans.

(j) Application of Prepayments.

(i) Prior to any optional or mandatory prepayment of Borrowings hereunder,
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to
paragraph (i) of this Section 2.10(j). Subject to Section 9.05 and so long as no
Event of Default shall then exist and be continuing, all mandatory prepayments
shall be applied as follows: first, to reimbursable expenses of Agents then due
and payable pursuant to the Loan Documents and Fees due and payable to the
Agents and Lenders pursuant to the Loan Documents; second, to interest then due
and payable on all Loans; third, to Overadvances; fourth, to the principal
balance of the Swingline Loans until the same have been repaid in full; fifth,
to the outstanding principal balance of Revolving Loans until the same have been
paid in full, including accompanying accrued interest and charges under Sections
2.12, 2.13 and 2.15 (Borrower may elect which of any Eurodollar Borrowings is to
be prepaid); sixth, to cash collateralize all LC Exposures plus any accrued and
unpaid Fees with respect thereto (to be held and applied in accordance with
Section 2.18(j) hereof); seventh, to all other Obligations pro rata in
accordance with the amounts that such Lender certifies are outstanding and due
and payable; and, eighth, returned to Borrower or to such party as otherwise
required by law.

(ii) Amounts to be applied pursuant to this Section 2.10 to the prepayment of
Revolving Loans shall be applied, as applicable, first to reduce outstanding ABR
Loans. Any

 

51



--------------------------------------------------------------------------------

amounts remaining after each such application shall be applied to prepay
Eurodollar Loans. Notwithstanding the foregoing, if the amount of any prepayment
of Loans required under this Section 2.10 shall be in excess of the amount of
the ABR Loans at the time outstanding, only the portion of the amount of such
prepayment as is equal to the amount of such outstanding ABR Loans shall be
immediately prepaid and, at the election of Borrower:

(A) the balance of such required prepayment shall be prepaid immediately,
together with any amounts owing to the Lenders under Section 2.13 or

(B) amounts to be applied pursuant to this Section 2.10(j) to prepay any
Eurodollar Borrowing shall be deposited in a Breakage Prepayment Account (as
defined below) if the Borrower so requests to avoid the incurrence of costs
under Section 2.13. On the last day of the Interest Period of each Eurodollar
Borrowing, the Administrative Agent shall apply any cash on deposit in such
Breakage Prepayment Account to amounts due in respect of such Eurodollar
Borrowing in the order that Borrower shall specify until all amounts required to
be prepaid have been repaid (with any remaining funds being returned to
Borrower) or until all the allocable cash on deposit has been exhausted. For
purposes of this Section 2.10(j), the term “Breakage Prepayment Account” shall
mean an account established by the Borrower with the Administrative Agent and
over which the Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal for application in accordance with
this Section 2.10(j). The Administrative Agent will, at the request of Borrower,
invest amounts on deposit in a Breakage Prepayment Account in short-term, cash
equivalent investments selected by the Administrative Agent in consultation with
Borrower that mature prior to the last day of the Interest Period of the
applicable Eurodollar Borrowing; provided, however, that the Administrative
Agent shall have no obligation to invest amounts on deposit in a Breakage
Prepayment Account if an Event of Default shall have occurred and be continuing.
The Borrower shall indemnify the Administrative Agent for any losses relating to
the investments made at the request or direction of Borrower so that the amount
available to prepay amounts due in respect of the applicable Eurodollar
Borrowing on the last day of the applicable Interest Period is not less than the
amount that would have been available had no investments been made pursuant
thereto. Other than any interest earned on such investments (which shall be for
the account of the Borrower, to the extent not necessary for the prepayment of
Eurodollar Borrowings in accordance with this Section 2.10(j)), the Breakage
Prepayment Account shall not bear interest. Interest or profits, if any, on such
investments in any Breakage Prepayment Account shall be deposited in such
Breakage Prepayment Account and reinvested and disbursed as specified above. If
the maturity of the Loans and all amounts due hereunder has been accelerated
pursuant to Article VIII, the Administrative Agent may, in its sole discretion,
apply all amounts on deposit in the Breakage Prepayment Accounts to satisfy any
of the Obligations (and Borrower has pursuant to the Security Agreement or
another Security Document granted to the Administrative Agent a security
interest in each of its Breakage Prepayment Accounts to secure such
Obligations).

(k) Notice of Prepayment. Borrower shall notify the Administrative Agent (and,
in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three (3) Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing,

 

52



--------------------------------------------------------------------------------

not later than 11:00 a.m., New York City time, one Business Day before the date
of prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 11:00 a.m., New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date, the principal amount
of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment. Promptly following receipt of any such notice (other than a notice
relating solely to Swingline Loans), the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount as provided in Section 2.10(a), except as necessary to apply
fully the required amount of a mandatory prepayment. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.06.

SECTION 2.11 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBOR Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBOR Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

SECTION 2.12 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBOR Rate) or the Issuing Bank; or

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining

 

53



--------------------------------------------------------------------------------

any Letter of Credit or to reduce the amount of any sum received or receivable
by such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise), then Borrower will pay to Administrative Agent for the account of
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.12 shall be delivered to Borrower and shall be conclusive absent
manifest error. Borrower shall pay Administrative Agent for the account of such
Lender or the Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.12 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided, that
Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section 2.12 for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided, further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall not begin earlier than the date of
effectiveness of the Change in Law.

SECTION 2.13 Breakage Payments. In the event of (a) the payment or prepayment,
whether optional or mandatory, of any principal of any Eurodollar Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Eurodollar Loan on the date specified
in any notice delivered pursuant hereto, (d) any automatic rollover of any
Revolving Loan to a Eurodollar Loan pursuant to Section 2.08(e), or (e) the
assignment of any Eurodollar

 

54



--------------------------------------------------------------------------------

Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by Borrower pursuant to Section 2.16, then, in any such
event, Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBOR Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for Dollar deposits of a comparable amount and
period from other banks in the Eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.13 shall be delivered to Borrower and Administrative
Agent and shall be conclusive absent manifest error. Borrower shall pay
Administrative Agent for the account of such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

SECTION 2.14 Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of LC Disbursements, or of amounts payable under Section 2.12,
2.13 or 2.15, or otherwise) on or before the time expressly required hereunder
or under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., New York City time), on the date when
due, in immediately available funds, without setoff, deduction or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 677 Washington
Boulevard, Stamford, Connecticut, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.12, 2.13, 2.15 and 11.03 shall be made to the
Administrative Agent for the benefit of the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Administrative
Agent for the benefit of the Persons specified therein. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment under any Loan Document shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments under each Loan Document
shall be made in Dollars.

(a) Subject to Section 9.05 hereof, if at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in

 

55



--------------------------------------------------------------------------------

accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

(b) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans, participations in LC Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Revolving Loans, participations
in LC Disbursements and Swingline Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, and participations in LC Disbursements and
Swingline Loans; provided, that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by Borrower pursuant to and
in accordance with the express terms of this Agreement or any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or participations in LC Disbursements to any assignee or
participant, other than to Borrower or any Subsidiary or Affiliate thereof (as
to which the provisions of this paragraph shall apply). Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against Borrower rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of Borrower in the amount of such participation.

(c) Unless the Administrative Agent shall have received notice from Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that Borrower will not
make such payment, the Administrative Agent may assume that Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if Borrower has not in fact made such payment,
then each of the Lenders or the Issuing Bank, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Bank with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(d) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(c), 2.02(f), 2.14(d), 2.17(d), 2.18(d) or 11.03(d),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the

 

56



--------------------------------------------------------------------------------

account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

SECTION 2.15 Taxes. (a) Any and all payments by or on account of any obligation
of Borrower to the Administrative Agent, any Lender or any Issuing Bank
hereunder or under any other Loan Document shall be made free and clear of and
without deduction or withholding for any and all Indemnified Taxes; provided,
that if Borrower shall be required by law to deduct any Indemnified Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions or withholdings
applicable to additional sums payable under this Section 2.15(a)) the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made, (ii) Borrower shall make such deductions or withholdings
and (iii) Borrower shall pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law.

(a) In addition, Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(b) Borrower shall indemnify and pay the Administrative Agent, each Lender and
the Issuing Bank, within ten (10) Business Days after written demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.15) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to Borrower by a Lender or the
Issuing Bank, or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.
Notwithstanding anything in this Section 2.15 to the contrary, Borrower shall
not have any obligation to a Lender, an Issuing Bank or the Administrative Agent
with respect to an Indemnified Tax, Other Tax or other indemnity payment to the
extent arising from the willful misconduct of such Lender, Issuing Bank or the
Administrative Agent, as applicable.

(c) Within 30 days after any payment of Indemnified Taxes or Other Taxes by
Borrower to a Governmental Authority, Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(d) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which Borrower is located,
or any treaty to which such jurisdiction is a party, with respect to payments
under this Agreement or under any other Loan Document shall deliver to Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law or reasonably

 

57



--------------------------------------------------------------------------------

requested by Borrower as will permit such payments to be made without
withholding or at a reduced rate. Each Foreign Lender either (1) (i) agrees, to
the extent it may lawfully do so, to furnish either U.S. Internal Revenue
Service Form W-8ECI or U.S. Internal Revenue Service Form W-8BEN (or successor
form) and (ii) agrees (for the benefit of Borrower and the Administrative
Agent), to the extent it may lawfully do so at such times, upon reasonable
request by Borrower or the Administrative Agent, to provide a new Form W-8ECI or
Form W-8BEN (or successor form) upon the expiration or obsolescence of any
previously delivered form to reconfirm any complete exemption from, or any
entitlement to a reduction in, U.S. federal withholding tax with respect to any
interest payment hereunder; (2) in the case of any such Foreign Lender that is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (i) agrees,
to the extent it may lawfully do so, to furnish either (a) a “Non-Bank
Certificate” (certifying that such Foreign Lender is not (x) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (y) a “10-percent shareholder” of
Borrower within the meaning of Section 871(h)(3)(B) of the Code or (z) a
“controlled foreign corporation” related to Borrower within the meaning of
Section 864(d)(4) of the Code) in a form acceptable to the Administrative Agent
and the Borrower and two accurate and complete original signed copies of
Internal Revenue Service Form W-8BEN (or successor form) or (b) an Internal
Revenue Form W-8ECI (or successor form), certifying (in each case) to such
Foreign Lender’s legal entitlement to an exemption or reduction from U.S.
federal withholding tax with respect to all interest payments hereunder and
(ii) agrees (for the benefit of Borrower and the Administrative Agent) to the
extent it may lawfully do so at such times, upon reasonable request by Borrower
or the Administrative Agent, to provide a new Form W-8BEN or W-8ECI (or
successor form) upon the expiration or obsolescence of any previously delivered
form to reconfirm any complete exemption from, or any entitlement to a reduction
in, U.S. federal withholding tax with respect to any interest payment hereunder;
or (3) (i) agrees, to the extent it may lawfully do so, to furnish any other
form prescribed by applicable law as a basis for claiming exemption from, or a
reduction in, U.S. federal withholding tax together with any supplementary
documentation as may be prescribed by applicable law to permit the Borrower to
determine any withholding or deduction required to be made and (ii) agrees (for
the benefit of Borrower and the Administrative Agent), to the extent it may
lawfully do so at such times, upon reasonable request by Borrower or the
Administrative Agent, to provide a new applicable form upon the expiration or
obsolescence of any previously delivered form to reconfirm any complete
exemption from, or any entitlement to a reduction in, U.S. federal withholding
tax with respect to any interest payment hereunder. Each such Foreign Lender
shall promptly notify the Borrower and the Administrative Agent of any change in
circumstances that would modify or render invalid any claimed exemption or
reduction.

(e) If the Administrative Agent or a Lender (or an assignee) determines in its
reasonable discretion that it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by Borrower or with respect to
which Borrower has paid additional amounts pursuant to this Section 2.15, it
shall pay over such refund to Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by Borrower under this Section 2.15
with respect to the Indemnified Taxes

 

58



--------------------------------------------------------------------------------

or the Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender (or assignee) and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, however, that Borrower, upon the request
of the Administrative Agent or such Lender (or assignee), agrees to repay the
amount paid over to Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender (or assignee) in the event the Administrative Agent or such Lender
(or assignee) is required to repay such refund to such Governmental Authority.
Nothing contained in this Section 2.15(f) shall require the Administrative Agent
or any Lender (or assignee) to make available its tax returns or any other
information which it deems confidential to Borrower or any other Person.
Notwithstanding anything to the contrary, in no event will any Lender be
required to pay any amount to Borrower the payment of which would place such
Lender in a less favorable net after-tax position than such Lender would have
been in had the additional amounts or indemnification payments giving rise to
such refund of any Indemnified Taxes or Other Taxes never been paid in the first
place.

(g) If any Lender or Issuing Bank changes its residence, place of business or
applicable lending office, or takes any similar action (other than pursuant to
Section 2.16(a)) and the effect of such change or action, as of the date
thereof, would be to increase the amounts that Borrower is obligated to pay
under Section 2.15, then the Borrower shall not be obligated to pay the amount
of such increase.

(h) Each Lender or Issuing Bank that is not a Foreign Lender and that is not an
“exempt recipient” (as defined in Treasury Regulation Section 1.6049-4(c)) with
respect to which no withholding is required shall, in the case of each Lender or
Issuing Bank that is a signatory hereto, on or prior to the date of its
execution and delivery of this Agreement and, in the case of an assignee or a
participant, on or prior to the date of the assignment or sale of a
participation interest to which it becomes a Lender or Issuing Bank, provide to
Borrower and the Administrative Agent two complete copies of Form W-9 or any
successor form.

SECTION 2.16 Mitigation Obligations; Replacement of Lenders. (a) Mitigation of
Obligations. If any Lender requests compensation under Section 2.12, or if
Borrower is required to pay any additional amount to the Administrative Agent,
any Lender, any Issuing Bank or any Governmental Authority for the account of
any Lender or Issuing Bank pursuant to Section 2.15, then such Lender or Issuing
Bank, as the case may be, shall use reasonable efforts to designate a different
lending office for funding or booking its Loans, Letters of Credit or other
assets in respect of which Borrower has Obligations pursuant to this Agreement
or any other Loan Document or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable or that may thereafter accrue pursuant to Section 2.12 or 2.15,
as the case may be and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be materially disadvantageous to such
Lender. Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.

 

59



--------------------------------------------------------------------------------

(a) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if Borrower is required to pay any additional amount to the
Administrative Agent, any Lender, any Issuing Bank or any Governmental Authority
for the account of any Lender or Issuing Bank pursuant to Section 2.15, or if
any Lender defaults in its obligation to fund Loans hereunder, then Borrower
may, at its sole expense and effort, upon notice to such Lender or Issuing Bank,
as the case may be, and the Administrative Agent, require such Lender or Issuing
Bank, as applicable, to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 11.04), all of its
interests, rights and obligations under this Agreement to an assignee selected
by Borrower that shall assume such obligations (which assignee may be another
Lender or Issuing Bank, as applicable, if a Lender or Issuing Bank, as
applicable, accepts such assignment); provided, that (i) Borrower shall have
received the prior written consent of the Administrative Agent and the
Collateral Agent (and, if a Revolving Commitment is being assigned, the Issuing
Bank and Swingline Lender), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or Borrower (in the case of all other
amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.15, such assignment will result in a material reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the applicable Borrower to
require such assignment and delegation cease to apply. No replacement of an
Issuing Bank shall be made unless concurrently with such replacement such
Issuing Bank shall have received all original Letters of Credit issued by it
marked “cancelled” or otherwise be satisfied that such Letters of Credit have
been surrendered by the beneficiaries thereof and will be promptly returned to
such Issuing Bank.

SECTION 2.17 Swingline Loans. (a) Swingline Commitment. Subject to the terms and
conditions set forth herein, the Swingline Lender agrees to make Swingline Loans
to Borrower from time to time during the Revolving Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$10.0 million or (ii) the sum of the total Revolving Exposures exceeding the
lesser of (A) the total Revolving Commitments minus any Line Reserve and (B) the
Borrowing Base then in effect; provided, that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, Borrower may borrow, repay and reborrow Swingline Loans. Any outstanding
Swingline Loan shall be repaid in full on the first date that any Revolving Loan
is made subsequent to the date such Swingline Loan is made.

(a) Swingline Loans. To request a Swingline Loan, Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 2:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a

 

60



--------------------------------------------------------------------------------

Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
Borrower. The Swingline Lender shall make each Swingline Loan available to
Borrower by means of a credit to the general deposit account of Borrower with
the Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.18(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan. Borrower shall not request a Swingline
Loan if at the time of and immediately after giving effect to such request a
Default has occurred and is continuing. Swingline Loans shall be made in minimum
amounts of $100,000 and integral multiples of $100,000 above such amount.

(b) Prepayment. Borrower shall have the right at any time and from time to time
to repay any Swingline Loan, in whole or in part, upon giving written or
telecopy notice (or telephone notice promptly confirmed by written, or telecopy
notice) to the Swingline Lender and to the Administrative Agent before 12:00
(noon), New York City time on the date of repayment at the Swingline Lender’s
address for notices specified in the Swingline Lender’s Administrative
Questionnaire. All principal payments of Swingline Loans shall be accompanied by
accrued interest on the principal amount being repaid to the date of payment.

(c) Participations. The Swingline Lender may by written notice given to the
Administrative Agent not later than 12:00 noon, New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding (provided
such notice requirements shall not apply if the Swingline Lender and the
Administrative Agent are the same entity). Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s Pro
Rata Percentage of such Swingline Loan or Loans. Each Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Pro Rata Percentage of such Swingline Loan or Loans. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever (provided, that such
payment shall not cause such Lender’s Revolving Exposure to exceed such Lender’s
Revolving Commitment). Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.02(f) with respect to Loans made by such
Lender (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders. The Administrative Agent shall notify Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the

 

61



--------------------------------------------------------------------------------

Swingline Lender from Borrower (or other party on behalf of Borrower) in respect
of a Swingline Loan after receipt by the Swingline Lender of the proceeds of a
sale of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve Borrower of any default in the
payment thereof.

SECTION 2.18 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, Borrower may
request the issuance of Letters of Credit by the Issuing Bank for Borrower’s
account or the account of any Subsidiary Guarantor in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank and the Issuing Bank
hereby agrees to issue such Letters of Credit, at any time and from time to time
during the Revolving Availability Period and otherwise pursuant to the terms and
conditions hereof (provided, that Borrower shall be a co-applicant with respect
to each Letter of Credit issued for the account of or for the benefit of any
Subsidiary Guarantor). The Issuing Bank shall have no obligation to issue, and
the Borrower shall not request the issuance of, any Letters of Credit at any
time if, after giving effect to such issuance, the LC Exposure would exceed the
LC Commitment or the total Revolving Exposure would exceed the lesser of (A) the
total Revolving Commitments and (B) the Borrowing Base then in effect. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by Borrower to, or entered into by Borrower with, the
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(b) Request for Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, Borrower shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) an LC Request to the Issuing Bank and
the Administrative Agent not later than 11:00 a.m. on the third Business Day
preceding the requested date of issuance, amendment, renewal or extension (or
such later date and time as is acceptable to the Issuing Bank). A request for an
initial issuance of a Letter of Credit shall specify in form and detail
satisfactory to the Issuing Bank: (i) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (ii) the amount
thereof; (iii) the expiry date thereof; (iv) the name and address of the
beneficiary thereof; (v) the documents to be presented by such beneficiary in
case of any drawing thereunder; (vi) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (vii) such
other matters as the Issuing Bank may require. A request for an amendment,
renewal or extension of any outstanding Letter of Credit shall specify in form
and detail satisfactory to the Issuing Bank (i) the Letter of Credit to be
amended, renewed or extended; (ii) the proposed date of amendment, renewal or
extension thereof (which shall be a Business Day); (iii) the nature of the
proposed amendment, renewal or extension; and (iv) such other matters as the
Issuing Bank may require. If requested by

 

62



--------------------------------------------------------------------------------

the Issuing Bank, Borrower also shall submit a letter of credit application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $10.0 million, (ii) the total Revolving Exposures shall not exceed the
lesser of (A) the total Revolving Commitments minus any Line Reserve and (B) the
Borrowing Base then in effect and (iii) the conditions set forth in Article IV
in respect of such issuance, amendments, renewal or extension shall have been
satisfied. Unless the Issuing Bank shall agree otherwise, no Letter of Credit
shall be in an initial amount less than $75,000, in the case of a Commercial
Letter of Credit, or $100,000, in the case of a Standby Letter of Credit.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) in the case of a Standby Letter of Credit,
(x) the date which is not more than one year after the date of the issuance of
such Standby Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (y) the Letter of Credit
Expiration Date and (ii) in the case of a Commercial Letter of Credit, (x) the
date that is not more than 180 days after the date of issuance of such
Commercial Letter of Credit (or, in the case of any renewal or extension
thereof, 180 days after such renewal or extension) and (y) the Letter of Credit
Expiration Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Pro Rata Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender’s Pro
Rata Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by Borrower on the date due as provided in paragraph (e) of this
Section 2.18, or of any reimbursement payment required to be refunded to
Borrower for any reason. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, Borrower shall reimburse such LC Disbursement by paying
to the Issuing Bank an amount equal to such LC Disbursement not later than 2:00
p.m., New York City time, on the date that such LC Disbursement is made, if
Borrower shall have received notice of such LC Disbursement prior to 11:00 a.m.,
New York City time,

 

63



--------------------------------------------------------------------------------

on such date, or, if such notice has not been received by Borrower prior to such
time, on such date, then not later than 2:00 p.m., New York City time on (i) the
Business Day that Borrower receives such notice, if such notice is received
prior to 11:00 a.m., New York City time, on the day of receipt, or (ii) the
Business Day immediately following the day that Borrower receives such notice,
if such notice is not received prior to such time on the day of receipt;
provided, that Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.17 that such payment be
financed with an ABR Borrowing or Swingline Loan in an equivalent amount and, to
the extent so financed, Borrower’ obligation to make such payment shall be
discharged and replaced by the resulting ABR Borrowing or Swingline Loan. If
Borrower fails to make such payment when due, the Issuing Bank shall notify the
Administrative Agent and the Administrative Agent shall notify each Revolving
Lender of the applicable LC Disbursement, the payment then due from Borrower in
respect thereof and such Lender’s Pro Rata Percentage thereof. Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Pro Rata Percentage of the unreimbursed LC Disbursement
in the same manner as provided in Section 2.02(f) with respect to Loans made by
such Lender, and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Revolving Lenders. Promptly following
receipt by the Administrative Agent of any payment from Borrower pursuant to
this paragraph, the Administrative Agent shall, to the extent that Revolving
Lenders have made payments pursuant to this paragraph to reimburse the Issuing
Bank, distribute such payment to such Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of ABR Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve Borrower of their obligation to
reimburse such LC Disbursement.

(f) Obligations Absolute. The obligation of Borrower to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.18 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.18, constitute a legal or equitable discharge
of, or provide a right of setoff against, the obligations of Borrower hereunder.
Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Affiliates, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or

 

64



--------------------------------------------------------------------------------

any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by Borrower
to the extent permitted by applicable law) suffered by Borrower that are caused
by the Issuing Bank’s failure to exercise care when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and Borrower by telephone (confirmed by telecopy) of such
demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided, that any failure to give or delay in giving
such notice shall not relieve Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement
(other than with respect to the timing of such reimbursement obligation set
forth in Section 2.18(e)).

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless Borrower shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that Borrower reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Loans; provided, that, if Borrower fails to reimburse
such LC Disbursement when due pursuant to paragraph (e) of this Section 2.18,
then Section 2.06(c) shall apply. Interest accrued pursuant to this paragraph
shall be for the account of the Issuing Bank, except that interest accrued on
and after the date of payment by any Revolving Lender pursuant to paragraph
(e) of this Section 2.18 to reimburse the Issuing Bank shall be for the account
of such Lender to the extent of such payment.

(i) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign as
Issuing Bank hereunder at any time upon at least 30 days’ prior notice to the
Lenders, the Administrative Agent and Borrower. The Issuing Bank may be replaced
at any time by written agreement among Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. One or more Lenders may be
appointed as additional Issuing Banks in accordance with subsection (k) below.
The Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank or any such additional

 

65



--------------------------------------------------------------------------------

Issuing Bank. At the time any such resignation or replacement shall become
effective, Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.05(c). From and after the effective
date of any such resignation or replacement or addition, as applicable, (i) the
successor or additional Issuing Bank shall have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit to be
issued thereafter and (ii) references herein to the term “Issuing Bank” shall be
deemed to refer to such successor or such addition or to any previous Issuing
Bank, or to such successor or such additional Issuing Bank and all previous
Issuing Banks, as the context shall require. After the resignation or
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such resignation or replacement, but shall not be required to issue
additional Letters of Credit. If at any time there is more than one Issuing Bank
hereunder, Borrower may, in its discretion, select which Issuing Bank is to
issue any particular Letter of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, Borrower shall deposit in the Cash Collateral
Account, in the name of the Collateral Agent and for the benefit of the Secured
Parties, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided, that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to Borrower described
in clause (g) or (h) of Article VIII. Each such deposit shall be held by the
Collateral Agent in a Cash Collateral Account pursuant to Section 9.01, as
collateral for the payment and performance of the obligations of Borrower under
this Agreement. The Collateral Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits (which investments shall be
made solely in cash and Cash Equivalents, and at the option and sole discretion
of the Collateral Agent, and at the risk and expense of Borrower) such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Collateral Agent to reimburse the Issuing Bank for LC Disbursements for which it
has not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of Borrower for the LC Exposure at
such time or, if the maturity of the Loans has been accelerated (but subject to
the consent of Revolving Lenders with LC Exposure representing greater than 50%
of the total LC Exposure), be applied to satisfy other Obligations of Borrower
under this Agreement. If Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount plus any accrued interest or realized profits of such amounts (to the
extent not applied as aforesaid) shall be returned to Borrower within three
(3) Business Days after all Events of Default have been cured or waived. If
Borrower is required to provide an amount of such collateral hereunder pursuant
to

 

66



--------------------------------------------------------------------------------

Section 2.10(b), such amount plus any accrued interest or realized profits on
account of such amount (to the extent not applied as aforesaid) shall be
returned to Borrower as and to the extent that, after giving effect to such
return, Borrower would remain in compliance with Section 2.10(b) and no Default
or Event of Default shall have occurred and be continuing.

(k) Additional Issuing Banks. Borrower may, at any time and from time to time
with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Lender, designate one or more additional Lenders
to act as an issuing bank under the terms of this Agreement. Any Lender
designated as an issuing bank pursuant to this paragraph (k) shall be deemed (in
addition to being a Lender) to be the Issuing Bank with respect to Letters of
Credit issued or to be issued by such Lender, and all references herein and in
the other Loan Documents to the term “Issuing Bank” shall, with respect to such
Letters of Credit, be deemed to refer to such Lender in its capacity as Issuing
Bank, as the context shall require.

(l) No Obligation to Issue Under Certain Circumstances. The Issuing Bank shall
be under no obligation to issue any Letter of Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any law applicable to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Issuing Bank in good faith deems material to it; or

(ii) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank.

(m) No Obligation to Amend Under Certain Circumstances. The Issuing Bank shall
be under no obligation to amend any Letter of Credit if (A) the Issuing Bank
would have no obligation at such time to issue such Letter of Credit in its
amended form under the terms hereof, or (B) the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.

(n) Outstanding Letters of Credit. The letters of credit set forth on Schedule
2.18(n) (the “Outstanding Letters of Credit”) were originally issued under the
Existing Credit Agreement and remain outstanding as of the Closing Date. Each of
the Borrower, each Guarantor, each Lender and the Issuing Bank hereby agree that
with respect to the Outstanding Letters of Credit, for all purposes of this
Agreement, such Outstanding Letters of Credit shall constitute Letters of Credit
hereunder. Each Lender agrees to participate in each Outstanding Letter of
Credit issued by the Issuing Bank in an amount equal to its Pro Rata Percentage
of the stated amount of such Outstanding Letter of Credit.

 

67



--------------------------------------------------------------------------------

SECTION 2.19 Determination of Borrowing Base.

(a) Eligible Accounts. On any date of determination of the Borrowing Base, all
of the Accounts owned by Borrower and each Subsidiary Guarantor, as applicable,
and reflected in the most recent Borrowing Base Certificate delivered by the
Borrower to the Collateral Agent and the Administrative Agent shall be “Eligible
Accounts” for the purposes of this Agreement, except any Account to which any of
the exclusionary criteria set forth below applies. In addition, the Collateral
Agent and the Administrative Agent reserve the right, at any time and from time
to time after the Closing Date, to adjust any of the criteria set forth below,
to establish new criteria and to adjust the applicable advance rate with respect
to Eligible Accounts, in their collective reasonable credit judgment, subject to
the approval of the Required Lenders in the case of adjustments or new criteria
which have the effect of making more credit available and, in the case of any
increase in the applicable advance rates, the Supermajority Lenders. Eligible
Accounts shall not include any of the following Accounts:

(i) any Account in which the Collateral Agent, on behalf of the Secured Parties,
does not have a first priority and perfected Lien subject to Permitted Liens
described in Sections 6.02(a), (b), and (e);

(ii) any Account that is not owned by Borrower or a Subsidiary Guarantor;

(iii) any Account due from an Account Debtor that is not domiciled in the United
States or Canada and (if not a natural Person) organized under the laws of the
United States or Canada or any political subdivision of the foregoing;

(iv) any Account that is payable in any currency other than Dollars;

(v) any Account that does not arise from the sale of goods or the performance of
services by Borrower or such Subsidiary Guarantor in the ordinary course of its
business;

(vi) any Account that does not comply in all material respects with all
applicable legal requirements, including, without limitation, all laws, rules,
regulations and orders of any Governmental Authority;

(vii) any Account (a) upon which Borrower’s right to receive payment is not
absolute or is contingent upon the fulfillment of any condition whatsoever
unless such condition is satisfied or (b) as to which Borrower, is not able to
bring suit or otherwise enforce its remedies against the Account Debtor through
judicial or administrative process or (c) that represents a progress billing
consisting of an invoice for goods sold or used or services rendered pursuant to
a contract under which the Account Debtor’s obligation to pay that invoice is
subject to Borrower’s, as applicable, completion of further performance under
such contract or is subject to the equitable lien of a surety bond issuer;

 

68



--------------------------------------------------------------------------------

(viii) to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account, it being understood that the remaining balance of
the Account shall be eligible;

(ix) any Account that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered and accepted by the applicable Account Debtor;

(x) any Account with respect to which an invoice or other electronic
transmission constituting a request for payment, reasonably acceptable to the
Collateral Agent in form and substance, has not been sent on a timely basis to
the applicable Account Debtor according to the normal invoicing and timing
procedures of Borrower or such Subsidiary Guarantor, as applicable, including,
without limitation, unbilled sales listed in the “future” column of any due date
aging report;

(xi) any Account that (A) arises from a sale to any director, officer, other
employee or Affiliate of Borrower or such Subsidiary Guarantor, or to any entity
that has any common officer or director with Borrower or such Subsidiary
Guarantor, to the extent that the aggregate amounts of such Accounts exceeds
$250,000 of (B) that arises from a sale from any Loan Party to any other Loan
Party;

(xii) to the extent Borrower or any Subsidiary is liable for goods sold or
services rendered by the applicable Account Debtor to Borrower or any Subsidiary
but only to the extent of the potential offset;

(xiii) any Account that arises with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the Account Debtor is or may be
conditional;

(xiv) any Account that is in default; provided, that, without limiting the
generality of the foregoing, an Account shall be deemed in default upon the
occurrence of any of the following:

(a) any Account not paid within 120 days following its original invoice date or
that is more than 60 days past due according to its original terms of sale; or

(b) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or

(c) a petition is filed by or against any Account Debtor obligated upon such
Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;

(xv) any Account that is the obligation of an Account Debtor (other than an
individual) if 50% or more of the Dollar amount of all Accounts owing by that
Account Debtor are ineligible under the other criteria set forth in this
Section 2.19(a);

 

69



--------------------------------------------------------------------------------

(xvi) any Account as to which any of the representations or warranties in the
Loan Documents are untrue in any material respect (without duplication of any
materiality qualifier contained therein);

(xvii) to the extent such Account is evidenced by a judgment, Instrument or
Chattel Paper;

(xviii) to the extent such Account exceeds any credit limit established by the
Collateral Agent, in its reasonable credit judgment, following prior notice of
such limit by the Collateral Agent to the Borrower;

(xix) that portion of any Account (a) in respect of which there has been, or
should have been, established by Borrower or such Subsidiary Guarantor a contra
account, whether in respect of contractual allowances with respect to such
Account, audit adjustment, anticipated discounts or otherwise, or (b) which is
due from an Account Debtor to whom Borrower or such Subsidiary Guarantor owes a
trade payable (unless a “no-offset” agreement in form and substance reasonably
satisfactory to the Collateral Agent shall have been executed by such Account
Debtor), but only to the extent of such trade payable or (c) which Borrower or
such Subsidiary Guarantor knows is subject to the exercise by an Account Debtor
of any right of recession, set-off, recoupment, counterclaim or defense;

(xx) that portion of any Account to the extent representing sales tax; or

(xxi) any Account on which the Account Debtor is a Governmental Authority,
unless Borrower or such Subsidiary Guarantor, as applicable, has assigned its
rights to payment of such Account to the Administrative Agent pursuant to the
Assignment of Claims Act of 1940, as amended, in the case of a federal
Governmental Authority, and pursuant to applicable law, if any, in the case of
any other Governmental Authority, and such assignment has been accepted and
acknowledged by the appropriate government officers.

(b) Eligible Inventory. For purposes of this Agreement, Eligible Inventory shall
exclude any Inventory to which any of the exclusionary criteria set forth below
applies. The Collateral Agent shall have the right to establish, modify or
eliminate Reserves against Eligible Inventory from time to time in its
reasonable credit judgment. In addition, the Collateral Agent and the
Administrative Agent reserve the right, at any time and from time to time after
the Closing Date, to adjust any of the criteria set forth below, to establish
new criteria and to adjust the applicable advance rate with respect to Eligible
Inventory, in their collective reasonable credit judgment, subject to the
approval of the Required Lenders in the case of adjustments or new criteria or
the elimination of Reserves which have the effect of making more credit
available and, in the case of any increase in the applicable advance rates, the
Supermajority Lenders. Eligible Inventory shall not include any Inventory of
Borrower or any Subsidiary Guarantor that:

(i) the Collateral Agent, on behalf of Secured Parties, does not have a first
priority and perfected Lien on such Inventory subject to Permitted Liens
described in Sections 6.02(a), 6.02(b) and 6.02(e);

 

70



--------------------------------------------------------------------------------

(ii) (a) that is stored at a location where the aggregate value of Inventory
exceeds $50,000 unless the Collateral Agent has given its prior consent thereto
and unless either (x) a reasonably satisfactory Landlord Lien Waiver and Access
Agreement has been delivered to the Collateral Agent, or (y) Reserves reasonably
satisfactory to the Collateral Agent have been established with respect thereto
or (b) is stored with a bailee or warehouseman where the aggregate value of
Inventory exceeds $50,000 unless either (x) a reasonably satisfactory,
acknowledged bailee waiver letter has been received by the Collateral Agent or
(y) Reserves reasonably satisfactory to the Collateral Agent have been
established with respect thereto, or (c) is located at an owned location subject
to a mortgage in favor of a lender other than the Collateral Agent where the
aggregate value of Inventory exceeds $50,000 unless either (x) a reasonably
satisfactory mortgagee waiver has been delivered to the Collateral Agent or
(y) Reserves reasonably satisfactory to the Collateral Agent have been
established with respect thereto;

(iii) is placed on consignment, unless a valid consignment agreement which is
reasonably satisfactory to Collateral Agent is in place with respect to such
Inventory;

(iv) is covered by a negotiable document of title, unless such document has been
delivered to the Collateral Agent with all necessary endorsements, free and
clear of all Liens except those in favor of the Collateral Agent and the Lenders
and landlords, carriers, bailees and warehousemen if clause (ii) above has been
complied with;

(v) is to be returned to suppliers;

(vi) is obsolete, unsalable, shopworn, seconds, damaged or unfit for sale;

(vii) consists of display items, samples or packing or shipping materials,
manufacturing supplies, work-in-process Inventory (excluding deferred growing
costs for BCO and Jackson & Perkins Operations, Inc. for the current year
harvest, and excluding other work-in-process that the Collateral Agent
determines in its reasonable credit judgment should not be excluded from
“Eligible Inventory” as a consequence of its work-in-process status) or
replacement parts;

(viii) is not of a type held for sale in the ordinary course of Borrower’s or
such Subsidiary Guarantor’s, as applicable, business;

(ix) breaches any of the representations or warranties pertaining to Inventory
set forth in the Loan Documents in any material respect (without duplication of
any materiality qualifier contained therein);

(x) consists of Hazardous Material or goods that can be transported or sold only
with licenses that are not readily available;

(xi) is not covered by casualty insurance maintained as required by
Section 5.04; or

(xii) is subject to any licensing arrangement the effect of which would be to
limit the ability of Collateral Agent, or any Person selling the Inventory on
behalf of Collateral

 

71



--------------------------------------------------------------------------------

Agent, to sell such Inventory in enforcement of the Collateral Agent’s Liens,
without further consent or payment to the licensor or other.

(c) Eligible Equipment and Eligible Real Property. The Collateral Agent shall
have the right to establish, modify or eliminate Reserves against Eligible
Equipment and Eligible Real Property from time to time in its reasonable credit
judgment. In addition, the Collateral Agent reserves the right, at any time and
from time to time after the Closing Date, to adjust any of the criteria set
forth in the definitions of the terms “Eligible Equipment” and “Eligible Real
Property”, to establish new criteria and to adjust the applicable advance rate
with respect to Eligible Equipment or Eligible Real Property, in its reasonable
credit judgment, subject to the approval of the Administrative Agent and the
Supermajority Lenders in the case of adjustments, new criteria, changes in the
applicable advance rate or the elimination of Reserves which have the effect of
making more credit available. Any Equipment affixed to the Mortgaged Real
Property listed on Schedule 1.01(d), if otherwise eligible hereunder, shall be
deemed Eligible Equipment rather than Eligible Real Property.

(d) Notice of Changes in Borrowing Base. With respect to the establishment or
modification of any Reserve, a change of any eligibility criteria, or a change
in any of the advance rates with respect to any Collateral comprising a part of
the Borrowing Base, the Collateral Agent shall endeavor to provide the Borrower
with at least two (2) Business Days’ prior notice thereof; provided that the
failure of the Collateral Agent to provide any such notice shall not affect the
application of any such action or impose any liability of any kind on the
Collateral Agent.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent, the Issuing Bank and each of the Lenders (with references to
the Companies being references thereto after giving effect to the Transactions
unless otherwise expressly stated) that:

SECTION 3.01 Organization; Powers. Each Company (a) is duly organized and
validly existing under the laws of the jurisdiction of its organization, (b) has
all requisite corporate or other organization power and authority to carry on
its business as now conducted and to own and lease its Property and (c) is
qualified and in good standing (to the extent such concept is applicable in the
applicable jurisdiction) to do business in every jurisdiction where such
qualification is required, except in such jurisdictions where the failure to so
qualify or be in good standing, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.02 Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate or other organization
powers and have been duly authorized by all necessary action. This Agreement has
been duly executed and delivered by each Loan Party and constitutes, and each
other Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal,

 

72



--------------------------------------------------------------------------------

valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. Except as set forth on
Schedule 3.03, the Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except (i) such as have been obtained or made and are in full force and effect,
(ii) filings necessary to perfect Liens created under the Loan Documents and
(iii) consents, approvals, registrations, filings or actions the failure to
obtain or perform which could not reasonably be expected to result in a Material
Adverse Effect, (b) will not violate the charter, by-laws or other
organizational documents of any Company or any order of any Governmental
Authority applicable to any Company or its assets, (c) will not violate, result
in a default or require any consent or approval under any applicable law or
regulation, indenture, agreement or other instrument, in each case binding upon
any Company or its assets, or give rise to a right thereunder to require any
payment to be made by any Company, except for violations, defaults or the
creation of such rights that could not reasonably be expected to result in a
Material Adverse Effect, and (d) will not result in the creation or imposition
of any Lien on any Property of any Company, except Liens created under the Loan
Documents and Permitted Liens.

SECTION 3.04 Financial Statements.

(a) Borrower has heretofore furnished to the Lenders the consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
Borrower and its consolidated Subsidiaries as of and for the fiscal years ended
June 25, 2005, audited by and accompanied by the opinion of Ernst & Young LLP,
independent public accountants certified by the Chief Financial Officer of
Holdings. Such financial statements and all financial statements delivered
pursuant to Sections 5.01(a), (b) and (c) have been prepared in accordance with
GAAP (subject in the case of each of Section 5.01(b) and (c) to normal year-end
audit adjustments) consistently applied and present fairly and accurately the
financial condition and results of operations and cash flows of Holdings and its
consolidated Subsidiaries as of such dates and for such periods. Except as set
forth in such financial statements or schedules hereto, there are no liabilities
of any Company of any kind, whether accrued, contingent, absolute, determined,
determinable or otherwise, which if unpaid could reasonably be expected to
result in a Material Adverse Effect, and there is no existing condition,
situation or set of circumstances which could reasonably be expected to result
in such a liability.

(b) The forecasts of financial performance for a period of five years from the
Closing Date of Holdings and its Subsidiaries furnished to the Administrative
Agent have been prepared in good faith by Holdings and based on assumptions
believed by Holdings to be reasonable.

(c) Since June 25, 2005, there has been no event, change or occurrence that,
individually or in the aggregate, has had or could reasonably be expected to
result in a Material Adverse Effect.

 

73



--------------------------------------------------------------------------------

SECTION 3.05 Properties. (a) Each Company has good title to, or valid leasehold
interests in, all its Property material to its business, except for minor
irregularities or deficiencies in title that, individually or in the aggregate,
do not interfere in any material respect with its ability to conduct its
business as currently conducted or to utilize such Property for its intended
purpose. Title to all such Property held by such Company is free and clear of
all Liens except for Permitted Liens. The Property of the Companies, taken as a
whole, (i) is in good operating order, condition and repair (ordinary wear and
tear excepted) (except to the extent that the failure to be in such condition
could not reasonably be expected to result in a Material Adverse Effect) and
(ii) constitutes all the Property which is required in any material respect for
the business and operations of the Companies as presently conducted.

(a) Schedule 3.05(b) contains a true and complete list of each interest in Real
Property owned by any Company as of the date hereof and describes the type of
interest therein held by such Company. Schedule 3.05(b) contains a true and
complete list of each Real Property leased, subleased or otherwise occupied or
utilized by any Company, as lessee, sublessee, franchisee or licensee, as of the
date hereof and describes the type of interest therein held by such Company.

(b) Each Company owns, or is licensed to use, all patents, patent applications,
trademarks, trade names, servicemarks, copyrights, technology, trade secrets,
proprietary information, information technology, software, databases, domain
names, know-how and processes necessary for the conduct of its business as
currently conducted (the “Intellectual Property”), except for those the failure
to own or license which, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect. No claim has been asserted
and is pending by any Person challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does any Company know of any valid basis for any such claim except
as would not reasonably be expected to have a Material Adverse Effect. The use
of such Intellectual Property by each Company does not infringe the rights of
any Person, except for such claims and infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Except pursuant to licenses and other user agreements entered into by
each Loan Party in the ordinary course of business that are listed in Schedules
14(a) and 14(b) to the Perfection Certificate, on and as of the date hereof
(i) each Loan Party owns and possesses the right to use, and has done nothing to
authorize or enable any other person to use, any copyright, patent or trademark
(as such terms are defined in the Security Agreement) listed in Schedules 14(a)
and 14(b) to the Perfection Certificate delivered on the date hereof and
(ii) all material registrations listed in Schedules 14(a) and 14(b) to the
Perfection Certificate delivered on the date hereof are valid and in full force
and effect. To each Loan Party’s knowledge, on and as of the date hereof, there
is no material violation by others of any right of such Loan Party with respect
to any copyright, patent or trademark listed in Schedules 14(a) and 14(b) to the
Perfection Certificate, respectively, pledged by it under the name of such Loan
Party except as may be set forth on Schedule 3.05(c).

(c) As of the date hereof, (i) no Company has received any notice of, nor has
any knowledge of, the occurrence or pendency or contemplation of any Casualty
Event

 

74



--------------------------------------------------------------------------------

affecting all or any material portion of the Property and (ii) no Mortgage
encumbers improved Real Property that is located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards and with respect to which flood insurance has been made
available under the National Flood Insurance Act of 1968.

(d) The Equipment of each Company is in good repair, working order and
condition, reasonable wear and tear excepted. Each Company shall cause the
Equipment to be maintained and preserved in good repair, working order and
condition, reasonable wear and tear excepted, and shall as quickly as
commercially practicable make or cause to be made all repairs, replacements and
other improvements to the Equipment, in each case which are necessary or
appropriate in the conduct of each Company’s business.

SECTION 3.06 Equity Interests and Subsidiaries.

(a) Schedule 3.06(a) sets forth a list of (i) all the Subsidiaries and their
jurisdiction of organization as of the Closing Date and (ii) the number of
shares of each class of its Equity Interests authorized, and the number
outstanding (and the record holder of such Equity Interests), on the Closing
Date and the number of shares covered by all outstanding options, warrants,
rights of conversion or purchase and similar rights at the Closing Date. All
Equity Interests of each Company (other than Holdings) are duly and validly
issued and are fully paid and non-assessable and are owned by Holdings or
Borrower, directly or indirectly through Wholly Owned Subsidiaries and all
Equity Interests of the Borrower are owned directly by Holdings. Each Loan Party
is the record and beneficial owner of, and has good and marketable title to, the
Equity Interests pledged by it under the Security Agreement, free of any and all
Liens, rights or claims of other Persons, except the security interest created
by the Security Agreement and the Liens permitted by Sections 6.02(a) and (r),
and there are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
Property that is convertible into, or that requires the issuance or sale of, any
such Equity Interests. No Subsidiaries exist other than Borrower, the Subsidiary
Guarantors and Subsidiaries in the process of complying with the requirements of
Section 5.11(b).

(b) No consent of any Person including any other general or limited partner, any
other member of a limited liability company, any other shareholder or any other
trust beneficiary is necessary or desirable in connection with the creation,
perfection or first priority status of the security interest of the Collateral
Agent in any Equity Interests pledged to the Collateral Agent for the benefit of
the Secured Parties under the Security Agreement or the exercise by the
Collateral Agent of the voting or other rights provided for in the Security
Agreement or the exercise of remedies in respect thereof.

(c) An accurate organization chart, showing the ownership structure of Holdings,
Borrower and each Subsidiary on the Closing Date, and after giving effect to the
Transaction, is set forth on Schedule 3.06(c).

 

75



--------------------------------------------------------------------------------

SECTION 3.07 Litigation; Compliance with Laws. (a) There are no actions, suits
or proceedings at law or in equity by or before any Governmental Authority now
pending or, to the knowledge of any Company, threatened against or affecting any
Company or any business, Property or rights of any such Person (i) that involve
any Loan Document or the Transactions or (ii) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

(a) Except for matters described in Section 3.17, no Company or any of its
Property is in violation of, nor will the continued operation of its Property as
currently conducted violate, any Requirements of Law (including any zoning or
building ordinance, code or approval or any building permits) or any
restrictions of record or agreements affecting the Real Property or is in
default with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, where such violation or default could reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.08 Agreements. (a) No Company is a party to any agreement or
instrument or subject to any corporate or other constitutional restriction that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

(a) No Company is in default in any manner under any provision of any indenture
or other agreement or instrument evidencing Indebtedness, or any other agreement
or instrument to which it is a party or by which it or any of its Property are
or may be bound, where such default could reasonably be expected to result in a
Material Adverse Effect.

(b) Schedule 3.08(c) accurately and completely lists all material agreements
(other than leases of Real Property set forth on Schedule 3.05(b)) to which any
Company is a party which are in effect on the date hereof in connection with the
operation of the business conducted thereby and Borrower has delivered to the
Administrative Agent complete and correct copies of all such material
agreements, including any amendments, supplements or modifications with respect
thereto.

SECTION 3.09 Federal Reserve Regulations. (a) No Company is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of buying or carrying Margin Stock.

(a) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the regulations of the Board, including Regulation T, U
or X. The pledge of the Security Agreement Collateral pursuant to the Security
Agreement does not violate such regulations.

SECTION 3.10 Investment Company Act; Public Utility Holding Company Act. No
Company is (a) an “investment company” or a company “controlled” by an
“investment company,” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as

 

76



--------------------------------------------------------------------------------

amended, or (b) a “holding company,” an “affiliate” of a “holding company” or a
“subsidiary company” of a “holding company,” as defined in, or subject to
regulation under, the Public Utility Holding Company Act of 1935, as amended.

SECTION 3.11 Use of Proceeds. Borrower will use the proceeds of the Loans after
the Closing Date for working capital and general corporate purposes (including,
without limitation, Capital Expenditures); it being understood that no Loans
shall be made on the Closing Date.

SECTION 3.12 Taxes. Each Company has (a) filed or caused to be filed all federal
Tax Returns and all material state, local and foreign Tax Returns or materials
required to have been filed by it and all such Tax Returns are true and correct
in all material respects and has (b) duly paid or caused to be duly paid all
Taxes (whether or not shown on any Tax Return) due and payable by it and all
assessments received by it, except in each case Taxes (i) that have been or are
being contested in good faith by appropriate proceedings and for which such
Company shall have set aside on its books adequate reserves in accordance with
GAAP or (ii) which could not, individually or in the aggregate, have a Material
Adverse Effect; provided, that any such contest of Taxes with respect to
Collateral shall also satisfy the Contested Collateral Lien Conditions. Each
Company has made adequate provision in accordance with GAAP for all Taxes not
yet due and payable. Each Company is unaware of any proposed or pending tax
assessments, deficiencies or, except as described in Section 3.20(e) of the
Disclosure Schedule to the Acquisition Agreement, audits, that could be
reasonably expected to, individually or in the aggregate, result in a Material
Adverse Effect.

SECTION 3.13 No Material Misstatements. None of any information, report,
financial statement, exhibit or schedule furnished by or on behalf of any
Company to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto (including the Senior Notes Offering Memorandum) contained, contains or
will contain any material misstatement of fact or omission, omits or will omit
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were, are or will be made, not
misleading as of the date such information is dated or certified; provided, that
to the extent any such information, report, financial statement, exhibit or
schedule was based upon or constitutes a forecast or projection, each Loan Party
represents only that it acted in good faith and utilized reasonable assumptions
and due care in the preparation of such information, report, financial
statement, exhibit or schedule.

SECTION 3.14 Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against any Company pending or, to the knowledge of any
Company, threatened. The hours worked by and payments made to employees of any
Company have not been in violation of the Fair Labor Standards Act or any other
applicable federal, state, local or foreign law dealing with such matters in any
manner which could reasonably be expected to result in a Material Adverse
Effect. All payments due from any Company, or for which any claim may be made
against any Company, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of such Company except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect. The consummation of the
Transactions will not give rise to any right of termination or

 

77



--------------------------------------------------------------------------------

right of renegotiation on the part of any union under any collective bargaining
agreement to which any Company is bound.

SECTION 3.15 Solvency. Immediately after the consummation of the Transactions to
occur on the Closing Date and immediately following the making of each Loan and
after giving effect to the application of the proceeds of each Loan taking into
account rights of contribution, subrogation, against or reimbursement from other
Loan Parties, (a) the fair value of the assets of the Loan Parties (on a
consolidated basis) will exceed their debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the Property of
the Loan Parties (on a consolidated basis) will be greater than the amount that
will be required to pay the probable liability of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) the Loan Parties (on a consolidated
basis) will be able to pay their debts and liabilities, subordinated, contingent
or otherwise, as such debts and liabilities become absolute and matured; and
(d) the Loan Parties (on a consolidated basis) will not have unreasonably small
capital with which to conduct their businesses in which the Loan Parties (on a
consolidated basis) engaged as such businesses are now conducted and are
proposed to be conducted following the Closing Date. In determining the
foregoing, the amount of contingent liabilities (such as litigation, guaranties
and pension plan liabilities) at any time shall be computed as the amount that,
in light of all the facts and circumstances existing at the time, represents the
amount that can be reasonably be expected to become an actual or matured
liability.

SECTION 3.16 Employee Benefit Plans. Each Company and its ERISA Affiliates is in
compliance in all material respects with the applicable provisions of ERISA and
the Code and the regulations and published interpretations thereunder. No ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all other such ERISA Events, could reasonably be expected to result in
material liability of any Company or any of its ERISA Affiliates or the
imposition of a Lien on any of the assets of a Company. The present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) sponsored or maintained by the Companies immediately after the
consummation of the Transactions did not, as of the date of the first financial
statements of the Companies issued on or after the Closing Date reflecting such
amounts, exceed by more than $15.0 million the fair market value of the assets
of all such underfunded Plans. Using actuarial assumptions and computation
methods consistent with subpart 1 of subtitle E of Title IV of ERISA, the
aggregate liabilities of each Company or its ERISA Affiliates to all
Multiemployer Plans in the event of a complete withdrawal therefrom, as of the
close of the most recent fiscal year of each such Multiemployer Plan, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.17 Environmental Matters. (a) Except as set forth in Schedule 3.17 or
except as, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect:

(1) The Companies and their businesses, operations and Real Property are, and in
the last six years have been, in compliance with applicable Environmental Laws,
including obtaining and complying with all Environmental Permits, and all such
Environmental Permits are valid and in good standing and, under the currently
effective business plan of the

 

78



--------------------------------------------------------------------------------

Companies, no expenditures or operational adjustments will be required in order
to renew or modify such Environmental Permits during the next five years, and
the Companies have no Environmental Liabilities;

(2) There has been no Release or threatened Release of Hazardous Materials on,
at, under or from any Real Property or facility presently or formerly owned,
leased or operated by the Companies or their predecessors in interest that could
result in Environmental Liabilities which could reasonably be expected to have a
Material Adverse Effect;

(3) There is no Environmental Claim pending or, to the knowledge of the
Companies, threatened against the Companies, or relating to the Real Property
currently or formerly owned, leased or operated by the Companies or relating to
the operations of the Companies, and there are no actions, activities,
circumstances, conditions, events or incidents that could form the basis of such
an Environmental Claim; and

(4) No Person with an indemnity or contribution obligation to the Companies
relating to compliance with or liability under Environmental Law is in default
with respect to such obligation.

(b) Except as set forth in Schedule 3.17:

(1) No Company is obligated to perform any action or otherwise incur any expense
under Environmental Law pursuant to any order, decree, judgment or agreement by
which it is bound or has assumed by contract or agreement, and no Company is
conducting or financing any Response pursuant to any Environmental Law with
respect to any Real Property or any other location except any action or Response
which could not reasonably be expected to have a Material Adverse Effect;

(2) No Real Property or facility owned, operated or leased by the Companies and,
to the knowledge of the Companies, no real Property or facility formerly owned,
operated or leased by the Companies or any of their predecessors in interest is
(i) listed or proposed for listing on the National Priorities List promulgated
pursuant to CERCLA or (ii) listed on the Comprehensive Environmental Response,
Compensation and Liability Information System promulgated pursuant to CERCLA or
(iii) included on any similar list maintained by any Governmental Authority
including, without limitation, any such list relating to petroleum;

(3) As of the date hereof, no Lien is recorded or, to the knowledge of any
Company, threatened under any Environmental Law with respect to any Real
Property or assets of the Companies;

(4) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Environmental Real Property Disclosure
Requirements or any other Environmental Law except any notification,
registration, filing, reporting, disclosure, investigation, remediation or
cleanup that could not be reasonably expected to have a Material Adverse Effect;
and

 

79



--------------------------------------------------------------------------------

(5) The Companies have made available to Lenders all material reports and
assessments in the possession, custody or control of, or otherwise reasonably
available to, the Companies concerning compliance with or liability under
Environmental Law including, without limitation, those concerning the existence
of Hazardous Material at Real Property or facilities currently or formerly
owned, operated, leased or used by the Companies.

SECTION 3.18 Insurance. Schedule 3.18 sets forth a true, complete and correct
description of all insurance maintained by each Company as of the Closing Date.
As of each such date, such insurance is in full force and effect and all
premiums have been duly paid. Each Company has insurance in such amounts and
covering such risks and liabilities as are in accordance with normal industry
practice.

SECTION 3.19 Security Documents. (a) The Security Agreement is effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties,
a legal, valid and enforceable security interest in and Lien on the Security
Agreement Collateral and, upon the taking of possession or control by the
Collateral Agent of the Security Agreement Collateral with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
possession or control by the Collateral Agent is required by each Security
Agreement), the Lien created by the Security Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the grantors thereunder in the Security Agreement Collateral (other than the
Intellectual Property (as defined in the Security Agreement) and equipment
subject to a certificate of title statute), in each case encumbered by no Liens
other than Permitted Liens.

(a) When the Security Agreement or a short form thereof is filed in the United
States Patent and Trademark Office and the United States Copyright Office, the
Lien created by such Security Agreement shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the grantors
thereunder in the Intellectual Property (as defined in such Security Agreement),
in each case encumbered by no Liens other than Permitted Liens.

(b) Each Mortgage executed and delivered as of the Closing Date is, or, to the
extent any Mortgage is duly executed and delivered thereafter by the relevant
Loan Party, will be, effective to create, in favor of the Collateral Agent, for
its benefit and the benefit of the Secured Parties, a legal, valid and
enforceable first priority Lien on and security interest in all of the Loan
Parties’ right, title and interest in and to the Mortgaged Real Properties
thereunder and the proceeds thereof, subject to the Permitted Liens, and when
the Mortgages are recorded or filed, as applicable, in the offices specified on
Schedule 1.01(a), (or, in the case of any Mortgage executed and delivered after
the date thereof in accordance with the provisions of Sections 5.11 and 5.12,
when such Mortgage is recorded or filed, as applicable, in the office specified
in the local counsel opinion delivered with respect thereto in accordance with
the provisions of Sections 5.11 and 5.12) the Mortgages shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the Loan Parties in the Mortgaged Real Properties and the proceeds thereof, in
each case prior and superior in right to any other Person, other than Permitted
Liens.

 

80



--------------------------------------------------------------------------------

(c) Each Security Document delivered pursuant to Sections 5.11 and 5.12 will,
upon execution and delivery thereof, be effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in and Lien on all of the Loan Parties’ right,
title and interest in and to the Collateral thereunder, and when all appropriate
filings or recordings are made in the appropriate offices as may be required
under applicable law, such Security Document will constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such Collateral (other than equipment subject to a certificate of
title statute and Collateral in which a security interest may be perfected
solely by possession or control), in each case encumbered by no Liens other than
the applicable Permitted Liens.

SECTION 3.20 Senior Note Documents. As of the Closing Date, Borrower shall have
delivered to the Administrative Agent a complete and correct copy of the Senior
Note Documents and all related documents (including all schedules, exhibits,
amendments, supplements, modifications, assignments and all other documents
delivered pursuant thereto or in connection therewith). Borrower has the
corporate power and authority to execute, deliver and perform the Senior Note
Documents and incur the obligations thereunder.

SECTION 3.21 Location of Material Inventory. As of the date hereof,
Schedule 3.21 sets forth all locations in the United States where the aggregate
value of Inventory owned by the Loan Parties exceeds $50,000.

SECTION 3.22 Accuracy of Borrowing Base. At the time any Borrowing Base
Certificate is delivered pursuant to this Agreement, (a) each Account and each
item of Inventory included in the calculation of the Borrowing Base satisfies
all of the criteria stated herein (or of which Borrower has hereafter been
notified by Collateral Agent under Section 2.19) to be an Eligible Account and
an item of Eligible Inventory, respectively, (b) each item of Equipment included
in the calculation of the Borrowing Base satisfies all of the criteria stated
herein to be an item of Eligible Equipment and (c) each parcel of Real Property
included in the calculation of the Borrowing Base satisfies all of the criteria
stated herein satisfies all of the criteria stated herein to be an item of
Eligible Real Property.

SECTION 3.23 Holdings. Holdings does not engage in any business activities or
have any assets or liabilities, other than (a) its ownership of the Equity
Interests of Borrower, (b) rights and obligations under the Loan Documents, the
Senior Note Documents and the other Transaction Documents and Tax Sharing
Agreements and (c) activities, obligations and assets incidental to the
foregoing clauses (a) and (b).

SECTION 3.24 Common Enterprise. Holdings is the direct or indirect and
beneficial owner and holder of all of the issued and outstanding shares of stock
or other Equity Interests in the Borrower and the other Subsidiary Guarantors.
Borrower and Subsidiary Guarantors make up a related organization of various
entities constituting a single economic and business enterprise so that Borrower
and Guarantors share a substantial identity of interests such that any benefit
received by any one of them benefits the others. Borrower and certain Guarantors
render services to or for the benefit of Borrower and/or the other Guarantors,
as the case may be, purchase or sell and supply goods to or from or for the
benefit of the others, make loans,

 

81



--------------------------------------------------------------------------------

advances and provide other financial accommodations to or for the benefit of
Borrower and Guarantors (including, inter alia, the payment by Borrower and
Guarantors of creditors of the Borrower or Guarantors and guarantees by Borrower
and Guarantors of indebtedness of Borrower and Guarantors and provide
administrative, marketing, payroll and management services to or for the benefit
of Borrower and Guarantors). Borrower and Guarantors have centralized
accounting, common officers and directors and are in certain circumstances
identified to creditors as a single economic and business enterprise.

SECTION 3.25 Anti-Terrorism Laws. (a) No Loan Party and, to the knowledge of the
Loan Parties, none of its Affiliates is in violation of any laws relating to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), and the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56.

(a) No Loan Party and, to the knowledge of the Loan Parties, no Affiliate or
broker or other agent of any Loan Party acting or benefiting in any capacity in
connection with the Loans is any of the following:

(i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

(b) No Loan Party and, to the knowledge of the Loan Parties, no broker or other
agent of any Loan Party acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
paragraph (b) above, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order, or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

SECTION 3.26 PACA and FSA. Except BCO, no Company is a “dealer”, “commission
merchant” or “broker” under PACA, and no Company’s assets (except BCO’s) are

 

82



--------------------------------------------------------------------------------

subject to the trust provisions provided for under PACA. No Company has received
any notice with respect to any FSA or similar state statutory lien.

SECTION 3.27 Farmer Bankruptcy. No Company is a “farmer” as defined in the
federal bankruptcy code except Bear Creek Orchards, Inc., a Delaware
corporation, and Jackson & Perkins Operations, Inc., a Delaware corporation.

SECTION 3.28 Water Availability. The Companies possess water rights that are
expected to provide from verifiable surface and ground water sources sufficient
water to conduct operations materially similar to prior years’ operations.
Borrower and each applicable Subsidiary Guarantor has filed with all applicable
Governmental Authorities, all notices and other documents required under
federal, state and local laws and regulations in connection with the supply of
water to and use of water upon the Mortgaged Real Property, except for such
failures as do not and are not reasonably likely to have a Material Adverse
Effect.

ARTICLE IV.

CONDITIONS TO EFFECTIVENESS OF AGREEMENT

AND INITIAL CREDIT EXTENSIONS HEREUNDER

SECTION 4.01 Conditions to Initial Credit Extension. The effectiveness of this
Agreement and the obligation of each Lender and, if applicable, each Issuing
Bank to fund the initial Credit Extension requested to be made by it pursuant to
this Agreement shall be subject to the satisfaction on the Closing Date of each
of the conditions precedent set forth in this Section 4.01.

(a) Loan Documents. All legal matters incident to this Agreement, the Borrowings
and extensions of credit hereunder and the other Loan Documents shall be
satisfactory to the Lenders, to the Issuing Bank and to the Administrative Agent
and there shall have been delivered to counsel for the Administrative Agent an
executed counterpart of each of the Loan Documents, including this Agreement,
the Security Agreement, each Mortgage, the Perfection Certificate and each other
applicable Loan Document.

(b) Corporate Documents. The Administrative Agent shall have received:

(i) a certificate of the Secretary or Assistant Secretary of each Loan Party
dated the Closing Date and certifying (A) that attached thereto is a true and
complete copy of the certificate or articles of incorporation or other
constitutive documents, including all amendments thereto certified as of a
recent date by the Secretary of State of the state of its organization, (B) that
attached thereto is a true and complete copy of the by-laws of such Loan Party
as in effect on the Closing Date and at all times since a date prior to the date
of the resolutions described in clause (C) below, (C) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Directors of
such Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which such Person is a party and, in the case of Borrower, the
borrowings hereunder, and that such resolutions have not been modified,

 

83



--------------------------------------------------------------------------------

rescinded or amended and are in full force and effect, (D) as to the incumbency
and specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party (together
with a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate in
this clause (i));

(ii) a certificate as to the good standing of each Loan Party as of a recent
date, from the Secretary of State of its state of organization; and

(iii) such other documents as the Lenders, the Issuing Bank or the
Administrative Agent may reasonably request.

(c) Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by the Chief Executive Officer,
the President or the Chief Financial Officer of Borrower, confirming compliance
with the conditions precedent set forth in Section 4.01 and paragraphs (b) and
(c) of Section 4.02.

(d) Financings and Other Transactions, Etc.

(i) The Refinancing shall have been consummated in full to the satisfaction of
the Lenders with all liens in favor of the existing lenders being
unconditionally released; the Administrative Agent shall have received a
“pay-off” letter with respect to all debt being refinanced in the Refinancing;
the Administrative Agent shall have received from any Person holding any Lien
securing any such debt, such UCC termination statements, mortgage releases,
releases of assignments of leases and rents and other instruments, in each case
in proper form for recording, as the Administrative Agent shall have reasonably
requested to release and terminate of record the Liens securing such debt.

(ii) The Lenders shall be reasonably satisfied with the capitalization, the
terms and conditions of any equity, indemnity, employment or other arrangements
entered into in connection with the Transactions and the corporate, legal, tax,
management or other organizational structure of the Companies.

(e) Financial Statements; Balance Sheet; Projections. The Lenders shall have
received and shall be satisfied with the form and substance of the financial
statements described in Section 3.04 and with the forecasts of the Borrowing
Base and the financial performance of Holdings, Borrower and their respective
Subsidiaries.

(f) Indebtedness and Minority Interests. After giving effect to the Transactions
and the other transactions contemplated hereby, no Company shall have
outstanding any Indebtedness for borrowed money, preferred stock or minority
interests other than (i) the Loans and extensions of credit hereunder, (ii) the
Senior Notes, (iii) Indebtedness owed to Borrower or any Guarantor and
(iv) minority interests in Holdings owned by the Permitted Holders.

(g) Opinions of Counsel. The Administrative Agent shall have received, on behalf
of itself, the other Agents, the Arranger, the Lenders and the Issuing Bank, a
favorable written opinion of (i) Jones Day, special counsel for the Loan
Parties,

 

84



--------------------------------------------------------------------------------

substantially to the effect set forth in Exhibit K-1, and (ii) each local
counsel listed on Schedule 4.01(g), substantially to the effect set forth in
Exhibit K-2, in each case (A) dated the Closing Date, (B) addressed to the
Agents, the Issuing Bank and the Lenders and (C) covering such other matters
relating to the Loan Documents and the Transactions as the Administrative Agent
shall reasonably request.

(h) Other Reports. (i) The Lenders shall have received all reports and opinions
of appraisers, consultants or other advisors retained by the Agents to review
the business, operation or condition of Holdings and the other Companies giving
effect to the Transactions, and shall be satisfied with such reports and
opinions.

(i) The Administrative Agent shall have received a solvency certificate in the
form of Exhibit M, dated the Closing Date and signed by a Financial Officer of
Holdings.

(i) Requirements of Law. The Lenders shall be satisfied that the Transactions
shall be in compliance with all material Requirements of Law, including without
limitation Regulations T, U and X of the Board. To the extent requested, the
Lenders shall have received satisfactory evidence of compliance in all material
respects with all applicable material Requirements of Law, including all
applicable environmental laws and regulations.

(j) Consents. The Lenders shall be satisfied that all consents and approvals
required from Governmental Authorities and third parties, to the extent
necessary to enable Borrower to accurately make the representations and
warranties set forth in Section 3.03 as of the Closing Date, shall have been
obtained and be in full force and effect, and there shall be no governmental or
judicial action, actual or threatened, that has or would have, singly or in the
aggregate, a reasonable likelihood of, in any material respect, restraining,
preventing or imposing burdensome conditions on the Transactions or the other
transactions contemplated hereby.

(k) Litigation. There shall be no litigation, public or private, or
administrative proceedings, governmental investigation or other legal or
regulatory developments, actual or threatened, that, singly or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, or could
materially and adversely affect the ability of Holdings, Borrower and the
Subsidiaries to fully and timely perform their respective obligations under the
Transaction Documents, or the ability of the parties to consummate the
financings contemplated hereby or the other Transactions.

(l) Sources and Uses. No Revolving Loan shall be requested on the Closing Date.

(m) Fees. The Arranger, Collateral Agent and Administrative Agent shall have
received all Fees and other amounts due and payable on or prior to the Closing
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses (including the reasonable legal fees and expenses of
Latham & Watkins, LLP, special counsel to the Agents, and the reasonable fees
and expenses of any local counsel,

 

85



--------------------------------------------------------------------------------

appraisers, consultants and other advisors) required to be reimbursed or paid by
Borrower hereunder or under any other Loan Document.

(n) Personal Property Requirements. The Collateral Agent shall have received:

(i) all certificates, agreements or instruments representing or evidencing the
Initial Pledged Interests, the Initial Pledged Shares and Intercompany Notes
(each as defined in the Security Agreement) accompanied by instruments of
transfer and stock powers endorsed in blank shall have been delivered to the
Collateral Agent;

(ii) all other certificates or instruments necessary to perfect on the Closing
Date the Collateral Agent’s security interest in all Chattel Paper and all
Instruments of each Loan Party (as each such term is defined in the Security
Agreement and to the extent required by Article III of the Security Agreement);

(iii) UCC financing statements in appropriate form for filing under the UCC,
filings with the United States Patent and Trademark Office and such other
documents under applicable Requirements of Law in each jurisdiction as may be
necessary or appropriate or, in the opinion of the Collateral Agent, desirable
to perfect the Liens created, or purported to be created, by the Security
Documents;

(iv) certified copies of UCC, tax and judgment lien searches, bankruptcy and
pending lawsuit searches or equivalent reports or searches, each of a recent
date listing all effective financing statements, lien notices or comparable
documents that name any Loan Party as debtor and that are filed in those state
and county jurisdictions in which any Real Property owned by such Loan Party is
located and the state and county jurisdictions in which any Loan Party is
organized or maintains its principal place of business and such other searches
that the Collateral Agent deems necessary or appropriate, none of which encumber
the Collateral covered or intended to be covered by the Security Documents
(other than those relating to Liens acceptable to the Collateral Agent); and

(v) evidence acceptable to the Collateral Agent of payment by the Loan Parties
of all applicable recording taxes, fees, charges, costs and expenses required
for the recording of the Security Documents.

(o) Mortgaged Real Property.

(i) a Mortgage encumbering each Mortgaged Real Property in favor of Collateral
Agent, for the benefit of the Secured Parties, duly executed and acknowledged by
each Loan Party that is the owner of or holder of any interest in such Mortgaged
Real Property, and otherwise in form for recording or filing, as applicable, in
the recording office of each county where each such Mortgaged Real Property is
situated, together with such certificates, affidavits, questionnaires or returns
as shall be required in connection with the recording or filing thereof to
create a mortgage lien under applicable law, and financing statements relating
to the fixtures located on such Mortgage Property, all of which shall be in form
and substance reasonably satisfactory to Collateral Agent,

 

86



--------------------------------------------------------------------------------

and any other instruments necessary to grant a mortgage lien under the laws of
any applicable jurisdiction;

(ii) such consents, approvals, amendments, supplements, tenant subordination
agreements (to the extent reasonably obtainable) or other instruments as shall
reasonably be deemed necessary by the Collateral Agent in order for the owner or
holder of the fee or leasehold interest constituting such Mortgaged Real
Property to grant the Lien contemplated by the Mortgage with respect to such
Mortgaged Real Property; provided, however, no subordination agreements shall be
required with respect to the Existing Leases;

(iii) evidence reasonably acceptable to the Collateral Agent of payment by
Borrower of any mortgage recording taxes, fees, charges, costs and expenses
required for the recording of the Mortgages referred to subparagraph (i) above;

(iv) with respect to each Real Property owned by any of the Companies or
Mortgaged Real Property, copies of all Leases in which Borrower or any
Subsidiary holds the lessor’s interest or other agreements relating to
possessory interests, if any;

(v) Borrower and each Subsidiary shall have made all notification, registrations
and filings, to the extent required by, and in accordance with, all Governmental
Real Property Disclosure Requirements applicable to such Mortgaged Real
Property; and

(vi) casualty and property insurance reasonably acceptable to the Collateral
Agent.

(p) Insurance. The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by
Section 5.04 and the applicable provisions of the Security Documents, each of
which shall be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable endorsement and to name the Collateral Agent as
additional insured, in form and substance satisfactory to the Administrative
Agent.

(q) Initial Borrowing Base Certificate. The Collateral Agent and the
Administrative Agent shall have received a Borrowing Base Certificate, dated as
of the Closing Date (with respect to the Borrowing Base as of February 18,
2006).

(r) USA Patriot Act. The Lenders shall have received, sufficiently in advance of
the Closing Date, all documentation and other information that may be required
by the Lenders in order to enable compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the United
States PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) including the information described in Section 11.15.

 

87



--------------------------------------------------------------------------------

SECTION 4.02 Conditions to All Credit Extensions. The obligation of each Lender
and each Issuing Bank to make any Credit Extension (including the initial Credit
Extension) shall be subject to, and to the satisfaction of, each of the
conditions precedent set forth below.

(a) Notice. The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance, amendment, extension or renewal of such Letter of Credit as required
by Section 2.18(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a notice
requesting such Swingline Loan as required by Section 2.17(b).

(b) No Default. No Default shall have occurred and be continuing on such date or
after giving effect to the Credit Extension requested to be made on such date.

(c) Representations and Warranties. Each of the representations and warranties
made by any Loan Party set forth in Article III hereof or in any other Loan
Document shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects subject to such
qualification) on and as of the date of such Credit Extension with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

Each of the delivery of a Borrowing Request or notice requesting the issuance,
amendment, extension or renewal of a Letter of Credit and the acceptance by the
Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by Borrower and each other Loan Party that on the
date of such Credit Extension (both immediately before and after giving effect
to such Credit Extension and the application of the proceeds thereof) the
conditions contained in this Section 4.02 have been satisfied.

ARTICLE V.

AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired or been fully cash
collateralized and all amounts drawn thereunder have been reimbursed in full,
unless the Required Lenders shall otherwise consent in writing, each Loan Party
will, and will cause each of its Subsidiaries to:

SECTION 5.01 Financial Statements, Reports, etc. In the case of Holdings and
Borrower, furnish to the Administrative Agent and each Lender:

(a) Annual Reports. Within 90 days after the end of each fiscal year, (i) the
consolidated balance sheet of Holdings as of the end of such fiscal year and
related consolidated statements of income, cash flows and stockholders’ equity
for such fiscal year, and notes thereto (including a note with a consolidating
balance sheet and

 

88



--------------------------------------------------------------------------------

statements of income and cash flows separating out the results of Borrower, each
Subsidiary Guarantor and the aggregate results of all Subsidiaries), accompanied
by an opinion of Ernst & Young LLP or other independent public accountants of
recognized national standing satisfactory to the Administrative Agent or one of
the “Big 3” accounting firms (which opinion shall not be qualified as to scope
or contain any going concern or other qualification), stating that such
financial statements fairly present, in all material respects, the consolidated
financial condition, results of operations, cash flows and changes in
stockholders’ equity of the Consolidated Companies as of the end of and for such
fiscal year in accordance with GAAP consistently applied, (ii) a management
report in a form reasonably satisfactory to the Administrative Agent setting
forth, on a consolidating basis, the financial condition, results of operations
and cash flows of the Consolidated Companies (on a consolidated basis) as of the
end of and for such fiscal year, as compared to the Consolidated Companies’
financial condition, results of operations and cash flows as of the end of and
for the previous fiscal year and its budgeted results of operations and cash
flows, and (iii) a management’s discussion and analysis of the financial
condition and results of operations for such fiscal year, as compared to the
previous fiscal year;

(b) Quarterly Reports. Within 45 days after the end of each of the first three
fiscal quarters of each fiscal year, (i) the consolidated balance sheet of
Holdings as of the end of such fiscal quarter and related consolidated
statements of income and cash flows for such fiscal quarter and for the then
elapsed portion of the fiscal year, in comparative form with the consolidated
statements of income and cash flows for the comparable periods in the previous
fiscal year, and notes thereto, accompanied by a certificate of a Financial
Officer stating that such financial statements fairly present, in all material
respects, the consolidated financial condition, results of operations and cash
flows of the Consolidated Companies as of the date and for the periods specified
in accordance with GAAP consistently applied, and on a basis consistent with
audited financial statements referred to in paragraph (a) of this Section 5.01,
subject to normal year-end audit adjustments, (ii) a management report in a form
reasonably satisfactory to the Administrative Agent setting forth the financial
condition, results of operations and cash flows of the Consolidated Companies
(on a consolidated basis) as of the end of and for such fiscal quarter and for
the then elapsed portion of the fiscal year, as compared to the Consolidated
Companies’ financial condition, results of operations and cash flows as of the
end of such fiscal quarter and for the comparable periods in the previous fiscal
year and its budgeted results of operations and cash flows, and (iii) a
management’s discussion and analysis of the financial condition and results of
operations for such fiscal quarter and the then elapsed portion of the fiscal
year, as compared to the comparable periods in the previous fiscal year;

(c) Monthly Reports. Within 30 days after the end of the first two months of
each fiscal quarter, the consolidated statements of income and cash flows of
Holdings for such month and for the then elapsed portion of the fiscal year, in
comparative form with the consolidated statements of income and cash flows for
the comparable periods in the previous fiscal year, accompanied by a certificate
of a Financial Officer stating that such financial statements fairly present, in
all material respects, the consolidated results of operations and cash flows of
the Consolidated Companies as of the date and for the

 

89



--------------------------------------------------------------------------------

periods specified in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments;

(d) Financial Officer’s Certificate. (i) Concurrently with any delivery of
financial statements under paragraphs (a), (b) or (c) above, a certificate of a
Financial Officer certifying that to such Financial Officer’s knowledge after
due inquiry no Default has occurred or, if such a Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto; (ii) concurrently with any delivery
of financial statements under sub-paragraph (a) above, a certificate of a
Financial Officer of the Borrower setting forth the calculation of Capital
Expenditures for the prior fiscal year; and (iii) in the case of paragraph
(a) above, a report of the accounting firm opining on or certifying such
financial statements stating that in the course of its regular audit of the
financial statements of Holdings and its Subsidiaries, which audit was conducted
in accordance with GAAP, such accounting firm obtained no knowledge that any
Default has occurred or, if in the opinion of such accounting firm such a
Default has occurred, specifying the nature and extent thereof (which report and
the statements contained therein may be limited in form, scope and substance to
the extent expressly required by accounting rules or guidelines of general
application in effect from time to time and to the extent delivery of any such
report is permitted pursuant to such rules or guidelines);

(e) Financial Officer’s Certificate Regarding Collateral. Concurrently with any
delivery of financial statements under paragraph (c) above, a certificate of a
Financial Officer of the Borrower, (i) setting forth the information required
pursuant to the Perfection Certificate Supplement or confirming that there has
been no change in such information since the date of the most recently delivered
Perfection Certificate or Perfection Certificate Supplement and (ii) certifying
that all UCC Financing Statements (including fixture filings, as applicable) or
other appropriate filings, recordings or registrations, including all refilings,
rerecordings and reregistrations, containing a description of the Collateral
have been filed of record in each governmental, municipal or other appropriate
office in each jurisdiction identified pursuant to clause (i) above to the
extent necessary to protect and perfect the security interests and Liens under
the Security Documents for a period of not less than 8 months after the date of
such certificate (except as permitted hereby or otherwise noted therein with
respect to any continuation statements to be filed within such period);

(f) Public Reports. Promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
any Company with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed to holders of its Indebtedness
pursuant to the terms of the documentation governing such Indebtedness (or any
trustee, agent or other representative therefor), as the case may be;

(g) Management Letters. Promptly after the receipt thereof by any Company, a
copy of any final “management letter” received by any such Person from its
certified public accountants and the management’s responses thereto;

 

90



--------------------------------------------------------------------------------

(h) Budgets. On or prior to the first day of each fiscal year of Holdings, a
budget in form reasonably satisfactory to the Administrative Agent (including
budgeted statements of income by each of Holdings’ business units and sources
and uses of cash and balance sheets and Borrowing Base levels and credit
utilization) prepared by Holdings for (i) each fiscal month of the current or
subsequent, as applicable, fiscal year prepared in detail and (ii) each of the
three years immediately following such current or subsequent, as applicable,
fiscal year prepared in summary form, in each case, of Holdings and its
Subsidiaries, with appropriate presentation and discussion of the principal
assumptions upon which such budgets are based, accompanied by the statement of a
Financial Officer of Holdings to the effect that the budget of Holdings is a
reasonable estimate for the period covered thereby;

(i) Annual Meetings with Lenders. Within 120 days after the close of each fiscal
year of Holdings, Holdings and Borrower shall, at the request of the
Administrative Agent or Required Lenders, hold a meeting (at a mutually
agreeable location and time) with all Lenders who choose to attend such meeting
at which meeting shall be reviewed the financial results of the previous fiscal
year and the financial condition of the Companies and the budgets presented for
the current fiscal year of the Companies;

(j) Consolidated Fixed Charge Coverage Ratio. On or before January 25th of each
year (the “Initial Compliance Date “), (A) a certificate of a Financial Officer
of the Borrower setting forth the estimate (subject to completion of the
Borrower’s quarterly SAS 100 review) of Available Cash as of December 31st of
the prior calendar year (the “Available Cash Test Date”) and, (B) if the
Available Cash as of the Available Cash Test Date is less than $50,000,000, a
preliminary Compliance Certificate setting forth the estimated calculation
(subject to completion of the Borrower’s quarterly SAS 100 review) of the
Consolidated Fixed Charge Coverage Ratio as of the end of the Test Period ending
closest to the Available Cash Test Date, provided, however, that if a Compliance
Certificate is required to be delivered pursuant to clause (B) above, the
Borrower must furnish to the Administrative Agent, within 45 days after the end
of the fiscal quarter of the Borrower ending closest to such Available Cash Test
Date (the “Final Compliance Date”), a Compliance Certificate setting forth the
final calculation of the Consolidated Fixed Charge Coverage Ratio.
Notwithstanding the foregoing, if a Compliance Certificate is required to be
delivered on the Initial Compliance Date pursuant to clause (B) above, the
Borrower shall not be permitted to borrow Loans (or request the issuance of
Letters of Credit) and the Lenders shall not make Loans to the Borrower (and the
Issuing Bank shall not issue Letters of Credit) at any time from the Initial
Compliance Date until the Final Compliance Date;

(k) Pear Yield Report. On December 1st and January 1st of each year, a
certificate of a Financial Officer of the Borrower setting forth the yield of
pears as well as the percentage of such yield constituting gift pears as of such
date, in comparable form with the pear yield on the same date in the prior
fiscal year; and

(l) Other Information. Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any
Company, or

 

91



--------------------------------------------------------------------------------

compliance with the terms of any Loan Document, as the Administrative Agent or
any Lender may reasonably request.

SECTION 5.02 Litigation and Other Notices. Furnish to the Administrative Agent
and each Lender prompt written notice of the following:

(a) the occurrence of any Default, specifying the nature and extent thereof and
the corrective action (if any) taken or proposed to be taken with respect
thereto;

(b) the filing or commencement of, or any overt threat or written notice of
intention of any Person to file or commence, any action, suit or proceeding,
whether at law or in equity by or before any Governmental Authority, (i) against
any Company or any Affiliate thereof that could reasonably be expected to result
in a Material Adverse Effect or (ii) with respect to any Loan Document;

(c) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect;

(d) the occurrence of a Casualty Event with respect to any of the Collateral
having a value in excess of $250,000 and will ensure that the Net Cash Proceeds
of any such event (whether in the form of insurance proceeds, condemnation
awards or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Security Documents;

(e) (i) the incurrence of any material Lien (other than Permitted Liens) on, or
claim asserted against any of the Collateral or (ii) the occurrence of any other
event which could materially adversely affect the value of a material portion of
the Collateral;

(f) any threatened indictment by any Governmental Authority of any Loan Party,
as to which any Loan Party receives knowledge or notice, under any criminal or
civil proceedings against any Loan Party pursuant to which statute or
proceedings the penalties or remedies sought or available include forfeiture of
(i) any of the Collateral having a value in excess of $250,000 or (ii) any other
Property of any Loan Party which is necessary or material to the conduct of its
business; and

(g) any lien pursuant to the FSA or similar state statute.

SECTION 5.03 Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except as otherwise expressly permitted under Section 6.05 or,
in the case of any Subsidiary, where the failure to perform such obligations,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(a) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain and operate such business in
substantially the manner in which it is presently conducted and operated; comply
with all applicable Requirements of Law (including any

 

92



--------------------------------------------------------------------------------

and all zoning, building, Environmental Law, ordinance, code or approval or any
building permits or any restrictions of record or agreements affecting the Real
Property) and decrees and orders of any Governmental Authority, whether now in
effect or hereafter enacted, except in each case where the failure to comply,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect; pay and perform its obligations under all Leases and
Transaction Documents except as would not reasonably be expected to have a
Material Adverse Effect; and at all times maintain and preserve all Property
material to the conduct of such business and keep such Property in good repair,
working order and condition and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto necessary in order that the business carried on in connection therewith
may be properly conducted at all times; provided, that nothing in this
Section 5.03(b) shall prevent (i) sales of assets, consolidations or mergers by
or involving any Company in accordance with Section 6.05; (ii) the withdrawal by
any Company of its qualification as a foreign corporation in any jurisdiction
where such withdrawal, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect; or (iii) the abandonment or
other disposition by any Company of any rights, permits, franchises,
authorizations, licenses, trademarks, tradenames, copyrights or patents that
such Person reasonably determines are not useful in any material respect to its
business.

SECTION 5.04 Insurance. (a) Keep its insurable Property adequately insured at
all times by financially sound and reputable insurers (provided, that no Loan
Party shall be deemed to breach this provision if, after its insurer becomes
unsound or irreputable, such Loan Party promptly and diligently obtains adequate
insurance from an alternative carrier); maintain such other insurance, to such
extent and against such risks, including fire and other risks insured against by
extended coverage, as is customary with companies in the same or similar
businesses operating in the same or similar locations, including public
liability insurance against claims for personal injury or death or Property
damage occurring upon, in, about or in connection with the use of any Property
owned, occupied or controlled by it; and maintain such other insurance as may be
required by law; and, with respect to the Collateral, otherwise maintain all
insurance coverage required under each applicable Security Document, such
policies to be in such form and amounts and having such coverage as may be
reasonably satisfactory to the Administrative Agent and the Collateral Agent, it
being agreed that the levels of insurance in place on the Closing Date, absent a
material change in the Property of the Loan Parties, shall be satisfactory to
the Administrative Agent and the Collateral Agent so long as appropriate steps
are taken to assure that such insurance coverage is also obtained for any future
Subsidiaries.

(a) All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days after receipt by the Collateral Agent of written notice
thereof, (ii) name the Collateral Agent as mortgagee (in the case of Property
insurance) or additional insured (in the case of liability insurance) or loss
payee (in the case of casualty insurance), as applicable, (iii) if reasonably
requested by the Collateral Agent, include a breach of warranty clause and
(iv) be reasonably satisfactory in all other respects to the Collateral Agent.

 

93



--------------------------------------------------------------------------------

(b) Notify the Administrative Agent and the Collateral Agent immediately
whenever any separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained under this Section 5.04 is taken out
by any Company; and promptly deliver to the Administrative Agent and the
Collateral Agent a duplicate original copy of such policy or policies.

(c) Obtain flood insurance in such total amount as the Administrative Agent or
the Required Lenders may from time to time reasonably require, if at any time
the area in which any improvements located on any real Property covered by a
Mortgage is designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
and otherwise comply with the National Flood Insurance Program as set forth in
the Flood Disaster Protection Act of 1975, as amended from time to time.

(d) Deliver to the Administrative Agent and the Collateral Agent and the Lenders
a report of a reputable insurance broker with respect to such insurance and such
supplemental reports with respect thereto as the Administrative Agent or the
Collateral Agent may from time to time reasonably request.

SECTION 5.05 Obligations and Taxes. (a) Pay its Indebtedness and other
obligations promptly and in accordance with their terms and pay and discharge
promptly when due all Taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its Property,
before the same shall become delinquent or in default, as well as all lawful
claims for labor, materials and supplies or otherwise that, if unpaid, might
give rise to a Lien other than a Permitted Lien upon such properties or any part
thereof; provided, that such payment and discharge shall not be required with
respect to any such Tax, assessment, charge, levy or claim so long as the
validity or amount thereof shall be contested in good faith by appropriate
proceedings and the applicable Company shall have set aside on its books
adequate reserves with respect thereto in accordance with GAAP and such contest
operates to suspend collection of the contested obligation, Tax, assessment or
charge and enforcement of a Lien other than a Permitted Lien and, in the case of
Collateral, the applicable Company shall have otherwise complied with the
Contested Collateral Lien Conditions.

(a) Timely and correctly file all material Tax Returns required to be filed by
it.

SECTION 5.06 Employee Benefits. (a) With respect to each Plan maintained by a
Company, comply in all material respects with the applicable provisions of ERISA
and the Code and (b) furnish to the Administrative Agent (x) as soon as possible
after, and in any event within 10 days after any Responsible Officer of the
Companies or their ERISA Affiliates or any ERISA Affiliate knows or has reason
to know that, any ERISA Event has occurred that, alone or together with any
other ERISA Event could reasonably be expected to result in liability of the
Companies or their ERISA Affiliates in an aggregate amount exceeding $500,000 or
the imposition of a Lien, a statement of a Financial Officer of Holdings setting
forth details as to such ERISA Event and the action, if any, that the Companies
propose to take with respect thereto, and (y) copies of: (i) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by any
Company or any ERISA Affiliate with the Internal Revenue Service with respect to
each Plan; (ii) the most recent actuarial valuation report for each Plan;

 

94



--------------------------------------------------------------------------------

(iii) all notices received by any Company or any ERISA Affiliate from a
Multiemployer Plan sponsor or any governmental agency concerning an ERISA Event;
and (iv) such other documents or governmental reports or filings relating to any
Plan (or employee benefit plan sponsored or contributed to by any Company) as
the Administrative Agent shall reasonably request.

SECTION 5.07 Maintaining Records; Access to Properties and Inspections. Keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law are made of all dealings and
transactions in relation to its business and activities. Keep proper records of
intercompany accounts with full, true and correct entries reflecting all
payments received and paid (including, without limitation, funds received by
Borrower from swept deposit accounts of the other Companies). Each Company will
permit any representatives designated by the Administrative Agent or any Lender
to visit and inspect the financial records and the Property of such Company at
reasonable times and as often as reasonably requested and to make extracts from
and copies of such financial records, and permit any representatives designated
by the Administrative Agent or any Lender to discuss the affairs, finances and
condition of any Company with the officers thereof and independent accountants
therefor (in the presence of a Responsible Officer).

SECTION 5.08 Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes set forth in Section 3.11.

SECTION 5.09 Compliance with Environmental Laws; Environmental Reports. (a)
Comply, and cause all lessees and other Persons occupying Real Property owned,
operated or leased by any Company to comply, in all material respects with all
Environmental Laws and Environmental Permits applicable to its operations and
Real Property; obtain and renew all material Environmental Permits applicable to
its operations and Real Property; without limiting the foregoing, the Borrower
shall, at its sole cost and expense, upon receipt of any notification or
otherwise obtaining knowledge of a Release or other event that has a reasonable
likelihood of the Borrower or the Companies incurring Environmental Liabilities
in excess of $250,000 (i) conduct or pay for consultants to conduct tests or
assessments of environmental conditions and take any Response required by any
Governmental Authority or as is otherwise necessary to comply with any
applicable Environmental Law or (ii) ensure that the appropriate responsible
party takes the actions specified in clause (i) above.

(a) If a Default caused by reason of a breach of Section 3.17 or 5.09(a) shall
have occurred and be continuing for more than 20 days without the Companies
commencing activities reasonably likely to cure such Default, at the written
request of the Required Lenders through the Administrative Agent, provide to the
Lenders within 45 days after such request, at the expense of Borrower, an
environmental assessment report regarding the matters which are the subject of
such default, including where appropriate, any soil and/or groundwater sampling,
prepared by an environmental consulting firm and in the form and substance
reasonably acceptable to the Administrative Agent and indicating the presence or
absence of Hazardous Materials and the estimated cost of any compliance or
Response to address them.

 

95



--------------------------------------------------------------------------------

SECTION 5.10 Real Property. No later than May 15, 2006, deliver or cause to be
delivered to the Collateral Agent with respect to each Mortgaged Real Property
the following:

(i) a policy (or commitment to issue a policy) of title insurance insuring (or
committing to insure) the Lien of such Mortgage as a valid first mortgage Lien
on the Mortgaged Real Property and fixtures described therein in the amount set
forth on Schedule 4.01(o)(iii) hereto with respect to such Mortgaged Real
Property which policies (or commitments) (each, a “Title Policy”) shall (A) be
issued by the Title Company, (B) include such reinsurance arrangements (with
provisions for direct access, if necessary) as shall be reasonably acceptable to
the Collateral Agent, (C) contain a “tie-in” or “cluster” endorsement (if
available under applicable law) (i.e., policies which insure against losses
regardless of location or allocated value of the insured Property up to a stated
maximum coverage amount), (D) have been supplemented by such endorsements (or
where such endorsements are not available, opinions of special counsel,
architects or other professionals reasonably acceptable to the Collateral Agent
to the extent that such opinions can be obtained at a cost which is reasonable
with respect to the value of the Mortgaged Real Property subject to such
Mortgage) as shall be reasonably requested (in light of the value of the
Mortgaged Real Property to be insured by such Title Policy) by the Collateral
Agent (including, without limitation, endorsements on matters relating to usury,
first loss, last Dollar, zoning, contiguity, revolving credit, doing business,
non-imputation, public road access, survey, variable rate, environmental lien
and so-called comprehensive coverage over covenants and restrictions), and
(E) contain no exceptions to title other than Permitted Liens;

(ii) such affidavits, certificates, information (including financial data) and
instruments of indemnification (including, without limitation, a so-called “gap”
indemnification) as shall be required to induce the Title Company to issue the
Title Policies (or commitments) and endorsements contemplated in subparagraph
(iii) above;

(iii) evidence reasonably acceptable to the Collateral Agent of payment by
Borrower of all Title Policy premiums, search and examination charges, and
related charges, costs and expenses required for the issuance of the Title
Policies referred to subparagraph (i) above; and

(iv) upon Collateral Agent’s reasonable request, an environmental report
reasonably acceptable to the Collateral Agent.

SECTION 5.11 Additional Collateral; Additional Guarantors. (a) Subject to this
Section 5.11, with respect to any Property acquired after the Closing Date by
Borrower or any other Loan Party that is intended to be encumbered by the Lien
created by any of the Security Documents but is not so subject (but, in any
event, excluding any Property described in paragraph (b) of this subsection)
promptly (and in any event within 30 days after the acquisition thereof):
(i) execute and deliver to the Administrative Agent and the Collateral Agent
such amendments or supplements to the relevant Security Documents or such other
documents as the Administrative Agent or the Collateral Agent shall deem
necessary or advisable to grant to the Collateral Agent, for its benefit and for
the benefit of the other Secured Parties, a Lien on such Property encumbered by
no Liens other than Permitted Liens, and (ii) take all actions necessary to
cause such Lien to be duly perfected to the extent required by such Security
Document in accordance with all applicable Requirements of Law, including,
without limitation, the filing of financing statements in such jurisdictions as
may be reasonably requested by the Administrative Agent. Borrower shall
otherwise take such actions and execute and/or deliver to the Collateral Agent
such documents as the Administrative Agent or the Collateral Agent shall require
to

 

96



--------------------------------------------------------------------------------

confirm the validity, perfection and priority of the Lien of the Security
Documents against such after-acquired properties or assets.

(a) With respect to any Person that is or becomes a Wholly Owned Subsidiary
(other than any Foreign Subsidiary) promptly (and in any event within 30 days
after such Person becomes a Subsidiary) (i) deliver to the Collateral Agent the
certificates, if any, representing the Equity Interests of such Subsidiary
(provided, that with respect to any Foreign Subsidiary of Borrower or a
Subsidiary, in no event shall more than 65% of the Equity Interests of such
Foreign Subsidiary be encumbered by any Lien or pledged under any Security
Document), together with undated stock powers or other appropriate instruments
of transfer executed and delivered in blank by a duly authorized officer of such
Subsidiary’s parent, as the case may be, and all intercompany notes owing from
such Subsidiary to any Loan Party together with instruments of transfer executed
and delivered in blank by a duly authorized officer of such Subsidiary, and
(ii) cause such new Subsidiary (other than any Foreign Subsidiary) (A) to
execute a Joinder Agreement or such comparable documentation and a joinder
agreement to the Security Agreement in the form annexed thereto which is in form
and substance reasonably satisfactory to the Administrative Agent, and (B) to
take all actions necessary or advisable in the opinion of the Administrative
Agent or the Collateral Agent to cause the Lien created by the Security
Agreement to be duly perfected to the extent required by such agreement in
accordance with all applicable Requirements of Law, including, without
limitation, the filing of financing statements in such jurisdictions as may be
reasonably requested by the Administrative Agent or the Collateral Agent. The
inclusion in the Borrowing Base of the assets of any domestic Wholly Owned
Subsidiary shall also be subject to the Collateral Agent’s receipt and approval,
in its reasonable credit judgment, of (i) a collateral audit and Inventory
Appraisal and (ii) all UCC search results necessary to confirm the Collateral
Agent’s Lien on all such Subsidiary Guarantor’s personal Property, encumbered by
no Liens other than Permitted Liens and having the priority required hereunder
for Collateral of such type included in the Borrowing Base.

(b) Each Loan Party will grant to the Collateral Agent, within 60 days of the
acquisition thereof, a security interest in and Mortgage on each owned Real
Property of such Loan Party as is acquired by such Loan Party after the Closing
Date and that, together with any improvements thereon, individually has a fair
market value of at least $1.0 million, as additional security for the
Obligations (unless the subject Property is already mortgaged to a third party
to the extent permitted by Section 6.02). Such Mortgages shall be granted
pursuant to documentation reasonably satisfactory in form and substance to the
Administrative Agent and the Collateral Agent and shall constitute valid and
enforceable perfected Liens subject only to Permitted Liens and such other Liens
as are reasonably acceptable to the Collateral Agent. The Mortgages or
instruments related thereto shall be duly recorded or filed in such manner and
in such places as are required by law to establish, perfect, preserve and
protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Mortgages and all taxes, fees and other charges payable in
connection therewith shall be paid in full. Such Loan Party shall otherwise take
such actions and execute and/or deliver to the Collateral Agent such documents
as the Administrative Agent or the Collateral Agent shall reasonably require to
confirm the validity, perfection and priority of the Lien of any new Mortgage

 

97



--------------------------------------------------------------------------------

against such after-acquired Real Property (including, without limitation, a
Title Policy, a Survey and local counsel opinion (in each case, as reasonably
requested by the Administrative Agent or the Collateral Agent and in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent) in respect of such Mortgage).

SECTION 5.12 Security Interests; Further Assurances. Promptly, upon the
reasonable request of the Administrative Agent, the Collateral Agent or any
Lender, at Borrower’s expense, execute, acknowledge and deliver, or cause the
execution, acknowledgment and delivery of, and thereafter register, file or
record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Security Documents or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary or desirable for the continued validity,
perfection and priority of the Liens on the Collateral covered thereby superior
to and prior to the rights of all third Persons other than the holders of
Permitted Liens and encumbered by no other Liens except as permitted by the
applicable Security Document. Deliver or cause to be delivered to the
Administrative Agent and the Collateral Agent from time to time such other
documentation, consents, authorizations, approvals and orders in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent as the Administrative Agent and the Collateral Agent shall reasonably deem
necessary to perfect or maintain the Liens on the Collateral pursuant to the
Security Documents. Upon the exercise by the Administrative Agent, the
Collateral Agent or the Lenders of any power, right, privilege or remedy
pursuant to any Loan Document which requires any consent, approval,
registration, qualification or authorization of any Governmental Authority
execute and deliver all applications, certifications, instruments and other
documents and papers that the Administrative Agent, the Collateral Agent or the
Lenders may be so required to obtain. If the Administrative Agent, the
Collateral Agent or the Required Lenders determine that they are required by law
or regulation to have appraisals prepared in respect of the Real Property of any
Loan Party constituting Collateral, Borrower shall provide to the Administrative
Agent and Collateral Agent appraisals that satisfy the applicable requirements
of the Real Estate Appraisal Reform Amendments of FIRREA and are otherwise in
form and substance satisfactory to the Administrative Agent and the Collateral
Agent.

SECTION 5.13 Information Regarding Collateral. Furnish to the Administrative
Agent and the Collateral Agent 30 days prior written notice (in the form of an
officer’s certificate), clearly describing any changes (i) in any Loan Party’s
corporate name or in any trade name used to identify it in the conduct of its
business or in the ownership of its properties, (ii) in the location of any Loan
Party’s chief executive office, its principal place of business or any office in
which it maintains books or records relating to Collateral owned by it
(including the establishment of any such new office), (iii) in any Loan Party’s
identity or corporate structure, (iv) in any Loan Party’s Federal Taxpayer
Identification Number or (v) in any Loan Party’s jurisdiction of organization.
Borrower agrees not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the UCC or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral. Borrower agrees to provide to the Collateral Agent such other
information in connection with such changes as the Collateral Agent may
reasonably request.

 

98



--------------------------------------------------------------------------------

SECTION 5.14 Post-Closing Collateral Matters. Execute and deliver the documents
and complete the tasks set forth on Schedule 5.14, in each case within the time
limits specified on such schedule as such time limits may be extended in the
reasonable judgment of the Administrative Agent.

SECTION 5.15 Borrowing Base-Related Reports. The Borrower shall deliver or cause
to be delivered (at the expense of the Borrower) to the Collateral Agent and the
Administrative Agent the following:

(a) (i) during the months of January through and including September in each
calendar year, in no event less frequently than 20 days after the end of each
month for the month most recently ended, and (ii) at all other times, no event
less frequently than 3 days after the end of each week for the week most
recently ended (with the end of the week being each Saturday), a Borrowing Base
Certificate from the Borrower accompanied by such supporting detail and
documentation as shall be requested by the Collateral Agent in its reasonable
credit judgment, which Borrowing Base Certificate shall be accompanied by the
Borrower’s calculation of the marked-to-market exposure of Holdings and its
Subsidiaries under any Hedging Agreements to which any of them is a party;

(b) upon request by the Collateral Agent, and in no event less frequently than
20 days after the end of (i) each month, a monthly trial balance showing future
Accounts outstanding aged from due date as follows: 1 to 30 days, 31 to 60 days,
61 to 90 days and 91 days or more, accompanied by a comparison to the prior
month’s trial balance and such supporting detail and documentation as shall be
requested by the Collateral Agent in its reasonable credit judgment and
(ii) each month, a summary of Inventory by location and type accompanied by such
supporting detail and documentation as shall be requested by the Collateral
Agent in its reasonable credit judgment (in each case, together with a copy of
all or any part of such delivery requested by any Lender in writing after the
Closing Date);

(c) at the time of delivery of each of the financial statements delivered
pursuant to Sections 5.01(b), a reconciliation of the Accounts trial balance and
quarter-end Inventory reports of Borrower and each Subsidiary Guarantor to the
general ledger of such Loan Party, in each case, accompanied by such supporting
detail and documentation as shall be requested by the Collateral Agent in its
reasonable credit judgment;

(d) at the time of delivery of the financial statements referred to in
Section 5.01(a), an Inventory Appraisal to be conducted by an auditor, and in
form, scope and substance, reasonably satisfactory to the Collateral Agent and
Administrative Agent; and

(e) such other reports, statements and reconciliations with respect to the
Borrowing Base or Collateral of any or all Loan Parties as the Collateral Agent
shall from time to time request in its reasonable credit judgment.

The delivery of each certificate and report or any other information delivered
pursuant to this Section 5.15 shall constitute a representation and warranty by
the Borrower that the statements

 

99



--------------------------------------------------------------------------------

and information contained therein are true and correct in all material respects
on and as of such date.

SECTION 5.16 Evidence of Water Availability. At such times as the Administrative
Agent or the Collateral Agent may reasonably request, Borrower shall deliver to
the Administrative Agent and the Collateral Agent an Officer’s Certificate
stating that Companies possess water rights that are expected to provide from
verifiable surface and ground water sources sufficient water to conduct
operations materially similar to prior years’ operations.

ARTICLE VI.

NEGATIVE COVENANTS

Each Loan Party covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have been canceled or have expired or been fully cash
collateralized and all amounts drawn thereunder have been reimbursed in full,
unless the Required Lenders shall otherwise consent in writing, no Loan Party
will, nor will they cause or permit any Subsidiaries to:

SECTION 6.01 Indebtedness. Incur, create, assume or permit to exist, directly or
indirectly, any Indebtedness, except:

(a) Indebtedness incurred pursuant to this Agreement and the other Loan
Documents;

(b) (i) Indebtedness actually outstanding on the Closing Date and listed on
Schedule 6.01(b), including, without limitation, the Senior Notes or
(ii) refinancings or renewals thereof; provided, that (A) any such refinancing
Indebtedness is in an aggregate principal amount not greater than the aggregate
principal amount of the Indebtedness being renewed or refinanced, plus the
amount of any premiums required to be paid thereon and fees and expenses
associated therewith, (B) such refinancing Indebtedness has a later or equal
final maturity and longer or equal weighted average life than the Indebtedness
being renewed or refinanced and (C) the covenants, events of default,
subordination and other provisions thereof (including any guarantees thereof)
shall be, in the aggregate, no less favorable to the Lenders than those
contained in the Indebtedness being renewed or refinanced;

(c) Indebtedness under Interest Rate Protection Agreements; provided that
(i) such Interest Rate Protection Agreements relate to payment obligations on
Indebtedness otherwise permitted to be incurred by the Loan Documents and
(ii) the notional principal amount set forth in such Interest Rate Protection
Agreements at the time incurred does not exceed the principal amount of the
Indebtedness to which such Interest Rate Protection Agreements relate;

 

100



--------------------------------------------------------------------------------

(d) Indebtedness under Hedging Agreements (other than Interest Rate Protection
Agreements) entered into from time to time by any Company in accordance with
Section 6.04(c);

(e) to the extent recorded in the Companies’ intercompany account ledgers,
intercompany Indebtedness of the Companies outstanding to the extent permitted
by Sections 6.04(d);

(f) Indebtedness of the Borrower and its Subsidiaries organized in a State
within the United States in respect of Purchase Money Obligations and Capital
Lease Obligations and refinancings or renewals thereof (other than refinancings
funded with intercompany advances), in an aggregate amount not to exceed $5.0
million at any time outstanding;

(g) Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, performance bonds, surety appeal or similar bonds and completion
guarantees provided by a Company in the ordinary course of its business;

(h) Contingent Obligations of any Loan Party in respect of Indebtedness of any
other Loan Party otherwise permitted under Section 6.01;

(i) Indebtedness in respect of taxes, assessments or governmental charges and
claims for labor, materials or supplies to the extent that payment thereof shall
not at the time be required to be made in accordance with Section 5.05;

(j) Indebtedness in respect of netting services and overdraft protections or
arising from the honoring of a bank or other financial institution of a check,
draft or similar instrument drawn against insufficient funds in connection with
deposit accounts, in each case in the ordinary course of business;

(k) Subordinated Debt owing by Holdings;

(l) Indebtedness in respect of sale and leaseback transactions permitted by
Section 6.03;

(m) Indebtedness of the Borrower with respect to (i) documentary letters of
credit outstanding on the Closing Date and listed on Schedule 6.01(m) and
(ii) documentary letters of credit issued after the Closing Date in individual
amounts not to exceed $75,000, and in the case of all such letters of credit
described in this clause (m), not to exceed an outstanding face amount at any
time in excess of $2.0 million; and

(n) other unsecured Indebtedness (not of the type covered in clauses (a) –
(m) above) of any Company not to exceed $5.0 million in the aggregate principal
amount at any time outstanding.

 

101



--------------------------------------------------------------------------------

SECTION 6.02 Liens. Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any Property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except (the
“Permitted Liens”):

(a) (i) inchoate Liens for taxes, assessments or governmental charges or levies
not yet due and payable or delinquent and (ii) Liens for taxes, assessments or
governmental charges or levies, which (A) are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
Property or assets encumbered by any such Lien, or (B) in the case of any such
charge or claim which has become a choate Lien against any of the Collateral,
such Lien and the contest thereof shall satisfy the Contested Collateral Lien
Conditions;

(b) Liens in respect of Property of any Company imposed by law, which were
incurred in the ordinary course of business and do not secure Indebtedness for
borrowed money, such as carriers’, warehousemen’s, materialmen’s, landlords’,
workmen’s, suppliers’, repairmen’s and mechanics’ Liens and other similar Liens
arising in the ordinary course of business, and (i) which do not in the
aggregate materially detract from the value of the Property of the Companies,
taken as a whole, and do not materially impair the use thereof in the operation
of the business of the Companies, taken as a whole, and (ii) which do not
pertain to Indebtedness that is due and payable or which pertain to Liens that
are being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, which proceedings (or
orders entered in connection with such proceedings) have the effect of
preventing the forfeiture or sale of the Property or assets encumbered by any
such Lien;

(c) Liens in existence on the Closing Date and set forth on Schedule 6.02(c);
provided, that (i) the aggregate principal amount of the Indebtedness, if any,
secured by such Liens does not increase; and (ii) such Liens do not encumber any
Property other than the Property subject thereto on the Closing Date including
any proceeds thereof;

(d) easements, rights-of-way, restrictions (including zoning restrictions),
covenants, encroachments, protrusions and other similar charges or encumbrances,
and minor title deficiencies on or with respect to any Real Property, in each
case whether now or hereafter in existence, not (i) securing Indebtedness,
(ii) individually or in the aggregate materially impairing the value or
saleability of such Real Property and (iii) individually or in the aggregate
materially interfering with the conduct of the business of the Companies at such
Real Property;

(e) Liens arising out of judgments or awards not resulting in an Event of
Default and in respect of which such Company shall in good faith be prosecuting
an appeal or proceedings for review in respect of which there shall be secured a
subsisting stay of execution pending such appeal or proceedings; provided, that
the aggregate amount of all such judgments or awards (and any cash and the fair
market value of any Property encumbered by such Liens) does not exceed $1.0
million at any time outstanding;

(f) Liens (other than any Lien imposed by ERISA) (i) imposed by law (other than
any such Liens covered in other paragraphs of this Section 6.02) or deposits
made in connection therewith in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security laws and

 

102



--------------------------------------------------------------------------------

regulations, (ii) incurred in the ordinary course of business to secure the
performance of tenders, statutory obligations (other than excise taxes), surety,
stay, customs and appeal bonds, statutory bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money)
or (iii) arising by virtue of deposits made in the ordinary course of business
to secure liability for premiums to insurance carriers; provided, that (w) with
respect to clauses (i), (ii) and (iii) hereof, such Liens are for amounts not
yet due and payable or delinquent or, to the extent such amounts are so due and
payable, such amounts are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP, which proceedings for orders entered in connection with such proceedings
have the effect of preventing the forfeiture or sale of the Property or assets
encumbered by any such Lien, (x) to the extent such Liens are not imposed by
law, such Liens shall in no event encumber any Property other than cash and Cash
Equivalents which have been deposited with such lienholder or has otherwise been
subordinated to the Liens securing the Obligations hereunder pursuant to a
Landlord Lien Waiver and Access Agreement, (y) in the case of any such Lien
against any of the Collateral, such Lien and the contest thereof shall satisfy
the Contested Collateral Lien Conditions and (z) the aggregate amount of
deposits at any time pursuant to clause (ii) and (iii) shall not exceed $500,000
in the aggregate;

(g) The Leases set forth on Schedule 6.02(g) (the “Existing Leases”) and such
other Leases or subleases with respect to the assets or properties of any
Company, in each case entered into in the ordinary course of such Company’s
business so long as such Leases (other than Existing Leases) are subordinate in
all respects to the Liens granted and evidenced by the Security Documents and do
not, individually or in the aggregate, (i) interfere in any material respect
with the ordinary conduct of the business of any Company or (ii) materially
impair the use (for its intended purposes) or the value of the Property subject
thereto;

(h) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Company in the
ordinary course of business in accordance with the past practices of such
Company;

(i) Liens arising pursuant to Purchase Money Obligations or Capital Lease
Obligations incurred pursuant to Section 6.01(f); provided, that (i) the
Indebtedness secured by any such Lien (including refinancings thereof) does not
exceed 100% of the purchase price and/or the cost of installation, construction
or improvement of the Property being acquired or leased at the time of the
incurrence of such Indebtedness and (ii) any such Liens attach only to the
Property being financed pursuant to such Purchase Money Obligations or Capital
Lease Obligations and the proceeds thereof and do not encumber any other
Property of any Company;

(j) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Company, in each case granted in the ordinary course of
business in favor of the financial institution or institutions with which such
accounts are maintained, securing amounts owing to such financial institution or
institutions with respect to cash

 

103



--------------------------------------------------------------------------------

management and operating account arrangements, including those involving pooled
accounts and netting arrangements; provided, that in no case shall any such
Liens secure (either directly or indirectly) the repayment of any Indebtedness;

(k) Liens on Property of a Person existing at the time such Person is acquired
or merged with or into or consolidated with any Company (and not created in
anticipation or contemplation thereof) so long as such merger or acquisition is
permitted pursuant to Section 6.05; provided, that such Liens do not extend to
Property not encumbered by such Liens at the time of acquisition (other than
improvements thereon and the proceeds thereof) and are no more favorable to the
lienholders than the existing Lien;

(l) Liens granted pursuant to the Security Documents;

(m) licenses or sublicenses of Intellectual Property granted by any Company in
the ordinary course of business and not interfering in any material respect with
the ordinary conduct of the business of such Company;

(n) Liens in favor of customs and revenues authorities which secure payment of
customs duties in connection with the importation of goods to the extent
required by law;

(o) Liens deemed to exist in connection with set-off rights in the ordinary
course of Loan Parties’ and their Subsidiaries’ business;

(p) replacement, extension or renewal of any Lien permitted herein in the same
property previously subject thereto provided the underlying Indebtedness is
permitted to be replaced, extended and renewed under Section 6.01(b);

(q) the filing of financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods;

(r) [Intentionally Omitted];

(s) Liens in respect of sale and leaseback transactions permitted by
Section 6.03 and encumbering solely the assets subject to such transaction;

(t) Liens attaching solely to cash earnout money deposits in connection with any
letter of intent or purchase agreement in connection with an acquisition
permitted by Section 6.05;

(u) Liens on documents and the goods covered thereby, rights under any
agreements with respect to such goods and other collateral customarily securing
such letters of credit (and granted pursuant to standard form letter of credit
applications) and proceeds of the foregoing, in each case, relating to the
letters of credit permitted under Section 6.01(m) and securing obligations with
respect thereto;

(v) Liens and other exceptions to title set forth in the Title Policy with
respect to any Mortgaged Real Property to the extent not otherwise permitted
under this Section 6.02 and agreed upon by the Collateral Agent; and

 

104



--------------------------------------------------------------------------------

(w) other Liens (not of a type set forth in clauses (a) through (v) above)
incurred in the ordinary course of business of any Company with respect to
obligations (other than Indebtedness) that do not in the aggregate exceed $1.0
million at any time outstanding;

provided, however, that no Liens shall be permitted to exist, directly or
indirectly, on any Pledged Securities or Intercompany Notes (each as defined in
the Security Agreement) except Liens described in paragraphs (a) and (l) above.

SECTION 6.03 Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
Property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such Property or other Property
which it intends to use for substantially the same purpose or purposes as the
Property being sold or transferred unless (i) no Default then exists or would
result therefrom, (ii) to the extent the Lenders’ Revolving Exposure exceeds the
Borrowing Base then in effect, the Borrower shall use the consideration received
for such sale and leaseback transaction to prepay the Loans and any interest in
accordance with Section 2.10(b)(iii), (iii) the sale and leaseback transaction
is with respect to one or more parcels of Real Property identified on Schedule
6.03 hereto, (iv) Borrower or such Loan Party, as the case may be, receives
consideration for such parcel of Real Property at the time of such sale and
leaseback transaction at least equal to 90% of the fair market value of the Real
Property sold and leased back, (v) the aggregate fair market value of all Real
Property permitted to be sold and leased back pursuant to this Section 6.03
shall not exceed (A) $15.0 million, at any time that the Leverage Ratio (without
giving effect to the proposed sale and leaseback) is less than 3.00 to 1.00 and
greater than or equal to 2.25 to 1.00 and (B) $30.0 million, at any time
the Leverage Ratio (without giving effect to the proposed sale and leaseback) is
less than 2.25 to 1.00, (vi) Borrower shall have delivered, at least five
(5) Business Days prior to the closing of such sale and leaseback
transaction thereto, all agreements, documents and instruments pursuant to which
the proposed sale and leaseback transaction is to be effected, all of which
shall be on terms and in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent, (vii) Borrower shall have
delivered a certificate to the Administrative Agent and the Collateral Agent
certifying that no Default exists or would result after giving effect to the
proposed sale and leaseback transaction and identifying the Real Property
subject to such sale and leaseback transaction and (viii) any Liens arising in
connection with its use of such Real Property are permitted under Section 6.02.

SECTION 6.04 Investment, Loan and Advances. Directly or indirectly, lend money
or credit or make advances to any Person, or purchase or acquire any stock,
obligations or securities of, or any other interest in, or make any capital
contribution to, any other Person, or purchase or own a futures contract or
otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract (all of the
foregoing, collectively, “Investments”), except that the following shall be
permitted:

(a) Investments outstanding on the Closing Date and identified on
Schedule 6.04(a);

(b) the Companies may (i) acquire and hold accounts receivables owing to any of
them if created or acquired in the ordinary course of business and payable or

 

105



--------------------------------------------------------------------------------

dischargeable in accordance with customary terms, (ii) acquire and hold cash and
Cash Equivalents, (iii) endorse negotiable instruments for collection in the
ordinary course of business, (iv) make lease, utility and other similar deposits
in the ordinary course of business; or (v) make prepayments and deposits to
suppliers in the ordinary course of business;

(c) Borrower or Holdings (x) may enter into Interest Rate Protection Agreements
to the extent permitted by Section 6.01(c) and (y) may enter into and perform
its obligations under Hedging Agreements entered into in the ordinary course of
business and so long as any such Hedging Agreement is not speculative in nature
and is (i) (A) related to income derived from foreign operations of any Company
or otherwise related to purchases permitted hereunder from foreign suppliers or
(B) entered into to protect such Companies against fluctuations in the prices of
raw materials used in their businesses and (ii) permitted by Section 6.01(d);

(d) any Loan Party may make intercompany loans and advances to any other Loan
Party that is a Wholly Owned Subsidiary; provided, that each such Loan Party is
a party to the Intercompany Note, and such loan shall promptly be recorded on
such Loan Party’s ledgers as an intercompany loan and shall be pledged by such
Loan Party that is the lender of such intercompany loan as Collateral pursuant
to the Security Agreement, provided further that any Indebtedness of any Loan
Party permitted pursuant to this paragraph (d) shall be subordinated to the Loan
Party’s Obligations in the manner set forth in the Intercompany Note evidencing
such Indebtedness;

(e) Borrower and the Subsidiary Guarantors may make loans and advances
(including payroll, travel and entertainment related advances) in the ordinary
course of business to their respective employees so long as the aggregate
principal amount thereof at any time outstanding (determined without regard to
any write-downs or write-offs of such loans and advances) shall not exceed
$250,000;

(f) Borrower and the Subsidiary Guarantors may sell or transfer amounts and
acquire assets and otherwise make Investments to the extent permitted by
Section 6.05;

(g) Borrower may establish (i) Wholly Owned Subsidiaries to the extent permitted
by Section 6.12 and (ii) non-Wholly Owned Subsidiaries and/or joint ventures to
the extent that Investments in such non-Wholly Owned Subsidiaries and/or joint
ventures shall not exceed $1.0 million in the aggregate at any time outstanding,
after taking into account amounts returned in cash (including upon disposition);

(h) Investments (other than as described in Section 6.04(d)) (i) by Borrower in
any Subsidiary Guarantor and (ii) by any Company in Borrower or any Subsidiary
Guarantor;

(i) Investments in securities and instruments of trade creditors or customers in
the ordinary course of business and consistent with such Company’s past
practices that are received in settlement of bona fide disputes or pursuant to
any plan of reorganization or

 

106



--------------------------------------------------------------------------------

liquidation or similar arrangement upon the bankruptcy or insolvency of such
trade creditors or customers;

(j) Investments made by Borrower or any Subsidiary as a result of consideration
received in connection with an Asset Sale, or as a result of any acquisitions,
each made in compliance with Section 6.05;

(k) Loan Parties may hold Investments to the extent such Investments reflect an
increase in the value of Investments otherwise permitted under this Section 6.04
hereof;

(l) Investments in Deposit Accounts (as defined in the Security Agreement)
opened in the ordinary course of business provided such Deposit Accounts (as
defined in the Security Agreement) are subject to Deposit Account Control
Agreements (as defined in the Security Agreement) if required hereunder;

(m) any Loan Party may capitalize or forgive any Indebtedness owed to it by
other Loan Parties (except that Borrower shall not forgive intercompany loans
made to any other Loan Party);

(n) Investments in cash or Cash Equivalents in Securities Accounts (as defined
in the Security Agreement) opened in the ordinary course of business provided
such Securities Accounts are subject to Securities Account Control Agreements
(as defined in the Security Agreement) if required hereunder; and

(o) Investments constituting Permitted Acquisitions.

SECTION 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions. Wind up,
liquidate or dissolve its affairs or enter into any transaction of merger or
consolidation, or convey, sell, lease or otherwise dispose of (or agree to do
any of the foregoing at any future time) all or any part of its Property or
assets, or purchase or otherwise acquire (in one or a series of related
transactions) any part of the Property or assets of any Person (or agree to do
any of the foregoing at any future time), except that:

(a) Capital Expenditures by Borrower and its Subsidiaries shall be permitted to
the extent permitted by Section 6.08(d);

(b) (i) purchases or other acquisitions of inventory, materials, equipment, Real
Property and intangible assets in the ordinary course of business (in each case,
not constituting Capital Expenditures) shall be permitted, (ii) subject to
Section 2.10(c), Asset Sales of used, worn out, obsolete or surplus Property by
any Company in the ordinary course of business, the abandonment or other Asset
Sale of Intellectual Property that is, in the reasonable judgment of Borrower,
no longer economically practicable to maintain or useful in the conduct of the
business of the Companies taken as a whole, and dispositions of assets expressly
excluded from the definition of “Asset Sales” shall be permitted, and
(iii) subject to Section 2.10(c), the sale, lease or other disposal of any
assets shall be permitted; provided, that the aggregate consideration received
in respect of all Asset Sales pursuant to this clause (b)(iii) shall not exceed
$5.0 million in any four consecutive fiscal quarters of Borrower;

 

107



--------------------------------------------------------------------------------

(c) Permitted Acquisitions and Investments in connection with any transaction
covered by this Section 6.05 may be made to the extent permitted by
Section 6.04;

(d) Borrower and its Subsidiaries may sell Cash Equivalents and use cash for
purposes that are otherwise permitted by the terms of this Agreement in the
ordinary course of business;

(e) Borrower and its Subsidiaries may lease (as lessee or lessor) real or
personal Property and may guaranty such lease, in each case, in the ordinary
course of business and in accordance with the applicable Security Documents;

(f) the Transactions shall be permitted as contemplated by the Transaction
Documents;

(g) any Loan Party may transfer (as a result of a dissolution, liquidation or
otherwise) or lease Property to or acquire or lease Property from any Loan Party
or any Loan Party may be merged into Borrower or a Wholly Owned Subsidiary
(including as a result of the dissolution or liquidation of such Loan Party), as
long as Borrower or a Wholly Owned Subsidiary is the surviving corporation of
such merger and, in the case of such Wholly Owned Subsidiary, it remains a
Wholly Owned Subsidiary of Holdings; provided, that the Lien on and security
interest in such Property granted or to be granted in favor of the Collateral
Agent under the Security Documents shall be maintained or created in accordance
with the provisions of Section 5.11 or 5.12, as applicable;

(h) any Subsidiary (other than Borrower) that is not a Subsidiary Guarantor may
dissolve, liquidate or wind up its affairs at any time; provided, that such
dissolution, liquidation or winding up, as applicable, could not reasonably be
expected to have a Material Adverse Effect; and

(i) Asset Sales by any Company to any other Company shall be permitted;
provided, that such Asset Sale involving a Subsidiary that it is not a Loan
Party shall be otherwise in compliance with Section 6.07;

(j) discounts or forgiveness of account receivables in the ordinary course of
business or in connection with collection or compromise thereof shall be
permitted provided, the account debtor is not an Affiliate;

(k) Permitted Liens (to the extent constituting a conveyance of Property) shall
be permitted;

(l) the sale of Inventory in the ordinary course of business;

(m) the sale of all of the outstanding capital stock or all or substantially all
of the assets of any or each of Jackson & Perkins, Inc., a Delaware corporation,
Jackson and Perkins Operations, Inc., a Delaware corporation, and Jackson and
Perkins Company, a Delaware corporation, in each case, in one or a series of
related substantially concurrent transactions, so long as (i) no Default then
exists or would result therefrom, (ii) Borrower receives cash consideration at
the time of such Asset Sale at least equal to the fair market

 

108



--------------------------------------------------------------------------------

value of the assets sold or otherwise disposed of, and (iii) the net cash
proceeds of such Asset Sale are applied in a manner not otherwise prohibited by
this Agreement;

(n) subject to Section 2.10(f), any replacement of Property subject to a
Casualty Event; and

(o) dispositions of Property subject to any sale and leaseback transactions
permitted under Section 6.03, so long as both immediately prior to any such
transaction and, on a pro forma basis, immediately after any such transaction,
Total Liquidity shall be no less than $15.0 million

To the extent the Required Lenders waive the provisions of this Section 6.05
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 6.05, such Collateral (unless sold to a Company) shall
be sold free and clear of the Liens created by the Security Documents, and the
Agents shall take all actions deemed appropriate in order to effect the
foregoing.

SECTION 6.06 Dividends. Authorize, declare or pay, directly or indirectly, any
Dividends with respect to any Company, except that:

(a) any Subsidiary (i) may pay cash Dividends to Borrower or any Wholly Owned
Subsidiary of Borrower and (ii) if such Subsidiary is not a Wholly Owned
Subsidiary of Borrower, may pay cash Dividends to its equityholders generally so
long as Borrower or its Subsidiary which owns the Equity Interest or interests
in the Subsidiary paying such Dividends receives at least its proportionate
share thereof (based upon its relative holdings of Equity Interests in the
Subsidiary paying such Dividends and taking into account the relative
preferences, if any, of the various classes of Equity Interests in such
Subsidiary);

(b) so long as no Default exists or would result therefrom, Borrower may pay
Dividends to Holdings for the purpose of enabling Holdings to, and Holdings may,
repurchase outstanding shares of its common stock (or elects to purchase such
common stock) following the death, disability, retirement or termination of
employment of employees, officers or directors of any Company; provided, that,
such Dividends and repurchases may be made solely from (i) a substantially
concurrent issuance of Holding’s common stock (or options to purchase such
common stock) to other employees, members of management, executive officers or
directors of any Company or to any Permitted Holder, (ii) the proceeds of any
other Equity Issuance completed during the fiscal year in which such repurchase
is made, (iii) proceeds received by any Loan Party from the proceeds of any key
man life insurance policy maintained for the benefit of any Loan Party and
(iv) other cash available to any Loan Party in an aggregate amount not to exceed
$2,000,000 in any fiscal year;

(c) Borrower may pay cash Dividends to Holdings for the purpose of paying, so
long as all proceeds thereof are promptly used by Holdings to pay, its franchise
taxes and operating expenses incurred in the ordinary course of business and
other corporate overhead costs and expenses (including legal and accounting
expenses and similar

 

109



--------------------------------------------------------------------------------

expenses and customary fees to non-officer directors of Holdings); provided,
that the aggregate amount of Dividends paid to Holdings pursuant to this clause
(c) shall not exceed $350,000 in any fiscal year of Holdings;

(d) Borrower may pay cash Dividends to Holdings for the purpose of paying, so
long as all proceeds thereof are promptly used by Holdings to pay, its income
tax when and as due or management fees permitted to be paid pursuant to
Section 6.07(d);

(e) So long as no Default or Event of Default exists or would result therefrom,
within 365 days after the later of (i) the consummation of any or each Asset
Sale permitted pursuant to Section 6.05(m) and (ii) if such an offer is required
pursuant to the Senior Note Documents, the completion of the required offer to
repay or redeem Senior Notes pursuant to the Senior Note Documents in connection
therewith, Borrower may pay Dividends to Holdings for the purpose of enabling
Holdings to pay Dividends to its shareholders in an aggregate amount for all
such Dividends paid pursuant to this Section 6.06(e) not to exceed (i) the
lesser of (x) $40 million, (y) the amount of Dividends payable to Holdings at
such time pursuant to the terms of the Senior Note Documents and (z) the Net
Cash Proceeds received in connection with Asset Sales permitted pursuant to
Section 6.05(m), less (ii) the aggregate amount of such Net Cash Proceeds that
are so offered to (and that have been accepted by) the holders of the Senior
Notes as a repayment or redemption of such Senior Notes or used to voluntarily
prepay or redeem Senior Notes as permitted by Section 6.09. Any such Dividend
shall only be permitted pursuant to this clause (f) if at least three
(3) Business Days prior to the payment thereof, the Borrower shall have provided
the Administrative Agent projections, in form and substance reasonably
satisfactory to the Administrative Agent, demonstrating that the projected Total
Liquidity as of the last day of each of the twelve fiscal months of the Borrower
ending after the payment of such Dividend shall not be less than $15,000,000;
and

(f) So long as no Default or Event of Default exists or would result therefrom,
the Borrower may pay Dividends to Holding to permit Holdings to pay expenses
incurred by Holdings in connection with any future initial public offering of
Holdings in an aggregate amount not to exceed $2.0 million since the Closing
Date.

SECTION 6.07 Transactions with Affiliates. Enter into, directly or indirectly,
any transaction or series of related transactions, whether or not in the
ordinary course of business, with any Affiliate of any Company (other than
between or among Borrower and their Wholly Owned Subsidiaries), other than in
the ordinary course of business and on terms and conditions substantially as
favorable to such Company as would reasonably be obtained by such Company at
that time in a comparable arm’s-length transaction with a Person other than an
Affiliate, except that:

(a) Dividends may be paid to the extent provided in Section 6.06;

(b) loans may be made and repaid and other transactions may be entered into
between and among any Company and its Affiliates to the extent permitted by
Sections 6.01 and 6.04;

 

110



--------------------------------------------------------------------------------

(c) customary fees may be paid to non-officer directors of any Company and
customary indemnities may be provided to all directors of any Company;

(d) Holdings or Borrower may pay (i) management fees to Wasserstein & Co., LP
from time to time pursuant to the Management Services Agreement as in effect on
Original Closing Date and (ii) in connection with the termination of the
Management Services Agreement in connection with an IPO, the Management Services
Agreement Termination Fee to Wasserstein & Co. LP;

(e) Borrower or any Subsidiary may make payments to Holdings pursuant to the Tax
Sharing Agreement as in effect on the Original Closing Date;

(f) the Transactions may be effected.

SECTION 6.08 Financial Covenants.

(a) Minimum Fixed Charge Coverage Ratio. If Available Cash as of December 31st
of any year is less than $50,000,000, permit the Consolidated Fixed Charge
Coverage Ratio at the end of the Test Period ending closest to such
December 31st, to be less than 1.0 to 1.0.

(b) Limitation on Capital Expenditures. Permit the aggregate amount of Capital
Expenditures made in any fiscal year set forth in the table below to exceed the
amount set forth opposite such fiscal year:

 

Fiscal Year

  

Amount

Fiscal year 2006

  

$21.0 million

Fiscal year 2007

  

$23.0 million

Fiscal year 2008

  

$25.0 million

Fiscal year 2009

  

$26.0 million

Fiscal year 2010 and each fiscal year thereafter

  

$27.0 million

provided, however, that (x) if the aggregate amount of Capital Expenditures
described in clause (d) above for any fiscal year shall be less than the amount
permitted in clause (d) above for such fiscal year (before giving effect to any
carryover), then 50% of the shortfall may be added to the amount of Capital
Expenditures permitted in clause (d) above for the immediately succeeding (but
not any other) fiscal year if the amount expended in such fiscal year would not
exceed 150% of the amount permitted for such fiscal year (before any carryover)
and (y) in determining whether any amount is available for carryover, the amount
expended in any fiscal year shall first be deemed to be from the amount
allocated to such year before any carryover. Capital Expenditures made with the
proceeds of casualty insurance or condemnation awards to repair or replace the
property with respect to which such proceeds were paid shall not reduce the
amount of capital expenditures otherwise permitted pursuant to this
Section 6.08(d).

SECTION 6.09 Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, or Other Constitutive Documents, By-laws and
Certain Other Agreements, etc. (i) Amend or modify, or permit the amendment or
modification of,

 

111



--------------------------------------------------------------------------------

any provision of existing Indebtedness or of any agreement relating thereto
(including any purchase agreement, indenture, loan agreement or security
agreement), including, without limitation, any of the Senior Note Documents,
other than any amendments or modifications to Indebtedness which do not in any
way materially adversely affect the interests of the Lenders and are otherwise
permitted under Section 6.01(b); (ii) make (or give notice in respect thereof)
any voluntary prepayment on, or voluntary redemption or acquisition for value
of, any Indebtedness outstanding under the Senior Note Documents other than, so
long as no Default or Event of Default shall have occurred and be continuing at
the time of such prepayment or redemption, (A) prepayments or redemptions with
proceeds from any Asset Sale permitted pursuant to Section 6.05(m) and that are
made within 450 days after the Asset Sale giving rise to such proceeds (but less
the amount of any Dividends paid with such proceeds as permitted by
Section 6.06(e)), (B) prepayments or redemptions of up to 35% of the aggregate
principal balance of the Senior Fixed Rate Notes and up to 35% of the aggregate
principal balance of the Senior Floating Rate Notes with proceeds of one or more
Qualified Equity Offerings in accordance with the terms of the Senior Note
Indenture and made no later than the 90th day after the completion of the
related Equity Issuance, and (C) prepayments, redemptions or open market
purchases of Senior Notes (provided that the consideration paid in connection
with any such open market purchase shall not exceed the amount that would be
required to be paid in connection with a prepayment or redemption of the Senior
Notes so purchased) up to an amount equal to the sum of (1) the Excess Cash Flow
Prepayment Amount at the time of such prepayment, redemption or purchase and
(2) the Additional Senior Note Prepayment Amount in effect at the time of such
prepayment, redemption or repurchase; provided that the aggregate amount of all
such prepayments, redemptions and open market purchases during the fiscal
quarters ending in March 2007 and June 2007 shall not exceed $15 million, and
provided further that any such prepayments, redemptions or purchases shall be
deemed to utilize amounts permitted in clause (1) until such amount is utilized
in full, and thereafter, shall be deemed to utilize amounts permitted in clause
(2); (iii) amend or modify, or permit the amendment or modification of, any
other Transaction Document or any document evidencing the Equity Financing, in
each case except for amendments or modifications which are not in any way
adverse in any material respect to the interests of the Lenders; (iv) amend,
modify or change its articles of incorporation or other constitutive documents
(including by the filing or modification of any certificate of designation) or
by-laws, or any agreement entered into by it, with respect to its capital stock
(including any shareholders’ agreement), or enter into any new agreement with
respect to its capital stock, other than any amendments, modifications,
agreements or changes pursuant to this clause (iv) or any such new agreements
pursuant to this clause (iv) which do not in any way materially adversely affect
in any material respect the interests of the Lenders; and provided, that any
Loan Party may issue such capital stock as is not prohibited by Section 6.11 or
any other provision of this Agreement and may amend articles of incorporation or
other constitutive documents to authorize any such capital stock; or (v) make
any (or give notice in respect thereof) any voluntary prepayment on, or
voluntary redemption or acquisition for value of, any Subordinated Debt other
than, so long a no Default or Event of Default shall have occurred and be
continuing a the time of such prepayment, prepayments of Subordinated Debt
issued to and held by Permitted Holders and the proceeds of which were used to
make an acquisition permitted by Section 6.05 with the proceeds of a
substantially concurrent issuance of other Subordinated Debt or an Equity
Issuance of Holdings’ common stock.

 

112



--------------------------------------------------------------------------------

SECTION 6.10 Limitation on Certain Restrictions on Subsidiaries. Directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (a) pay dividends
or make any other distributions on its capital stock or any other interest or
participation in its profits owned by Borrower or any other Subsidiary, or pay
any Indebtedness owed to Borrower or any other Subsidiary, (b) make loans or
advances to Borrower or any Subsidiary of Borrower or (c) transfer any of its
properties to Borrower or any Subsidiary of Borrower, except for such
encumbrances or restrictions existing under or by reason of (i) applicable law;
(ii) this Agreement and the other Loan Documents; (iii) the Senior Note
Documents; (iv) customary provisions restricting subletting or assignment of any
Lease governing a leasehold interest of Borrower or any Subsidiary of Borrower;
(v) customary provisions restricting assignment of any agreement (including any
Investment permitted hereunder) entered into by Borrower or any Subsidiary of
Borrower in the ordinary course of business; (vi) the right of any holder of a
Lien permitted by Section 6.02 to restrict the transfer of the asset or assets
subject thereto; (vii) restrictions which are not more restrictive than those
contained in this Agreement contained in any documents governing any
Indebtedness incurred after the Closing Date in accordance with the provisions
of this Agreement; (viii) customary restrictions and conditions contained in any
agreement relating to the sale of any Property permitted under Section 6.05
pending the consummation of such sale; (ix) any agreement in effect at the time
such Subsidiary becomes a Subsidiary, so long as such agreement was not entered
into in contemplation of such Person becoming a Subsidiary and such agreement
does not affect any other Company; or (x) in the case of any joint venture which
is not a Loan Party in respect of any matters referred to in clauses (b) and
(c) above, restrictions in such Person’s organizational or governing documents
or pursuant to any joint venture agreement or stockholders agreements solely to
the extent of the Equity Interests of or assets held in the subject joint
venture or other entity.

SECTION 6.11 Limitation on Issuance of Capital Stock. (a) With respect to
Holdings, issue any Equity Interest that is not Qualified Capital Stock.

(a) Borrower will not, and Borrower will not permit any Subsidiary of Borrower,
to issue any Equity Interest (including by way of sales of treasury stock) or
any options or warrants to purchase, or securities convertible into, any Equity
Interest, except (i) for stock splits, stock dividends and additional Equity
Interests issuances which do not decrease the percentage ownership of Borrower
by Holdings or of any Subsidiaries by Borrower or any other Subsidiary of
Borrower in any class of the Equity Interest of such Subsidiary;
(ii) Subsidiaries of Borrower formed after the Closing Date pursuant to
Section 6.12 may issue Equity Interests to Borrower or the Subsidiary which is
to own such stock; and (iii) Borrower may issue common stock that is Qualified
Capital Stock to Holdings. All Equity Interests issued in accordance with this
Section 6.11(b) shall, to the extent required by Section 5.12 or the Security
Agreement, be delivered to the Collateral Agent for pledge pursuant to the
Security Agreement.

SECTION 6.12 Limitation on Creation of Subsidiaries. Establish, create or
acquire any additional Subsidiaries without the prior written consent of the
Required Lenders; provided, that Borrower may establish or create one or more
Wholly Owned Subsidiaries of Borrower or one of its Wholly Owned Subsidiaries
without consent so long as (a) 100% of the Equity Interests of any new Wholly
Owned Subsidiary (or, in the case of Foreign Subsidiaries, 65%)

 

113



--------------------------------------------------------------------------------

are upon the creation or establishment of any such new Wholly Owned Subsidiary
pledged and delivered to the Collateral Agent for the benefit of the Secured
Parties under the Security Agreement and (b) upon the creation or establishment
of any such new Wholly Owned Subsidiary (other than a Foreign Subsidiary), such
Subsidiary becomes a party to the applicable Security Documents and shall become
a Guarantor hereunder and execute a Joinder Agreement and the other Loan
Documents all in accordance with Section 5.11(b) above.

SECTION 6.13 Business. (a) With respect to Holdings, engage in any business
activities or have any assets or liabilities, other than (i) its ownership of
the Equity Interests of Borrower, (ii) rights and obligations under the Loan
Documents, the Senior Note Documents and the other Transaction Documents and Tax
Sharing Agreements and Indebtedness permitted under Section 6.01(k) and
(iii) activities, obligations and assets incidental to the foregoing clauses
(i) and (ii).

(a) With respect to Borrower and the Subsidiaries, engage (directly or
indirectly) in any business other than those businesses in which Borrower and
its Subsidiaries are engaged on the Closing Date and business ancillary thereto.

SECTION 6.14 Limitation on Accounting Changes. Make or permit, any change in
accounting policies or reporting practices, without the consent of the Required
Lenders, which consent shall not be unreasonably withheld, except changes that,
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect or are required by GAAP.

SECTION 6.15 Fiscal Year. Change its fiscal year end to a date other than the
last Saturday of each June.

SECTION 6.16 No Negative Pledges. Directly or indirectly enter into or assume
any agreement (other than this Agreement and the Senior Note Documents)
prohibiting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, except for Property subject to
purchase money security interests, operating leases and capital leases and
Property subject to Liens permitted by Sections 6.02(c) and 6.02(k) and licenses
with respect to intellectual property licensed from third parties in the
ordinary course of business.

SECTION 6.17 Lease Obligations. Create, incur, assume or suffer to exist any
obligations as lessee for the rental or hire of real or personal Property of any
kind under leases or agreements to lease having an original term of one year or
more that would cause the direct and contingent liabilities of the Borrower and
its Subsidiaries, on a consolidated basis, in respect of all such obligations
(exclusive of such obligations constituting Capital Lease Obligations and
obligations with respect to leases of any property sold pursuant to a sale and
leaseback transaction permitted by Section 6.03) to exceed $30.0 million payable
in any period of 12 consecutive months.

SECTION 6.18 Intentionally Omitted.

SECTION 6.19 Anti-Terrorism Law; Anti-Money Laundering. Directly or indirectly,
(i) knowingly conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any person
described in Section 3.25,

 

114



--------------------------------------------------------------------------------

(ii) knowingly deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order or any
other Anti-Terrorism Law, or (iii) knowingly engage in or conspire to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law (and the Loan Parties shall deliver to the Lenders any
certification or other evidence requested from time to time by any Lender in its
reasonable discretion, confirming the Loan Parties’ compliance with this
Section 6.19). Cause or permit any of the funds of such Loan Party that are used
to repay the Loans to be derived from any unlawful activity with the result that
the making of the Loans would be in violation of law.

SECTION 6.20 Embargoed Person. Cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” (the “SDN List”) maintained by OFAC
and/or on any other similar list (“Other List”) maintained by OFAC pursuant to
any authorizing statute including, but not limited to, the International
Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Order or regulation
promulgated thereunder, with the result that the investment in the Loan Parties
(whether directly or indirectly) is prohibited by law, or the Loans made by the
Lenders would be in violation of law, or (2) the Executive Order, any related
enabling legislation or any other similar Executive Orders (collectively,
“Executive Orders”), or (b) any Embargoed Person to have any direct or indirect
interest, of any nature whatsoever in the Loan Parties, with the result that the
investment in the Loan Parties (whether directly or indirectly) is prohibited by
law or the Loans are in violation of law.

SECTION 6.21 PACA License. Obtain or attempt to obtain a dealer license under
PACA without obtaining Administrative Agent’s prior written consent.

ARTICLE VII.

GUARANTEE

SECTION 7.01 The Guarantee. The Guarantors hereby jointly and severally
guarantee as a primary obligor and not as a surety to each Secured Party and
their respective successors and assigns the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of the principal of
and interest (including any interest, fees, costs or charges that would accrue
but for the provisions of the Title 11 of the United States Code after any
bankruptcy or insolvency petition under Title 11 of the United States Code) on
the Loans made by the Lenders to, and the Notes held by each Lender of,
Borrower, and all other Obligations from time to time owing to the Secured
Parties by any Loan Party under any Loan Document or Interest Rate Protection
Agreement relating to the Loans, in each case strictly in accordance with the
terms thereof (such obligations being herein collectively called the “Guaranteed
Obligations”). The Guarantors hereby jointly and severally agree that if
Borrower or other Guarantor(s) shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time

 

115



--------------------------------------------------------------------------------

of payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

SECTION 7.02 Obligations Unconditional. The obligations of the Guarantors under
Section 7.01 shall constitute a guaranty of payment and are absolute,
irrevocable and unconditional, joint and several, irrespective of the value,
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of Borrower under this Agreement, the Notes, if any, or any other
agreement or instrument referred to herein or therein, or any substitution,
release or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment in full). Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Guarantors hereunder which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above:

(a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which Borrower is or may become a party;

(b) the absence of any action to enforce this Agreement or any other Loan
Document or the waiver or consent by Administrative Agent and Lenders with
respect to any of the provisions thereof;

(c) the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by Administrative Agent and Lenders in respect thereof (including the
release of any such security);

(d) the insolvency of Borrower or any Guarantor;

(e) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(f) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(g) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

 

116



--------------------------------------------------------------------------------

(h) any lien or security interest granted to, or in favor of, Issuing Bank or
any Lender or Agent as security for any of the Guaranteed Obligations shall fail
to be perfected;

(i) the release of Borrower or any Guarantor; or

(j) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor (other than payment in
full in cash of all Obligations and the termination of all Commitments).

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Loan Party
thereof exhaust any right, power or remedy or proceed against Borrower under
this Agreement or the Notes, if any, or any other agreement or instrument
referred to herein or therein, or against any other Person under any other
guarantee of, or security for, any of the Guaranteed Obligations. The Guarantors
waive any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by any Secured Party upon this Guarantee or acceptance of this
Guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
Guarantee, and all dealings between Borrower and the Secured Parties shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee. This Guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment without regard to
any right of offset with respect to the Guaranteed Obligations at any time or
from time to time held by Secured Parties, and the obligations and liabilities
of the Guarantors hereunder shall not be conditioned or contingent upon the
pursuit by the Secured Parties or any other Person at any time of any right or
remedy against Borrower or against any other Person which may be or become
liable in respect of all or any part of the Guaranteed Obligations or against
any collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.

SECTION 7.03 Reinstatement. The obligations of the Guarantors under this
Article VII shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of Borrower or other Loan Party in respect of
the Guaranteed Obligations is rescinded or must be otherwise restored by any
holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise. The Guarantors jointly
and severally agree that they will indemnify each Secured Party on demand for
all reasonable costs and expenses (including reasonable fees of counsel)
incurred by such Secured Party in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law,
other than any costs or expenses resulting from the gross negligence, bad faith
or willful misconduct of such Secured Party.

 

117



--------------------------------------------------------------------------------

SECTION 7.04 Subrogation; Subordination. Each Guarantor hereby agrees that until
the indefeasible payment and satisfaction in full in cash of all Guaranteed
Obligations and the expiration and termination of the Commitments of the Lenders
under this Agreement it shall not exercise any right or remedy arising by reason
of any performance by it of its guarantee in Section 7.01, whether by
subrogation or otherwise, against Borrower or any other Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
The payment of any amounts due with respect to any Indebtedness of Borrower or
any other Guarantor now or hereafter owing to any Guarantor or Borrower by
reason of any payment by such Guarantor under the Guarantee in this Article VII
is hereby subordinated to the prior indefeasible payment in full in cash of the
Guaranteed Obligations. In addition, any Indebtedness of the Guarantors now or
hereafter held by any Guarantor is hereby subordinated in right of payment in
full in cash to the Guaranteed Obligations. Each Guarantor agrees that it will
not demand, sue for or otherwise attempt to collect any such Indebtedness of
Borrower to such Guarantor until the Obligations shall have been indefeasibly
paid in full in cash. If, notwithstanding the foregoing sentence, any Guarantor
shall prior to the indefeasible payment in full in cash of the Guaranteed
Obligations collect, enforce or receive any amounts in respect of such
Indebtedness, such amounts shall be collected, enforced and received by such
Guarantor as trustee for the Secured Parties and be paid over to Administrative
Agent on account of the Guaranteed Obligations without affecting in any manner
the liability of such Guarantor under the other provisions of the guaranty
contained herein.

SECTION 7.05 Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of Borrower under this
Agreement and the Notes, if any, may be declared to be forthwith due and payable
as provided in Article VIII (and shall be deemed to have become automatically
due and payable in the circumstances provided in said Article VIII) for purposes
of Section 7.01, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against Borrower and that, in the event of such declaration (or
such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 7.01.

SECTION 7.06 Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article VII constitutes an instrument
for the payment of money, and consents and agrees that any Lender or Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.

SECTION 7.07 Continuing Guarantee. The guarantee in this Article VII is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.

SECTION 7.08 General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 7.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on

 

118



--------------------------------------------------------------------------------

account of the amount of its liability under Section 7.01, then, notwithstanding
any other provision to the contrary, the amount of such liability shall, without
any further action by such Guarantor, any Loan Party or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

ARTICLE VIII.

EVENTS OF DEFAULT

In case of the happening of any of the following events (“Events of Default”):

(a) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any LC Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

(b) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in clause (a) above) due
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of three (3) Business Days;

(c) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings or issuances of Letters of Credit hereunder,
shall prove to have been false or misleading in any material respect when so
made, deemed made or furnished;

(d) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in Section 5.02, 5.03 or 5.08 or
in Article VI;

(e) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in any Loan Document (other than
those specified in (a), (b) or (d) above) and such default shall continue
unremedied or shall not be waived for a period of 20 days after written notice
thereof from the Administrative Agent or any Lender to Borrower;

(f) any Company shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable (after giving effect to any
applicable grace period) or (ii) fail to observe or perform any term, covenant,
condition or agreement contained in any agreement or instrument evidencing or
governing any such Indebtedness if the effect of any failure referred to in this
clause (ii) is to cause, or to permit the holder or holders of such Indebtedness
or a trustee on its or their behalf to cause, such Indebtedness to become due
prior to its stated maturity; provided, that it shall not constitute an Event of
Default pursuant to this paragraph (f) unless the aggregate amount of all such
Indebtedness referred to in clauses (i) and (ii) exceeds $3.0 million at any one
time;

 

119



--------------------------------------------------------------------------------

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Company, or of a substantial part of the Property or assets of
any Company, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law; (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Company or for a substantial part of the Property or assets of any Company; or
(iii) the winding-up or liquidation of any Company; and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(h) any Company shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (g) above; (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Company or for a substantial part of the
Property or assets of any Company; (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding; (v) make a
general assignment for the benefit of creditors; (vi) become unable (after
taking into account all rights of contribution), admit in writing its inability
or fail generally to pay its debts as they become due; (vii) take any action for
the purpose of effecting any of the foregoing; or (viii) except as permitted
under this Agreement, wind up or liquidate;

(i) one or more judgments for the payment of money in an aggregate amount in
excess of $2.0 million shall be rendered against any Company or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to levy upon assets or properties of any
Company to enforce any such judgment;

(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in liability of any Company and its ERISA Affiliates in an
aggregate amount exceeding $2.0 million or the imposition of a Lien on any
assets of a Company with respect to any such liability;

(k) any security interest and Lien purported to be created by any Security
Document shall cease to be in full force and effect, or shall cease to give the
Collateral Agent, for the benefit of the Secured Parties, the Liens, rights,
powers and privileges purported to be created and granted under such Security
Documents (including a perfected first priority security interest in and Lien
on, all of the Collateral thereunder (except as otherwise expressly provided in
such Security Document)) in favor of the Collateral Agent, or shall be asserted
by Borrower or any other Loan Party not to be, a valid, perfected (except as
otherwise expressly provided in this Agreement or such Security Document), first
priority (except as otherwise expressly provided in this

 

120



--------------------------------------------------------------------------------

Agreement or such Security Document) security interest in or Lien on the
Collateral covered thereby;

(l) the Guarantees shall cease to be in full force and effect, unless in
connection with the sale, merger or dissolution of a Guarantor to the extent
permitted under Section 6.05 hereof;

(m) any Loan Document or any material provisions thereof shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by any Loan Party or any other Person,
or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny that it has any
liability or obligation for the payment of principal or interest or other
obligations purported to be created under any Loan Document;

(n) there shall have occurred a Change in Control;

(o) any Loan Party shall be prohibited or otherwise restrained from conducting
the business theretofore conducted by it in any manner that has or could
reasonably be expected to result in a Material Adverse Effect by virtue of any
determination, ruling, decision, decree or order of any court or Governmental
Authority of competent jurisdiction;

(p) the indictment by any Governmental Authority of any Loan Party as to which
any Loan Party or Administrative Agent receives notice as to which there is a
reasonable possibility of an adverse determination, in the good faith
determination of Administrative Agent, under any criminal statute, or
commencement of criminal or civil proceedings (other than condemnation and
eminent domain proceedings) against any Loan Party pursuant to which statute or
proceedings the penalties or remedies sought or available include forfeiture of
(i) any of the Collateral having a value in excess of $3.0 million or (ii) any
other Property of any Loan Party which is material to the conduct of its
business; provided, that any such proceedings relating to water rights shall not
constitute an Event of Default if, assuming such water rights would be so
forfeited (and after giving effect thereto) the representation set forth in
Section 3.30 would be true and correct; or

(q) (i) failure by any holder of Subordinated Debt (or any such holder’s
representative or agent) to comply in any material respect with, or any breach
in any material respect by any such Person of, any of the subordination terms or
conditions with respect to such Subordinated Debt, or Holdings or any other Loan
Party shall make any payment in violation of such subordination terms or
(ii) failure by any Loan Party or Wasserstein & Co. LP to comply in any material
respect with, or any breach in any material respect by any such Person of, any
terms or conditions of the Management Fee Subordination Agreement;

then, and in every such event (other than an event with respect to Holdings or
Borrower described in paragraph (g) or (h) above), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by

 

121



--------------------------------------------------------------------------------

notice to Borrower, take either or both of the following actions, at the same or
different times: (i) terminate forthwith the Commitments and (ii) declare the
Loans then outstanding to be forthwith due and payable in whole or in part,
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of Borrower accrued hereunder and under any other Loan Document,
shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by
Borrower and the Guarantors, anything contained herein or in any other Loan
Document to the contrary notwithstanding; and in any event with respect to
Holdings or Borrower described in paragraph (g) or (h) above, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by
Borrower and the Guarantors, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

ARTICLE IX.

COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS

SECTION 9.01 Accounts and Account Collections.

(a) Borrower and each Subsidiary Guarantor shall notify Collateral Agent
promptly of: (i) any material delay in the performance by Borrower or any
Subsidiary Guarantor of any of its material obligations to any material Account
Debtor or the assertion of any material claims, offsets, defenses or
counterclaims by any material Account Debtor, or any material disputes with
material Account Debtors, or any settlement, adjustment or compromise thereof,
(ii) all material adverse information known to any Loan Party relating to the
financial condition of any material Account Debtor and (iii) any event or
circumstance which, to any Loan Party’s knowledge, would result in any Account
in excess of $250,000 no longer constituting an Eligible Account. Borrower and
each Subsidiary Guarantor hereby agree not to grant to any Account Debtor any
credit, discount, allowance or extension, or to enter into any agreement for any
of the foregoing, without Collateral Agent’s consent, except in the ordinary
course of business in accordance with practices and policies previously
disclosed in writing to the Collateral Agent. So long as no Event of Default has
occurred and is continuing, Borrower and each Subsidiary Guarantor may settle,
adjust or compromise any claim, offset, counterclaim or dispute with any Account
Debtor. At any time that an Event of Default has occurred and is continuing, the
Collateral Agent shall, at its option, have the exclusive right to settle,
adjust or compromise any claim, offset, counterclaim or dispute with Account
Debtors of any Loan Party or grant any credits, discounts or allowances.

(b) With respect to each Account: (i) the amounts shown on any invoice delivered
to Collateral Agent or schedule thereof delivered to Collateral Agent shall be
true and complete in all material respects and (ii) none of the transactions
giving rise thereto will violate any applicable laws or regulations, all
documentation relating thereto

 

122



--------------------------------------------------------------------------------

will be legally sufficient under such laws and regulations and all such
documentation will be legally enforceable in accordance with its terms.

(c) Collateral Agent shall have the right at any time or times, in Collateral
Agent’s name or in the name of a nominee of Collateral Agent, to verify the
validity, amount or any other matter relating to any Account or other
Collateral, by mail, telephone, e-mail, facsimile transmission or otherwise. To
facilitate the exercise of the right described in the immediately preceding
sentence, Borrower hereby agrees to provide Collateral Agent upon request the
name and address of each Account Debtor of Borrower or any Subsidiary Guarantor.

(d) Borrower shall establish and maintain, at its sole expense, and shall cause
each Subsidiary Guarantor to establish and maintain, at its sole expenses
blocked accounts or lockboxes and related deposit accounts, which, on the
Closing Date, shall consist of accounts set forth on Schedule 9.01(d) (in each
case, “Blocked Accounts”), as Collateral Agent may specify, with such banks as
are acceptable to Collateral Agent into which Borrower and Subsidiary Guarantors
shall promptly deposit and direct their respective Account Debtors to directly
remit all payments on Accounts and all payments constituting proceeds of
Inventory or other Collateral (other than proceeds of a Casualty Event or Asset
Sales that do not require a repayment under Loan Documents) in the identical
form in which such payments are made, whether by cash, check or other manner and
shall be identified and segregated from all other funds of the Loan Parties.
Borrower and Guarantors shall deliver, or cause to be delivered, to Collateral
Agent a Deposit Account Control Agreement (as defined in the Security Agreement)
duly authorized, executed and delivered by each bank where a Blocked Account for
the benefit of Borrower or any Guarantor is maintained, and by each bank where
any other deposit account is from time to time maintained. Borrower shall
further execute and deliver, and shall cause each Guarantor to execute and
deliver, such agreements and documents as Collateral Agent may require in
connection with such Blocked Accounts and such Deposit Account Control
Agreements. Except as permitted by Section 9.01(e)(iii), no Borrower or
Guarantor shall establish any deposit accounts after the Closing Date, unless
Borrower or Guarantor (as applicable) have complied in full with the provisions
of this Section 9.01 with respect to such deposit accounts. Borrower agrees that
all payments made to such Blocked Accounts or other funds received and collected
by Collateral Agent or any Lender, whether in respect of the Accounts, as
proceeds of Inventory or other Collateral or otherwise shall be treated as
payments to Collateral Agent and Lenders in respect of the Obligations and
therefore shall constitute the property of Collateral Agent and Lenders to the
extent of the then outstanding Obligations.

(e) Borrower and each Guarantor shall maintain a cash management system which is
acceptable to the Administrative Agent and the Collateral Agent (the “Cash
Management System”). The Cash Management System shall contain, among other
things, the following:

(i) With respect to the Blocked Accounts of Borrower and such Guarantor as the
Collateral Agent shall determine in its sole discretion, the applicable bank
maintaining such Blocked Accounts shall agree from and after the receipt of a
notice (an “Activation Notice”)

 

123



--------------------------------------------------------------------------------

from the Collateral Agent (which Activation Notice, as well as any similar
notice provided pursuant to a Credit Card Receivables Control Agreement, may be
given at any time a Cash Dominion Trigger Event shall have occurred and be
continuing), pursuant to the applicable Deposit Account Control Agreement, to
forward daily all amounts in each Blocked Account to one Blocked Account
designated as concentration account in the name of Borrower (the “Concentration
Account”) at the bank that shall be designated as the Concentration Account bank
for Borrower (the “Concentration Account Bank”) by notice to the Administrative
Agent and the Collateral Agent. The Concentration Account Bank shall agree,
pursuant to the applicable Deposit Account Control Agreement, to forward daily
all amounts in the Concentration Account to the account designated as collection
account (the “Collection Account”) which shall be under the exclusive dominion
and control of the Collateral Agent;

(ii) With respect to the Blocked Accounts of such Guarantors as the Collateral
Agent shall determine in its sole discretion, the applicable bank maintaining
such Blocked Accounts shall agree, from and after the receipt of an Activation
Notice from the Collateral Agent (which Activation Notice may be given by
Collateral Agent at any time after the occurrence of a Cash Dominion Trigger
Event), to forward all amounts in each Blocked Account to the applicable
Concentration Account and Collection Account and to commence the process of
daily sweeps from such Blocked Account into the Concentration Account and
Collection Account;

(iii) Any provision of this Section 9.01 to the contrary notwithstanding,
(A) Loan Parties may maintain payroll accounts and trust accounts that are not a
part of the Cash Management Systems provided that no Loan Party shall accumulate
or maintain cash in such accounts as of any date of determination in excess of
checks outstanding against such accounts as of that date and amounts necessary
to meet minimum balance requirements and (B) Loan Parties may maintain local
cash accounts that are not a part of the Cash Management Systems which
individually do not at any time contain available funds in excess of $10,000
and, together with all other such local cash accounts, do not exceed $100,000.
In addition, Jackson & Perkins Wholesale, Inc. may maintain that certain account
at Premier West Bank established prior to the date of this Agreement in
connection a foreign vendor payment dispute and holding cash in an amount not to
exceed $360,000, plus accrued interest thereon.

(f) The Collateral Agent shall apply all funds received in the Concentration
Account on a daily basis to the repayment (by transferring same to the account
of or pursuant to direction of Administrative Agent) of (i) first, to
reimbursable expenses of Agents then due and payable pursuant to the Loan
Documents and Fees due and payable to the Agents and Lenders pursuant to the
Loan Documents; (ii) second, to interest then due and payable on all Loans,
(iii) third, Overadvances, (iv) fourth, to the principal balance of the
Swingline Loan until the same has been repaid in full, (v) fifth, to the
outstanding principal balance of Revolving Loans until the same has been paid in
full, including accompanying accrued interest and charges under Sections 2.12,
2.13 and 2.15 (Borrower may elect which of any Eurodollar Borrowings is to be
prepaid), (vi) sixth, to cash collateralize all LC Exposures plus any accrued
and unpaid Fees with respect thereto (to be held and applied in accordance with
Section 2.18(i) hereof), and (vii) last, to all other Obligations pro rata in
accordance with the amounts that such Lender certifies is outstanding in each
case without a reduction in the Commitments; all further funds

 

124



--------------------------------------------------------------------------------

received in the Collection Account shall, unless an Event of Default has
occurred and is continuing, be transferred or applied by the Collateral Agent in
accordance with the directions of Borrower or the respective other Loan Party.
If an Event of Default has occurred and is continuing, the Collateral Agent
shall not transfer or apply any such funds from the Collection Account in
accordance with such directions unless the Administrative Agent and the
Collateral Agent determine to release such funds to Borrower. Absent any such
determination by the Administrative Agent and the Collateral Agent, all such
funds in the Collection Account shall be transferred to the Cash Collateral
Account to be applied to the Eurodollar Loans on the last day of the relevant
Interest Period of such Eurodollar Loan or to the Obligations as they come due
(whether at stated maturity, by acceleration or otherwise). If consented to by
the Administrative Agent, the Collateral Agent and the Required Lenders, such
funds in the Cash Collateral Account may be released to Borrower. So long as no
Event of Default shall have occurred and be continuing, the Borrower may direct
that prepayments of Revolving Loans required pursuant to this Section 9.01(f)
with respect to any Eurodollar Borrowing be deposited into a Breakage Prepayment
Account and applied to repay such Eurodollar Borrowing at the end of the
applicable Interest Periods related thereto.

(g) Borrower and its directors, employees, agents and other Affiliates and
Subsidiary Guarantors shall, acting as trustee for Collateral Agent, receive, as
the property of Collateral Agent, any monies, checks, notes, drafts or any other
payment relating to and/or proceeds of Accounts, Inventory or other Collateral
which come into their possession or under their control and immediately upon
receipt thereof, shall deposit or cause the same to be deposited in the Blocked
Accounts, or remit the same or cause the same to be remitted, in kind, to
Collateral Agent. In no event shall the same be commingled with Borrower’s own
funds which are not subject to a Lien in favor of the Collateral Agent. Borrower
agrees to reimburse Collateral Agent on demand for any amounts owed or paid to
any bank at which a Blocked Account is established or any other bank or Person
involved in the transfer of funds to or from the Blocked Accounts arising out of
Collateral Agent’s payments to or indemnification of such bank or Person.

SECTION 9.02 Inventory. With respect to the Inventory: (a) Borrower and each
Subsidiary Guarantor shall at all times maintain records of Inventory reasonably
satisfactory to Collateral Agent, keeping correct and accurate records itemizing
and describing the kind, type, quality and quantity of Inventory, the cost
therefor and daily withdrawals therefrom and additions thereto; (b) any of the
Administrative Agent’s and Collateral Agent’s officers, employees or agents
shall have the right, at any time or times (but not more frequently than once
per year at the expense of Borrower unless an Event of Default has occurred and
is continuing), in the name of the Administrative Agent or Collateral Agent, as
applicable, any designee of the Administrative Agent, Collateral Agent or
Borrower, to verify the validity, amount or any other matter relating to
Accounts or Inventory by mail, telephone, electronic communication, personal
inspection or otherwise and to conduct field audits of the financial affairs and
Collateral of the Loan Parties, and Borrower shall cooperate fully with the
Administrative Agent and Collateral Agent in an effort to facilitate and
promptly conclude any such verification process; (c) the Loan Parties shall
cooperate fully with the Collateral Agent and its agents during all Collateral
field audits and Inventory Appraisals which shall be at the expense of Borrower
and shall be conducted annually, or, following the occurrence and during the
continuation of an Event of

 

125



--------------------------------------------------------------------------------

Default, more frequently at Collateral Agent’s reasonable request; (d) neither
Borrower nor any Subsidiary Guarantor shall sell Inventory to any customer on
approval, or any other basis which entitles the customer to return (except for
the right of customers for Inventory which is defective or non-conforming) or
may obligate any Loan Party to repurchase such Inventory; and (e) Borrower and
each Subsidiary Guarantor shall keep the Inventory in good and marketable
condition.

SECTION 9.03 Equipment, Real Property and Appraisals.

With respect to the Equipment and owned Real Property of any Loan Party:
(a) upon the Collateral Agent’s reasonable request, Borrower shall, at its
expense, no more than one (1) time in any twelve (12) month period commencing
with the Closing Date, but at any time or times as the Collateral Agent may
request following the occurrence and during the continuance of an Event of
Default, deliver or cause to be delivered to the Collateral Agent written
appraisals as to the Equipment and/or the owned Real Property of any Loan Party
by an independent appraiser designated by the Collateral Agent and reasonably
acceptable to Borrower, (b) Borrower and each Subsidiary Guarantor shall notify
Collateral Agent promptly of any event or circumstance which, to any Loan
Party’s knowledge, would result in any Equipment of any Loan Party no longer
constituting an Eligible Equipment and (c) Borrower and each Subsidiary
Guarantor shall notify Collateral Agent promptly of any event or circumstance
which, to any Loan Party’s knowledge, would result in any Real Property of any
Loan Party no longer constituting an Eligible Real Property.

SECTION 9.04 Cash Collateral Account.

(a) The Collateral Agent is hereby authorized to establish and maintain at its
office at 1290 Avenue of the Americas, 3rd Floor, New York, NY 10104, in the
name of the Collateral Agent and pursuant to a dominion and control Agreement,
one or more restricted deposit account designated as a “Cash Collateral Account”
bearing the name of the owners of the funds contained therein (e.g., Harry &
David Operations Corp. – Cash Collateral Account). Each Loan Party shall deposit
into its respective Cash Collateral Account from time to time the cash
collateral required to be deposited under Section 2.18(j) or Section 9.01(f)
hereof.

(b) The balance from time to time in such Cash Collateral Accounts shall
constitute part of the Collateral and shall not constitute payment of the
Obligations until applied as hereinafter provided. Notwithstanding any other
provision hereof to the contrary, all amounts held in the Cash Collateral
Accounts shall constitute collateral security (i) first for the liabilities in
respect of Letters of Credit outstanding from time to time and second for the
other Obligations hereunder until such time as all Letters of Credit shall have
been terminated and all of the liabilities in respect of Letters of Credit have
been paid in full, and (ii) if held in Cash Collateral Account pursuant to
Section 9.01(f), then for the Obligations as provided therein.

SECTION 9.05 Application of Proceeds. The proceeds received by the
Administrative Agent or the Collateral Agent in respect of any sale of,
collection from or other realization upon all or any part of the Collateral
pursuant to the exercise by the Administrative

 

126



--------------------------------------------------------------------------------

Agent or the Collateral Agent, as applicable, of its remedies shall be applied,
together with any other sums then held by the Administrative Agent pursuant to
this Agreement, promptly by the Administrative Agent or the Collateral Agent as
follows:

(a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including,
without limitation, compensation to the Administrative Agent or the Collateral
Agent and their agents and counsel, and all expenses, liabilities and advances
made or incurred by the Administrative Agent or the Collateral Agent in
connection therewith, together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;

(b) Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including, without limitation, costs and
expenses and all costs, liabilities and advances made or incurred by the other
Secured Parties in connection therewith, together with interest on each such
amount at the highest rate then in effect under this Agreement from and after
the date such amount is due, owing or unpaid until paid in full;

(c) Third, without duplication of amounts applied pursuant to paragraphs (a) and
(b) above, to the indefeasible payment in full in cash, of each Lender’s Default
Allocation Percentage of interest, principal and other amounts constituting
Obligations, equally and ratably in accordance with each Lender’s Default
Allocation Percentage of such amounts; and

(d) Fourth, the balance, if any, to the Person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns).

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (d) of this Section 9.05, the Loan Parties
shall remain liable for any deficiency.

ARTICLE X.

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

SECTION 10.01 Appointment. (a) Each Lender hereby irrevocably designates and
appoints UBS as the Administrative Agent under this Agreement and the other Loan
Documents, and each Lender irrevocably authorizes UBS, in its capacity as the
Administrative Agent, in such capacity, to take such actions on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such actions and
powers as are reasonably incidental thereto.

(a) Each Lender hereby irrevocably designates and appoints GMAC Commercial
Finance LLC as the Collateral Agent and UBS AG, Stamford Branch as the
Administrative Collateral Agent under this Agreement and the other Loan
Documents, and each Lender irrevocably authorizes GMAC Commercial Finance LLC in
its capacity

 

127



--------------------------------------------------------------------------------

as the Collateral Agent and UBS AG, Stamford Branch, as the Administrative
Collateral Agent, respectively, in such capacity, to take such actions on its
behalf under the provisions of this Agreement and the other Loan Documents and
to exercise such powers as are expressly delegated to the Collateral Agent and
the Administrative Collateral Agent by the terms of this Agreement and the other
Loan Documents, together with such actions and powers as are reasonably
incidental thereto. Except as otherwise provided herein, Collateral Agent shall
hold all Collateral and all payments of principal, interest, fees, charges and
expenses received pursuant to this Agreement or any of the Loan Documents for
the benefit of Secured Parties and shall enforce the rights in the Collateral on
behalf of the Secured Parties.

SECTION 10.02 Administrative Agent, Collateral Agent and Administrative
Collateral Agent in Their Individual Capacities; Conflicts Among Agents. Any
Person serving as the Administrative Agent, the Administrative Collateral Agent
or the Collateral Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, the Administrative Collateral Agent or the
Collateral Agent, as applicable, and such Person and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent, the Administrative Collateral Agent or the Collateral
Agent hereunder, as applicable. In the event that any action under this
Agreement shall require the consent of both (i) the Collateral Agent and
(ii) the Administrative Agent and/or the Administrative Collateral Agent and
such parties cannot, after good faith negotiations, agree on the appropriate
action to be taken, the Collateral Agent shall have the right to take such
action as it shall determine to be appropriate under the circumstances.

SECTION 10.03 Exculpatory Provisions. None of the Administrative Agent, the
Administrative Collateral Agent or the Collateral Agent shall have any duties or
obligations except those expressly set forth in the Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent, the
Administrative Collateral Agent and the Collateral Agent shall not be subject to
any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent, the Administrative
Collateral Agent and the Collateral Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Loan Documents that the
Administrative Agent, the Administrative Collateral Agent or the Collateral
Agent, as applicable, is required to exercise in writing by the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 11.02), and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent, the Administrative
Collateral Agent and the Collateral Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent, the Administrative Collateral Agent or the
Collateral Agent, as applicable, or any of its respective Affiliates in any
capacity. None of the Administrative Agent, the Administrative Collateral Agent
or the Collateral Agent shall be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.02) or in the absence of its own gross negligence or

 

128



--------------------------------------------------------------------------------

willful misconduct. The Administrative Agent, the Administrative Collateral
Agent and the Collateral Agent shall not be deemed to have knowledge of any
Default unless and until written notice thereof is given to the Administrative
Agent, the Administrative Collateral Agent and the Collateral Agent by Borrower,
any other Loan Party or a Lender, and the Administrative Agent, the
Administrative Collateral Agent and the Collateral Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document, (iv) the validity, enforceability, effectiveness or genuineness
of any Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent, the Administrative Collateral Agent or
the Collateral Agent, as applicable.

SECTION 10.04 Reliance by Agents. The Agents shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Agents also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon. The Agents may consult with legal counsel (who
may be counsel for Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

SECTION 10.05 Delegation of Duties. Each of the Administrative Agent, the
Administrative Collateral Agent and the Collateral Agent may perform any and all
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent, the Administrative Collateral
Agent or the Collateral Agent, as applicable. The Administrative Agent, the
Administrative Collateral Agent and the Collateral Agent and any such respective
sub-agent may perform any and all of its respective duties and exercise its
respective rights and powers through its respective Affiliates. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Affiliates of each of the Administrative Agent, the Administrative
Collateral Agent and the Collateral Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities of the
Administrative Agent, the Administrative Collateral Agent and the Collateral
Agent.

SECTION 10.06 Successor Administrative Agent, Collateral Agent and
Administrative Collateral Agent. The Administrative Agent, the Administrative
Collateral Agent and/or the Collateral Agent may resign as such at any time upon
at least 30 days’ prior notice to the Lenders and Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with
Borrower, to appoint a successor from among the Lenders. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent,
Administrative Collateral Agent and/or Collateral Agent, as applicable, gives
notice of its resignation, then the retiring Administrative Agent,
Administrative Collateral Agent and/or Collateral Agent, as applicable

 

129



--------------------------------------------------------------------------------

may, on behalf of the Lenders, appoint a successor Administrative Agent,
Administrative Collateral Agent and/or Collateral Agent, as applicable, which
successor shall be a commercial banking institution organized under the laws of
the United States (or any state thereof) or a United States branch or agency of
a commercial banking institution, and having combined capital and surplus of at
least $250.0 million; provided, however, that if such retiring Administrative
Agent, Administrative Collateral Agent and/or Collateral Agent, as applicable is
unable to find a commercial banking institution which is willing to accept such
appointment and which meets the qualifications set forth above, the retiring
Administrative Agent’s, Administrative Collateral Agent’s and/or Collateral
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent,
the Administrative Collateral Agent and/or the Collateral Agent, as applicable
hereunder until such time, if any, as the Required Lenders appoint a successor
Administrative Agent, Administrative Collateral Agent and/or Collateral Agent,
as applicable.

Upon the acceptance of its appointment as Administrative Agent, Administrative
Collateral Agent and/or Collateral Agent, as applicable, hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent,
Administrative Collateral Agent and/or Collateral Agent, as applicable, and the
retiring Administrative Agent, Administrative Collateral Agent and/or Collateral
Agent, as applicable, shall be discharged from its duties and obligations
hereunder. The fees payable by Borrower to a successor Administrative Agent,
Administrative Collateral Agent and/or Collateral Agent, as applicable, shall be
the same as those payable to its predecessor unless otherwise agreed between
Borrower and such successor. After the Administrative Agent’s, Administrative
Collateral Agent’s and/or Collateral Agent’s resignation hereunder, the
provisions of this Article X and Section 11.03 shall continue in effect for the
benefit of such retiring Administrative Agent, Administrative Collateral Agent
and/or Collateral Agent, as applicable, its respective sub-agents and their
respective Affiliates in respect of any actions taken or omitted to be taken by
any of them while it was acting as Administrative Agent, Administrative
Collateral Agent and/or Collateral Agent, as applicable.

SECTION 10.07 Non-Reliance on Agents and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Agents or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or related agreement or any document furnished hereunder or thereunder.

SECTION 10.08 No Other Administrative Agent, Collateral Agent or Administrative
Collateral Agent. The Administrative Agent shall have the authority to appoint
from time to time a syndication agent and a documentation agent with respect to
this Agreement. Such appointment shall be made by the Administrative Agent with
notice thereof to the Borrower. Lenders identified in this Agreement, and any
such syndication agent or documentation agent appointed pursuant to the terms
hereof shall not have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders. Without
limiting the foregoing, no syndication agent nor any documentation agent shall

 

130



--------------------------------------------------------------------------------

have or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to any syndication agent or
documentation agent as it makes with respect to the Administrative Agent, the
Administrative Collateral Agent or the Collateral Agent or any other Lender in
this Article X. Notwithstanding the foregoing, the parties hereto acknowledge
that any such documentation agent and syndication agent hold such titles in name
only, and that such titles confer no additional rights or obligations relative
to those conferred on any Lender hereunder.

SECTION 10.09 Indemnification. The Lenders severally agree to indemnify each
Agent in its capacity as such (to the extent not reimbursed by the Borrower or
the Guarantors and without limiting the obligation of the Borrower or the
Guarantors to do so), ratably according to their respective outstanding Loans
and Commitments in effect on the date on which indemnification is sought under
this Section 10.09 (or, if indemnification is sought after the date upon which
all Commitments shall have terminated and the Loans shall have been paid in
full, ratably in accordance with such outstanding Loans and Commitments as in
effect immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided, that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The agreements in this Section 10.09 shall survive the
payment of the Loans and all other amounts payable hereunder.

SECTION 10.10 Overadvances. Administrative Agent shall not make (and shall
prohibit the Issuing Bank and Swingline Lender, as applicable, from making) any
Revolving Loans or provide any Letters of Credit to Borrower on behalf of
Lenders intentionally and with actual knowledge that such Revolving Loans,
Swingline Loans, or Letters of Credit would cause the aggregate amount of the
Revolving Exposure to exceed the Borrowing Base, without the prior consent of
all Lenders, except, that, Administrative Agent may make (or cause to be made)
such additional Revolving Loans or Swingline Loans or provide such additional
Letters of Credit on behalf of Lenders (each an “Overadvance” and collectively,
the “Overadvances”), intentionally and with actual knowledge that such Loans or
Letters of Credit will cause the total outstanding Revolving Exposure to exceed
the Borrowing Base, as Administrative Agent may deem necessary or advisable in
its discretion, provided, that: (a) the total principal amount of the
Overadvances to Borrower which Administrative Agent may make or provide (or
cause to be made or provided) after obtaining such actual knowledge that the
Revolving Exposure equals or exceeds the Borrowing Base shall not exceed the
amount equal to $7.5 million outstanding at any time less the then outstanding
amount of any Special Agent Advances and shall not cause the Revolving Exposure
to exceed the Revolving Commitments of all of the Lenders or the Revolving
Exposure of a Lender to exceed such Lender’s Revolving Commitment, (b) without
the consent of all Lenders, (i) no Overadvance shall be outstanding for more
than sixty (60) days and (ii) after all Overadvances have been repaid,
Administrative Agent shall not make any

 

131



--------------------------------------------------------------------------------

additional Overadvance unless sixty (60) days or more have elapsed since the
last date on which any Overadvance was outstanding, (c) Administrative Agent
shall be entitled to recover such funds, on demand from Borrower together with
interest thereon for each day from the date such payment was due until the date
such amount is paid to Administrative Agent at the interest rate provided for in
Section 2.06(c) and (d) no such Overadvance shall be made after the
Administrative Agent shall have received written notice from the Required
Lenders directing it not to make any, or any additional, Overadvances. Each
Lender shall be obligated to pay Administrative Agent the amount of its Pro Rata
Percentage of any such Overadvance provided, that Administrative Agent is acting
in accordance with the terms of this Section 10.10. All Overadvances shall be
secured by Collateral.

SECTION 10.11 Collateral Matters. Administrative Agent may, at its option, from
time to time, at any time on or after an Event of Default and for so long as the
same is continuing or upon any other failure of a condition precedent to the
making of Loans hereunder, make such disbursements and advances (“Special Agent
Advances”) which Administrative Agent, in its sole discretion, deems necessary
or desirable either (i) to preserve or protect the Collateral or any portion
thereof or (ii) to pay any other amount chargeable to Borrower pursuant to the
terms of this Agreement or any of the other Loan Documents consisting of costs,
fees and expenses and payments to any Issuing Bank (provided, that in no event
shall (i) Special Agent Advances for such purpose exceed the amount equal to
$7.5 million in the aggregate outstanding at any time less the then outstanding
Overadvances under Section 10.10 hereof and (ii) Special Agent Advances plus the
Revolving Exposure exceed the Lenders’ Commitment at the time of such Event of
Default or cause any Lender’s Revolving Exposure to exceed such Lender’s
Revolving Loan Commitment at the time of such Event of Default). Special Agent
Advances shall be repayable on demand and be secured by the Collateral. Special
Agent Advances shall not constitute Loans but shall otherwise constitute
Obligations hereunder. Administrative Agent shall notify each Lender and
Borrower in writing of each such Special Agent Advance, which notice shall
include a description of the purpose of such Special Agent Advance. Each Lender
agrees that it shall make available to Administrative Agent, upon Administrative
Agent’s demand, in immediately available funds, the amount equal to such
Lender’s Pro Rata Percentage of each such Special Agent Advance. If such funds
are not made available to Administrative Agent by such Lender, Administrative
Agent shall be entitled to recover such funds, on demand from such Lender
together with interest thereon for each day from the date such payment was due
until the date such amount is paid to Administrative Agent at the Federal Funds
Rate for each day during such period (as published by the Federal Reserve Bank
of New York or at Administrative Agent’s option based on the arithmetic mean
determined by Administrative Agent of the rates for the last transaction in
overnight Federal funds arranged prior to 9:00 a.m. (New York City time) on that
day by each of the three leading brokers of Federal funds transactions in New
York City selected by Administrative Agent) and if such amounts are not paid
within three (3) days of Administrative Agent’s demand, at the highest interest
rate provided for in Section 2.06(a).

SECTION 10.12 Administrative Collateral Agent. The Administrative Collateral
Agent shall have no obligations or duties under this Agreement or any other Loan
Documents other than the selection of the auditors and appraisers in connection
with audit of, or appraisal of, any of the Collateral.

 

132



--------------------------------------------------------------------------------

ARTICLE XI.

MISCELLANEOUS

SECTION 11.01 Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to any Loan Party, to Borrower at:

Harry & David Operations Corp.

2518 South Pacific Highway

Medford, Oregon, 97501

Attention: Chief Financial officer

Telecopy No.: (541) 864-2784

with a copy to:

Wasserstein & Co., LP

1301 Avenue of the Americas

New York, NY 10019

Attention: George L. Majoros, Jr.

Telecopy No.: (212) 702-5635

(b) if to the Administrative Agent or the Administrative Collateral Agent, to it
at:

UBS AG, Stamford Branch

677 Washington Boulevard

Stamford, Connecticut 06901

Attention: Vladimira Holeckova

Telecopy No.: (203) 719-3888

with a copy to the Collateral Agent as set

forth in Section 11.01(c) below and, except

with respect to communications under Sections 5.01 and 5.15, to:

Latham & Watkins, LLP

233 S. Wacker Drive, Suite 5800

Chicago, IL 60606

Attention: David K. Rathgeber

Telecopy No.: (312) 993-9767

 

133



--------------------------------------------------------------------------------

(c) if to the Collateral Agent, to it at:

GMAC Commercial Finance LLC

1290 Avenue of the Americas

3rd Floor

New York, NY 10104

Attention: SFG Portfolio Manager

Telecopy No.: (212) 884-7693

with a copy to the Administrative Agent as set

forth in Section 11.01(b) above and, except

with respect to communications under Sections 5.01 and 5.15, to:

Latham & Watkins, LLP

233 S. Wacker Drive, Suite 5800

Chicago, IL 60606

Attention: David K. Rathgeber

Telecopy No.: (312) 993-9767

(d) if to a Lender, to it at its address (or telecopy number) set forth on the
applicable Lender Addendum or in the Assignment and Acceptance pursuant to which
such Lender shall have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or by certified or registered mail, in each case delivered, sent or
mailed (properly addressed) to such party as provided in this Section 11.01 or
in accordance with the latest unrevoked direction from such party given in
accordance with this Section 11.01 and failure to deliver courtesy copies of
notices and other communications shall in no event affect the validity or
effectiveness of such notices and other communications.

(e) Electronic Communications. Notices, reports (including, without limitation,
financial reports, budgets, and collateral reports) and other communications and
required or requested deliveries to the Administrative Agent, Lenders and the
Issuing Bank hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites such as Intralinks) pursuant
to procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to
Section 2.03 or 2.18 as, applicable, if such Lender or the Issuing Bank, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Section by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested”

 

134



--------------------------------------------------------------------------------

function, as available, return e-mail or other written acknowledgement),
provided that if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.

SECTION 11.02 Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, the Collateral Agent, the Issuing Bank or any Lender in exercising any
right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of any Loan Document
or consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 11.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, the Collateral Agent, any Lender or the Issuing Bank
may have had notice or knowledge of such Default at the time.

(a) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Borrower and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent or Collateral Agent, as applicable, and the Loan Party or
Loan Parties that are parties thereto, in each case with the written consent of
the Required Lenders; provided, that no such agreement shall (i) increase the
Dollar amount of the Commitment of any Lender without the written consent of
such Lender or increase the Commitments of all Lenders without the consent of
each Lender, (ii) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon (other than to waive default
interest under Section 2.06(c) to the extent a waiver of the underlying default
giving rise to such default interest does not require a vote of all Lenders), or
reduce or forgive any Fees payable hereunder, without the written consent of
each Lender affected thereby, (iii) postpone the maturity of any Loan, or the
required date of reimbursement of any LC Disbursement, or any date for the
payment of any interest or fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment or postpone the scheduled date of expiration of any Letter of
Credit beyond the Final Maturity Date, without the written consent of each
Lender affected thereby, (iv) change Section 2.14(b) or (c) in a manner that
would alter the pro rata sharing of payments or set-offs required thereby,
without the written consent of each Lender, (v) change the percentage set forth
in the definition of “Required Lenders,” “Supermajority Lenders,” or any other
provision of any Loan

 

135



--------------------------------------------------------------------------------

Document (including this Section 11.02) specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be), (vi) release Holdings or any Subsidiary Guarantor from its Guarantee
(except as expressly provided in Article VII), or limit its liability in respect
of such Guarantee, without the written consent of each Lender, (vii) release all
or substantially all of the Collateral from the Liens of the Security Documents
or alter the relative priorities of the Obligations entitled to the Liens of the
Security Documents (except in connection with securing additional Obligations
equally and ratably with the other Obligations and upon payment in full of the
Obligations), in each case without the written consent of each Lender, or
(viii) change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Class differently than those holding Loans of any other Class, without
the written consent of Lenders holding a majority in interest of the outstanding
Loans and unused Commitments of each affected Class; provided, further, that
(1) no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, the Collateral Agent, the Administrative
Collateral Agent, the Issuing Bank or the Swingline Lender without the prior
written consent of the Administrative Agent, the Collateral Agent, the
Administrative Collateral Agent, the Issuing Bank or the Swingline Lender, as
the case may be, and (2) any waiver, amendment or modification of this Agreement
that by its terms affects the rights or duties under this Agreement of the
Revolving Lenders may be effected by an agreement or agreements in writing
entered into by Borrower and requisite percentage in interest of the affected
Class of Lenders that would be required to consent thereto under this
Section 11.02(b) if such Class of Lenders were the only Class of Lenders
hereunder at the time. Notwithstanding the foregoing, any provision of this
Agreement may be amended by an agreement in writing entered into by Borrower,
the Required Lenders and the Administrative Agent (and, if their rights or
obligations are affected thereby, the Issuing Bank, the Collateral Agent, the
Administrative Collateral Agent and the Swingline Lender) if (x) by the terms of
such agreement the Commitment of each Lender not consenting to the amendment
provided for therein shall terminate upon the effectiveness of such amendment
and (y) at the time such amendment becomes effective, each Lender not consenting
thereto receives payment in full of the principal of its Loans, accrued interest
thereon, accrued fees and all other amounts owing to it or accrued for its
account under this Agreement (including, without limitation, all amounts
Section 2.12, 2.13 and 2.15). In addition to the foregoing, in no event shall
the percentage advance rates set forth in the definitions of “Borrowing Base”,
“Fixed Asset Loan Value”, “Inventory Eligibility Factor” or “Net Orderly
Liquidation Value” be increased above the original stated percentages set forth
in such definitions without the consent of the Supermajority Lenders.

(b) If, in connection with any proposed change, waiver, discharge or termination
of the provisions of this Agreement that requires unanimous approval of all
Lenders as contemplated by Section 11.02(b) (other than clause (iii) of such
Section), the consent of the Supermajority Lenders is obtained but the consent
of one or more of such other Lenders whose consent is required is not obtained,
then Borrower shall have the right to replace all, but not less than all, of
such non-consenting Lender or Lenders (so long as all

 

136



--------------------------------------------------------------------------------

non-consenting Lenders are so replaced) with one or more Persons pursuant to
Section 2.16 so long as at the time of such replacement each such new Lender
consents to the proposed change, waiver, discharge or termination; provided,
however, that Borrower shall not have the right to replace a Lender solely as a
result of the exercise of such Lender’s rights (and the withholding of any
required consent by such Lender) pursuant to paragraph (iii) of
Section 11.02(b); provided further that each replaced Lender receives payment in
full of the principal of and interest accrued on each Loan made by it and all
other amounts owing to it or accrued for its account under this Agreement. Each
Lender agrees that, if Borrower elects to replace such Lender in accordance with
this Section, it shall promptly execute and deliver to the Administrative Agent
an Assignment and Acceptance to evidence such sale and purchase and shall
deliver to the Administrative Agent any Note (if Notes have been issued in
respect of such Lender’s Loans) subject to such Assignment and Acceptance;
provided that the failure of any such non-consenting Lender to execute an
Assignment and Acceptance shall not render such sale and purchase (and the
corresponding assignment) invalid and such assignment shall be recorded in the
Register.

SECTION 11.03 Expenses; Indemnity. (a) Borrower and Holdings agree, jointly and
severally, to pay all reasonable out-of-pocket expenses (including but not
limited to expenses incurred in connection with due diligence and travel,
courier, reproduction, printing and delivery expenses) incurred by the Agents,
the Swingline Lender and the Issuing Bank in connection with the syndication of
the credit facilities provided for herein and the preparation, execution and
delivery, and administration of this Agreement and the other Loan Documents,
including any Inventory Appraisal, or in connection with any amendment,
amendment and restatement, modification, enforcement costs, work-out costs,
documentary taxes or waiver of the provisions hereof or thereof (whether or not
the transactions hereby or thereby contemplated shall be consummated) or
incurred by the Agents or any Lender in connection with the work-out enforcement
or protection of its rights in connection with this Agreement and the other Loan
Documents or in connection with the Loans made or Letters of Credit issued
hereunder, including the reasonable fees, charges and disbursements of Latham &
Watkins, counsel for the Administrative Agent and the Collateral Agent, and, in
connection with any such enforcement or protection, or work-out, the fees,
charges and disbursements of any other counsel for the Agents or any Lender;
provided, that in the case of reimbursement of counsel for Agents, such
reimbursement shall be limited to one counsel selected by the Administrative
Agent for all such Agents.

(a) The Loan Parties agree, jointly and severally, to indemnify the Agents, each
Lender, the Issuing Bank and the Swingline Lender, each Affiliate of any of the
foregoing Persons and each of their respective directors, officers, trustees,
employees and agents (each such Person being called an “Indemnitee”) against,
and to hold each Indemnitee harmless from, all reasonable out-of-pocket costs
and any and all losses, claims, damages, liabilities and related expenses,
including reasonable counsel fees, charges, expenses and disbursements, incurred
by or asserted against any Indemnitee arising out of, in any way connected with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document, or any amendment, amendment and restatement, modification or
waiver of the provisions hereof or thereof, (ii) the Transactions, (iii) any
actual or proposed use of the proceeds of the Loans or issuance of

 

137



--------------------------------------------------------------------------------

Letters of Credit, (iv) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto, or (v) any actual or alleged presence or Release or threatened Release
of Hazardous Materials, on, under or from any Property owned, leased or operated
by any Company, or any Environmental Claim related in any way to any Company;
provided, that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

(b) The provisions of this Section 11.03 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Agents, the Issuing Bank or any Lender. All amounts due under this
Section 11.03 shall be payable within ten (10) Business Days after written
demand therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.

(c) To the extent that Borrower fails to pay any amount required to be paid by
it to the Agents, the Issuing Bank or the Swingline Lender under paragraph
(a) or (b) of this Section 11.03, each Lender severally agrees to pay to the
Agents, the Issuing Bank or the Swingline Lender, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against any of the Agents, the Issuing Bank or the Swingline Lender in its
capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the total Revolving Exposure and
unused Commitments at the time.

SECTION 11.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that no Company may
assign or otherwise transfer any of its rights or obligations hereunder (except
as permitted by Section 6.05(o)) without the prior written consent of each
Lender (and any attempted assignment or transfer by Borrower without such
consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit) and, to the
extent expressly contemplated hereby, the Affiliates of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(a) Any Lender may assign to one or more banks, insurance companies, investment
companies or funds or other institutions (other than Borrower, Holdings or any
Affiliate or Subsidiary thereof) all or a portion of its rights and obligations
under this

 

138



--------------------------------------------------------------------------------

Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided, that (i) except in the case of an assignment to a
Lender, an Affiliate of a Lender or a Lender Affiliate, Borrower (except
(i) after the occurrence and during the continuation of a Default or Event of
Default or (ii) prior to the completion of the primary syndication (as
determined by Arranger) of the Commitments and the Loans by the Arranger) and
the Administrative Agent (and, in the case of an assignment of all or a portion
of a Revolving Commitment or any Lender’s obligations in respect of its LC
Exposure or Swingline Exposure, the Issuing Bank and the Swingline Lender) must
give its prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed), (ii) except in the case of an assignment to a
Lender, an Affiliate of a Lender or a Lender Affiliate, any assignment made in
connection with the primary syndication of the Commitment and Loans by the
Arranger or an assignment of the entire remaining amount of the assigning
Lender’s Commitments or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5.0 million unless each of
Borrower and the Administrative Agent otherwise consent, (iii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement, except that this
clause (iii) shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans, (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance, together with a processing and recordation fee of $3,500, and
(v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and provided, further that
any consent of Borrower otherwise required under this paragraph shall not be
required if a Default or an Event of Default has occurred and is continuing.
Subject to acceptance and recording thereof pursuant to paragraph (d) of this
Section 11.04, from and after the effective date specified in each Assignment
and Acceptance, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement (provided, that any
liability of Borrower to, or in respect of, such assignee under Section 2.12,
2.13 or 2.15 shall be limited to the amount, if any, that would have been
payable thereunder by Borrower in the absence of such assignment, except to the
extent any such amounts are attributable to a Change in Law occurring after the
date of such assignment), and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 11.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section 11.04.

(b) The Administrative Agent, acting for this purpose as an agent of Borrower,
shall maintain at one of its offices in The City of New York a copy of each
Assignment

 

139



--------------------------------------------------------------------------------

and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive in the absence of manifest error, and Borrower, the Administrative
Agent, the Collateral Agent, the Issuing Bank and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by Borrower, the
Issuing Bank, the Collateral Agent, the Swingline Lender and any Lender (with
respect to its own interest only), at any reasonable time and from time to time
upon reasonable prior notice.

(c) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this
Section 11.04 and any written consent to such assignment required by paragraph
(b) of this Section 11.04, the Administrative Agent shall accept such Assignment
and Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(d) Any Lender may, without the consent of Borrower, the Administrative Agent,
the Issuing Bank or the Swingline Lender, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Borrower, the Administrative Agent, the Collateral
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents; provided, that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 11.02(b) that affects such
Participant. Subject to paragraph (f) of this Section 11.04, Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.12, 2.13
and 2.15 to the same extent as if it were a Lender (subject to the requirements
of such sections) and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 11.04. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender; provided, that such Participant agrees to be subject to
Section 2.14(e) as though it were a Lender. Each Lender shall, acting for this
purpose as an agent of the Borrower, maintain at one of its offices a register
for the recordation of the names and addresses of its Participants, and the
amount and terms of its participations, provided, that no Lender shall be
required to disclose or share the

 

140



--------------------------------------------------------------------------------

information contained in such register with the Borrower or any other party,
except as required by applicable law. Notwithstanding anything in this paragraph
to the contrary, any bank that is a member of the Farm Credit System that
(i) has purchased a participation in the minimum amount of $1.0 million on or
after the Closing Date, (ii) is, by written notice to the Borrower and the
Administrative Agent (“Voting Participant Notification”), designated by the
selling Lender as being entitled to be accorded the rights of a Voting
Participant hereunder (any bank that is a member of the Farm Credit System so
designated being called a “Voting Participant”) and (iii) receives the prior
written consent of the Borrower and the Administrative Agent to become a Voting
Participant, shall be entitled to vote (and the voting rights of the selling
Lender shall be correspondingly reduced), on a dollar for dollar basis, as if
such participant were a Lender, on any matter requiring or allowing a Lender to
provide or withhold its consent, or to otherwise vote on any proposed action. To
be effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (x) contain the information required in an Administrative
Questionnaire and (y) state the dollar amount of the participation purchased.
The Borrower and the Administrative Agent shall be entitled to conclusively rely
on information contained in notices delivered pursuant to this paragraph.

(e) A Participant shall not be entitled to receive any greater payment under
Section 2.12, 2.13 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the prior written
consent of Borrower (which consent shall not be unreasonably withheld or
delayed). A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.15 unless Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of Borrower, to comply with all of the requirements of Sections 2.15 and
2.16 as though it were a Foreign Lender.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 11.04 shall not apply to any such pledge or
assignment of a security interest; provided, that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto. In the case of any Lender that is a fund that invests in bank loans,
such Lender may, without the consent of Borrower or the Administrative Agent,
collaterally assign or pledge all or any portion of its rights under this
Agreement, including the Loans and Notes or any other instrument evidencing its
rights as a Lender under this Agreement, to any holder of, trustee for, or any
other representative of holders of, obligations owed or securities issued, by
such fund, as security for such obligations or securities; provided, that the
documentation governing or evidencing such collateral assignment or pledge shall
provide that any foreclosure or similar action by such trustee or representative
shall be subject to the provisions of this Section 11.04 concerning assignments
and shall not be effective to transfer any rights under this Agreement or in any
Loan, Note or other instrument evidencing its rights as a Lender under this
Agreement unless the requirements of Section 11.04 concerning assignments are
fully satisfied.

 

141



--------------------------------------------------------------------------------

SECTION 11.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Agents, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.12, 2.13, 2.15 and 11.03 and Article X shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 11.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and the Fee Letter constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

SECTION 11.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates are hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, but excluding trust accounts) at any time held and other obligations
at any time owing by such Lender or Affiliate to or for the credit or the
account of Borrower against any of and all the obligations of Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender

 

142



--------------------------------------------------------------------------------

shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section 11.08 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have. Notwithstanding the foregoing, no Lender shall exercise
any right of set-off, banker’s lien, or the like against any deposit account or
property of the Borrower held or maintained by such Lender without the prior
written unanimous consent of the Lenders.

SECTION 11.09 Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.

(a) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its Property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Collateral Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.

(b) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section 11.09. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 11.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 11.10 Waiver of Jury Trial. Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in any legal proceeding directly or indirectly arising out of or relating
to this Agreement, any other Loan Document or the transactions contemplated
hereby (whether based on contract, tort or any other theory). Each party hereto
(a) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of

 

143



--------------------------------------------------------------------------------

litigation, seek to enforce the foregoing waiver and (b) acknowledges that it
and the other parties hereto have been induced to enter into this Agreement by,
among other things, the mutual waivers and certifications in this Section 11.10.

SECTION 11.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 11.12 Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Administrative Collateral Agent, the Issuing Bank and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates or its
Lender Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
pursuant to the terms hereof), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 11.12, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to Borrower and their obligations, (g) with the
consent of Borrower or (h) to the extent such Information (i) is publicly
available at the time of disclosure or becomes publicly available other than as
a result of a breach of this Section 11.12 or (ii) becomes available to the
Administrative Agent, the Collateral Agent, the Administrative Collateral Agent,
the Issuing Bank or any Lender on a nonconfidential basis from a source other
than Borrower or any Subsidiary. For the purposes of this Section 11.12,
“Information” means all information received from Borrower or any Subsidiary
relating to Borrower or any Subsidiary or its business, other than any such
information that is available to the Administrative Agent, the Collateral Agent,
the Administrative Collateral Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by Borrower or any Subsidiary;
provided, that, in the case of information received from Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 11.12 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 11.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and,

 

144



--------------------------------------------------------------------------------

to the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section 11.13 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

SECTION 11.14 Lender Addendum. The Revolving Commitment of each Lender as of the
Closing Date is set forth in the Lender Addendum executed by such Lender, the
Borrower and the Administrative Agent as of the Closing Date, and the aggregate
of all such Commitments as of the Closing Date is $125 million.

SECTION 11.15 USA Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name, address and tax
identification number of Borrower and other information regarding Borrower that
will allow such Lender or the Administrative Agent, as applicable, to identify
Borrower in accordance with the Act. This notice is given in accordance with the
requirements of the Act and is effective as to the Lenders and the
Administrative Agent.

[Signature Pages Follow]

 

145



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

HARRY & DAVID OPERATIONS CORP.

By:

 

/s/ Brad L. Earl

 

Name: Brad L. Earl

 

Title:   Vice President and Treasurer

BEAR CREEK ORCHARDS, INC.

By:

 

/s/ Brad L. Earl

 

Name: Brad L. Earl

 

Title:   Vice President and Treasurer

JACKSON & PERKINS WHOLESALE, INC.

By:

 

/s/ Brad L. Earl

 

Name: Brad L. Earl

 

Title:   Vice President and Treasurer

BEAR CREEK OPERATIONS, INC.

By:

 

/s/ Brad L. Earl

 

Name: Brad L. Earl

 

Title:   Vice President and Treasurer

BEAR CREEK DIRECT MARKETING, INC.

By:

 

/s/ Brad L. Earl

 

Name: Brad L. Earl

 

Title:   Vice President and Treasurer

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

JACKSON & PERKINS COMPANY

By:

  /s/ Brad L. Earl  

Name: Brad L. Earl

 

Title: Vice President and Treasurer

JACKSON & PERKINS OPERATIONS, INC.

By:

  /s/ Brad L. Earl  

Name: Brad L. Earl

 

Title: Vice President and Treasurer

HARRY AND DAVID

By:

  /s/ Brad L. Earl  

Name: Brad L. Earl

 

Title: Vice President and Treasurer

BEAR CREEK STORES, INC.

By:

  /s/ Brad L. Earl  

Name: Brad L. Earl

 

Title: Vice President and Treasurer

HARRY & DAVID HOLDINGS, INC.

By:

  /s/ Brad L. Earl  

Name: Brad L. Earl

 

Title: Vice President and Treasurer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Lender, Issuing Bank, Administrative Agent and
Administrative Collateral Agent

By:

  /s/ Irja R. Otsa  

Name: Irja R. Otsa

  Title:  Associate Director, Banking Products            Services, U.S.

By:

  /s/ Pamela Oh  

Name: Pamela Oh

 

Title: Associate Director

UBS LOAN FINANCE LLC, as Swingline Lender

By:

  /s/ Irja R. Otsa  

Name: Irja R. Otsa

 

Title:  Associate Director, Banking Products

            Services, U.S.

By:

  /s/ Pamela Oh  

Name: Pamela Oh

 

Title: Associate Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GMAC COMMERCIAL FINANCE LLC, as a Lender and Collateral Agent

By:

  /s/ Daniel Maresca  

Name: Daniel Maresca

 

Title: Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ANNEX I

APPLICABLE MARGIN

 

Leverage Ratio

   Revolving Loans        Eurodollar     ABR  

Level I > 5.25:1.0

   2.00 %   1.00 %

Level II < 5.25:1.0 but > 4.50:1.0

   1.75 %   .75 %

Level III < 4.50:1.0

   1.50 %   0.50 %

Each change in the Applicable Margin resulting from a change in the Leverage
Ratio shall be effective with respect to all Loans and Letters of Credit
outstanding on and after the date of delivery to the Administrative Agent of the
financial statements and certificates required by Section 5.01(a) or (b) and
Section 5.01(d), respectively, indicating such change until the date immediately
preceding the next date of delivery of such financial statements and
certificates indicating another such change. Notwithstanding the foregoing, the
Leverage Ratio shall be deemed to be in Level II for purposes of determining the
Applicable Margin (i) from the Closing Date to the date of delivery to the
Administrative Agent of the financial statements and certificates required by
Section 5.01(a) or (b) and Section 5.01(d) for any fiscal period ended at least
twelve months after the Closing Date, (ii) at any time during which Borrower has
failed to deliver the financial statements and certificates required by
Section 5.01(a) or (b) and Section 5.01(d), respectively, and (iii) at any time
during the existence of an Event of Default.